Exhibit 10.1

 

LOGO [g11890g20w70.jpg]

 

 

 

MASTER REPURCHASE AGREEMENT

(the “Agreement”)

 

 

between

 

 

BANK OF AMERICA, N.A.

(“Buyer”)

 

 

and

 

 

PULTE MORTGAGE LLC

(“Seller”)

 

 

 

dated as of

 

 

July 31, 2009



--------------------------------------------------------------------------------

TABLE OF CONTENTS

ARTICLE 1

DEFINITIONS AND PRINCIPLES OF CONSTRUCTION

 

Section 1.1

  

Defined Terms

   1

Section 1.2

  

Principles of Constructions

   1 ARTICLE 2 AMOUNTS AND TERMS OF TRANSACTIONS

Section 2.1

  

Agreement to Enter into Transactions

   1

Section 2.2

  

Transaction Limits

   1

Section 2.3

  

Description of Purchased Assets

   2

Section 2.4

  

Maximum Transaction Amounts

   2

Section 2.5

  

Use of Proceeds

   2

Section 2.6

  

Price Differential

   2

Section 2.7

  

Transactions are “Servicing Released”

   2

Section 2.8

  

Terms and Conditions of Transactions

   3

Section 2.9

  

Guarantee

   3 ARTICLE 3 PROCEDURES FOR REQUESTING AND ENTERING INTO TRANSACTIONS

Section 3.1

  

Policies and Procedures

   3

Section 3.2

  

Request for Transaction; Asset Data Record

   3

Section 3.3

  

Delivery of Mortgage Loan Documents

   4

Section 3.4

  

Haircut

   4

Section 3.5

  

Over/Under Account

   4

Section 3.6

  

Payment of Purchase Price

   8

Section 3.7

  

Approved Payees

   9

Section 3.8

  

Funding Drafts

   10 ARTICLE 4 REPURCHASE

Section 4.1

  

Repurchase Price

   11

Section 4.2

  

Repurchase Acceleration Events

   11

Section 4.3

  

Reduction of Asset Value as Alternative Remedy

   12

Section 4.4

  

Designation as Noncompliant Mortgage Loan as Alternative Remedy

   12

Section 4.5

  

Illegality or Impracticability

   12

Section 4.6

  

Payments Pursuant to Sale to Approved Investors

   12

Section 4.7

  

Application of Payments from Seller or Approved Investors

   13

Section 4.8

  

Method of Payment

   13

Section 4.9

  

Notification of Payment

   14

Section 4.10

  

Authorization to Debit

   14

Section 4.11

  

Book Account

   14

Section 4.12

  

Full Recourse

   14 ARTICLE 5 FEES

Section 5.1

  

Payment of Fees

   14

 

i



--------------------------------------------------------------------------------

ARTICLE 6 SECURITY; SERVICING; MARGIN ACCOUNT MAINTENANCE; CUSTODY OF MORTGAGE
LOAN DOCUMENTS AND REPURCHASE TRANSACTIONS

Section 6.1

  

Precautionary Grant of Security Interest

   14

Section 6.2

  

Servicing

   15

Section 6.3

  

Margin Account Maintenance

   19

Section 6.4

  

Custody of Mortgage Loan Documents

   20

Section 6.5

  

Release of Mortgage Loan Documents

   21

Section 6.6

  

Repurchase Transactions

   22 ARTICLE 7 CONDITIONS PRECEDENT

Section 7.1

  

Initial Transaction

   22

Section 7.2

  

All Transactions

   23

Section 7.3

  

Intercreditor Agreements

   24

Section 7.4

  

Satisfaction of Conditions

   25 ARTICLE 8 REPRESENTATIONS AND WARRANTIES

Section 8.1

  

Representations and Warranties Concerning Seller

   25

Section 8.2

  

Representations and Warranties Concerning Purchased Assets

   25

Section 8.3

  

Continuing Representations and Warranties

   25

Section 8.4

  

Amendment of Representations and Warranties

   25 ARTICLE 9 AFFIRMATIVE COVENANTS

Section 9.1

  

Financial Statements and Other Reports

   25

Section 9.2

  

Inspection of Properties and Books

   26

Section 9.3

  

Notice

   27

Section 9.4

  

Additional Financing

   28

Section 9.5

  

Servicing of Mortgage Loans

   28

Section 9.6

  

Evidence of Purchased Assets

   28

Section 9.7

  

Protection of Purchased Mortgage Loans

   28

Section 9.8

  

Further Assurances

   28

Section 9.9

  

Fidelity Bonds and Insurance

   28

Section 9.10

  

Wet Mortgage Loans

   29 ARTICLE 10 NEGATIVE COVENANTS

Section 10.1

  

Liabilities and Advances

   29

Section 10.2

  

Debt and Subordinated Debt

   29

Section 10.3

  

Loss of Eligibility

   30

Section 10.4

  

Financial Covenants and Ratios

   30

Section 10.5

  

Loans to Officers, Employees and Shareholders

   30

Section 10.6

  

Liens on Purchased Mortgage Loans and Purchased Assets; Liens on Other Assets

   30

Section 10.7

  

Transactions with Affiliates

   30

Section 10.8

  

Consolidation, Merger, Sale of Assets and Change of Control

   31

Section 10.9

  

Payment of Dividends and Retirement of Stock

   31

Section 10.10

  

Purchased Assets

   31

Section 10.11

  

Secondary Marketing, Underwriting, Third Party Origination and Interest Rate

Risk Management Practices

   31

 

ii



--------------------------------------------------------------------------------

ARTICLE 11 DEFAULTS AND REMEDIES

Section 11.1

   Events of Default    31

Section 11.2

   Remedies    33

Section 11.3

   Treatment of Custodial Account    34

Section 11.4

   Sale of Purchased Assets    34

Section 11.5

   No Obligation to Pursue Remedy    34

Section 11.6

   Reimbursement of Costs and Expenses    34

Section 11.7

   Application of Proceeds    35

Section 11.8

   Rights of Set-Off    35

Section 11.9

   Reasonable Assurances    36 ARTICLE 12 INDEMNIFICATION

Section 12.1

   Indemnification    36

Section 12.2

   Payment of Taxes    36 ARTICLE 13 TERM AND TERMINATION

Section 13.1

   Term    36

Section 13.2

   Termination    36

Section 13.3

   Extension of Term    37 ARTICLE 14 GENERAL

Section 14.1

   Integration; Servicing Provisions Integral and Non-Severable    37

Section 14.2

   Amendments    38

Section 14.3

   No Waiver    38

Section 14.4

   Remedies Cumulative    38

Section 14.5

   Assignment    38

Section 14.6

   Successors and Assigns    38

Section 14.7

   Participations    38

Section 14.8

   Invalidity    39

Section 14.9

   Additional Instruments    39

Section 14.10

   Survival    39

Section 14.11

   Notices    39

Section 14.12

   Personal Identification Number    39

Section 14.13

   Governing Law    40

Section 14.14

   Counterparts    40

Section 14.15

   Headings    40

Section 14.16

   Joint and Several Liability of Each Seller    40

Section 14.17

   Confidential Information    40

Section 14.18

   Intent    41

Section 14.19

   Right to Liquidate    42

Section 14.20

   Insured Depository Institution    42

Section 14.21

   Netting Contract    42

Section 14.22

   Reimbursement of Expenses    42

 

iii



--------------------------------------------------------------------------------

EXHIBITS

Exhibit A:

  

Glossary of Defined Terms

Exhibit B:

  

Irrevocable Closing Instructions

Exhibit C:

  

Secretary’s Certificate

Exhibit D:

  

Corporate Resolutions

Exhibit E:

  

Officer’s Certificate

Exhibit F:

  

Assignment of Closing Protection Letter

Exhibit G:

  

Assignment of Fidelity Bond and Errors and Omission Policy

Exhibit H:

  

Form of Power of Attorney

Exhibit I:

  

Acknowledgement of Password Confidentiality Agreement

Exhibit J:

  

Wiring Instructions

Exhibit K:

  

Form of Servicer Notice

Exhibit L:

  

Representations and Warranties

SCHEDULES

 

Schedule 1:

  

Filing Jurisdictions and Offices

 

iv



--------------------------------------------------------------------------------

LOGO [g11890g13j07.jpg]

MASTER REPURCHASE AGREEMENT

THIS MASTER REPURCHASE AGREEMENT (the “Agreement”) is made and entered into as
of July 31, 2009 by and between Bank of America, N.A., a federal savings bank
(“Buyer”), and Pulte Mortgage LLC, a Delaware limited liability company
(“Seller”).

RECITALS

 

  A.

Subject to the terms and conditions set forth herein, Buyer shall from time to
time enter into transactions with Seller whereby Seller sells to Buyer certain
residential mortgage loans (including the servicing rights related thereto)
and/or other mortgage related assets and interests, against the transfer of
funds by Buyer, with a simultaneous agreement by Buyer to sell to Seller such
purchased assets at a date certain or on demand after the Purchase Date, against
the transfer of funds by Seller to Buyer (each such transaction, a
“Transaction”).

NOW, THEREFORE, in consideration of the mutual rights and obligations provided
herein and for other good and valuable consideration, the receipt and adequacy
of which are hereby acknowledged, Seller and Buyer agree as follows:

ARTICLE 1

DEFINITIONS AND PRINCIPLES OF CONSTRUCTION

 

1.1

Defined Terms. As used in this Agreement, capitalized terms shall have the
meanings set forth in Exhibit A hereto, unless the context otherwise requires.
All such defined terms shall, unless specifically provided to the contrary, have
the defined meanings set forth herein when used in any other agreement,
certificate or document made or delivered pursuant hereto.

 

1.2

Principles of Constructions.

 

  (a)

Accounting Terms. Accounting terms not otherwise defined herein shall have the
meanings given under GAAP.

 

  (b)

Number. All terms defined in this Agreement may be used in the singular or the
plural, as the context requires.

 

  (c)

Successors and Assigns. Reference to any party shall mean that party and its
successors and assigns permitted by the terms of this Agreement.

ARTICLE 2

AMOUNT AND TERMS OF TRANSACTIONS

 

2.1

Agreement to Enter into Transactions. Subject to the terms and conditions of
this Agreement and provided that no Event of Default or Potential Default has
occurred and is continuing, Buyer agrees, from time to time during the term of
this Agreement, to enter into Transactions with Seller, provided that the total
aggregate Transactions outstanding at any one time shall not exceed the
Aggregate Transaction Limit and the aggregate type of Transactions outstanding
at any one time shall not exceed the applicable Type Sublimit.

 

2.2

Transaction Limits. The Aggregate Transaction Limit and each Type Sublimit shall
be as set forth in the Transactions Terms Letter. Upon the occurrence of a
Potential Default or Event of Default, Buyer shall have the right, in its sole
and good faith discretion, to reduce, whether permanently or temporarily, and
without refund of any fee or other amount previously paid by Seller, the
Aggregate Transaction Limit and/or each Type Sublimit. In the event of any
reduction pursuant to this Section 2.2, Buyer shall give Seller prior notice
thereof, which notice

 

1



--------------------------------------------------------------------------------

 

shall designate (a) the effective date of any such reduction, (b) the amount of
the reduction and (c) the Transaction and/or Type Sublimit limit(s) to which
such reduction amount shall apply. Buyer shall not be liable to Seller for any
costs, losses or damages arising from or relating to a reduction by Buyer in the
Aggregate Transaction Limit or any Type Sublimit.

 

2.3

Description of Purchased Assets. With respect to each Transaction, Seller shall
cause to be maintained with Buyer Purchased Assets consisting of a Purchased
Mortgage Loan(s) with an Asset Value not less than, at any date, the related
Purchase Price for such Transaction. With respect to each Transaction, the type
of Purchased Mortgage Loan shall be the type of Mortgage Loan as specified in
the Transactions Terms Letter as the Type, and in each case shall consist of the
type of mortgage loans, mortgage related securities, or interests therein as
described in Bankruptcy Code section 101(47)(A). If there is uncertainty as to
the Type of a Purchased Mortgage Loan, Buyer, in its sole and good faith
discretion, shall determine the correct Type for such Purchased Mortgage Loan.

 

2.4

Maximum Transaction Amounts. Each Transaction shall not exceed the lesser of:

 

  (a)

the applicable Type Sublimit, as determined by the type of Purchased Mortgage
Loan;

 

  (b)

the Aggregate Transaction Limit, minus the aggregate amount of all other
Transactions outstanding, if any; and

 

  (c)

the Asset Value of the related Purchased Mortgage Loan(s).

 

2.5

Use of Proceeds. Seller shall use the Purchase Price of each Transaction solely
for the purpose of originating and/or acquiring the related Purchased Mortgage
Loan(s).

 

2.6

Price Differential.

 

  (a)

Pricing Rate. Notwithstanding that Buyer and Seller intend that the Transactions
hereunder be sales by Seller to Buyer of the Purchased Mortgage Loans for all
purposes except accounting and tax purposes, Seller shall pay Buyer a price
differential on the Purchase Price for each Purchased Mortgage Loan from the
Date of Disbursement until, but not including, the date of repurchase, at an
annual rate equal to the sum of the Applicable Pricing Rate plus the applicable
Margin; provided, however, that if a Purchased Mortgage Loan is deemed to be a
Noncompliant Mortgage Loan, thereafter, such Purchase Price shall bear a price
differential at an annual rate equal to the sum of the Applicable Pricing Rate
plus the Type Margin for a Noncompliant Mortgage Loan. Notwithstanding the
foregoing, if the Repurchase Price for a Transaction is not paid by Seller when
due (whether at the Repurchase Date, upon acceleration or otherwise), the
Purchase Price shall bear a price differential from the date due until paid in
full at an annual rate equal to the Default Rate.

 

  (b)

Time for Payment. The price differential for each Purchase Price shall be due
and payable on each Payment Date which occurs prior to the date on which the
Repurchase Price is paid. On the date that the Repurchase Price is paid, all
accrued interest not otherwise paid by Seller shall be due and payable.

 

  (c)

Computations. All computations of price differentials and fees payable hereunder
shall be based upon a year of three-hundred sixty (360) days.

 

2.7

All Transactions are “Servicing Released”. The sale of Mortgage Loans by Seller
to Buyer pursuant to Transactions under this Agreement, and the repurchase of
such Mortgage Loans by Seller from Buyer, includes the servicing rights related
to the Mortgage Loans and all Transactions under this Agreement are “servicing

 

2



--------------------------------------------------------------------------------

 

released” purchase and sale transactions for all intents and purposes, it being
understood that the Purchase Price paid by Buyer to Seller for each Mortgage
Loan includes a premium that compensates Seller for the servicing rights related
to the Mortgage Loan and upon payment of the Purchase Price by Buyer to Seller,
Buyer becomes the owner of the Mortgage Loan, including the servicing rights
related to the Mortgage Loan, until Seller repurchases such Mortgage Loans.

 

2.8

Terms and Conditions of Transactions. Upon the occurrence of an Event of Default
and for as long as such is occurring, in addition to any other rights and
remedies afforded Buyer any terms or conditions of the Transactions Terms Letter
or this Agreement, may be changed from time to time by Buyer at its sole and
good faith discretion by providing prior notice to Seller; provided that any
such change shall not apply to Transactions entered into prior to the effective
date of such change and in no event shall the change apply to any Transaction on
a retrospective basis.

 

2.9

Guarantee. As may be determined necessary by Buyer from time to time in its sole
and good faith discretion, but only as required by the Transactions Terms
Letter, Seller agrees to cause to be executed and delivered to Buyer such
Guarantees and/or additional security agreements as additional support for
Seller’s obligations hereunder, which Guarantees and/or additional security
agreements shall be considered “margin payments” as such term is defined in
Bankruptcy Code Section 741(5).

ARTICLE 3

PROCEDURES FOR REQUESTING AND ENTERING INTO TRANSACTIONS

 

3.1

Policies and Procedures. In connection with the Transactions contemplated
hereunder, Seller shall comply with all applicable policies and procedures of
Buyer as may currently exist or as hereafter created. Such policies and
procedures may be in writing, published on Buyer’s website(s) or otherwise
contained in the Handbook. Buyer shall have the right to change, revise, amend
or supplement its policies and procedures and the Handbook from time to time to
conform to current legal requirements or Buyer practices by giving advance
notice thereof to Seller; provided that any such change, revision, amendment or
supplement shall not apply to Transactions entered into prior to the effective
date of such change, revision, amendment or supplement, and in no event shall
the change, revision, amendment or supplement apply to any Transaction on a
retroactive basis.

 

3.2

Request for Transaction; Asset Data Record.

 

  (a)

Request for Transaction. Seller shall request a Transaction by delivering to
Buyer, electronically or in writing, an Asset Data Record for each Mortgage Loan
intended to be the subject of the Transaction no later than the Transaction
Request Deadline; provided, however, that (i) if Seller intends to request a
Transaction or series of Transactions equal to or greater than twenty-five
million dollars ($25,000,000) or (ii) Seller is approved to receive the Purchase
Price for Transactions via cashiers check and would like the Purchase Price for
a Transaction to be paid by cashiers check, in either case, Seller shall provide
Buyer not less than one (1) Business Day prior written notice thereof. Buyer
shall confirm to Seller the terms of Transactions electronically or in writing.
Buyer reserves the right to reject any Transaction request that Buyer
determines, in its sole and good faith discretion, fails to comply with the
terms and conditions of this Agreement or Buyer’s then effective policies and
procedures.

 

  (b)

Failure to Enter into Transaction; Cancellation of Transaction. If Seller fails
five (5) times or more to enter into a Transaction after Seller has requested a
Transaction and submitted an Asset Data Record in connection with such request,
for each Transaction requested by Seller thereafter for which Seller fails to
enter into such Transaction, Seller shall pay Buyer the Breakage Fee and
reimburse Buyer for any reasonable out-of-pocket losses, costs and expenses
incurred by Buyer in connection with such failure to

 

3



--------------------------------------------------------------------------------

 

enter into the Transaction, including, without limitation, costs relating to
re-employment of funds obtained by Buyer and fees payable to terminate the
arrangements through which such funds were obtained. In addition, if following
disbursement by Buyer of the Purchase Price relating to any Transaction, Seller
cancels such Transaction, regardless of the number of Transactions Seller has
previously cancelled, Seller shall pay Buyer a price differential on such
Purchase Price from the Date of Disbursement until, but not including, the date
the Purchase Price is returned to Buyer.

 

  (c)

Form of Asset Data Record. Buyer shall have the right to revise or supplement
the form of the Asset Data Record from time to time by giving prior notice
thereof to Seller.

 

3.3

Delivery of Mortgage Loan Documents.

 

  (a)

Dry Mortgage Loans. Prior to any Transaction related to a Dry Mortgage Loan,
Seller shall deliver to Buyer or its Custodian, or authorize and direct the
Closing Agent to deliver to Buyer or its Custodian, the related Mortgage Loan
Documents.

 

  (b)

Wet Mortgage Loans. With respect to a Transaction the subject of which is a Wet
Mortgage Loan, Seller shall deliver to Buyer or its Custodian, or authorize and
direct the Closing Agent to deliver to Buyer or its Custodian, the related
Mortgage Loan Documents within the Wet Mortgage Loans Maximum Dwell Time.

 

  (c)

Government Mortgage Loans. If a Government Mortgage Loan is the subject of a
Transaction, Seller shall, at the request of Buyer, deliver to Buyer or its
Custodian, within forty five (45) calendar days following the date of such
Transaction, a mortgage insurance policy issued under an FHA insurance program
or a guaranty for the full and timely payment of principal and interest issued
by the VA, as applicable, or evidence of such insurance or guaranty, as
applicable, including proof of payment of the premium and the case number so
Buyer can access the information on the computer system maintained by FHA or the
VA.

 

  (d)

Mortgage Loan Documents in Seller’s Possession. At all times during which the
Mortgage Loan Documents related to any Purchased Mortgage Loan are in the
possession of Seller, and until such Purchased Mortgage Loan is repurchased by
Seller, Seller shall hold such Mortgage Loan Documents in trust for the
exclusive benefit of Buyer and shall act only in accordance with Buyer’s written
instructions thereto. Such Mortgage Loan Documents should be clearly marked in
Seller’s computer records as being subject to delivery to Buyer.

 

  (e)

Other Mortgage Loan Documents in Seller’s Possession. With respect to each
Purchased Mortgage Loan, until such Purchased Mortgage Loan is repurchased by
Seller, Seller shall hold in trust for the exclusive benefit of Buyer all
mortgage loan documents related to such Purchased Mortgage Loan and not
delivered to Buyer, including, without limitation, the Other Mortgage Loan
Documents, as applicable. All such mortgage loan documents shall be clearly
marked in Seller’s computer records as being subject to delivery to Buyer.

 

3.4

Haircut. With respect to each Transaction, Seller shall ensure that there are
sufficient funds on deposit in the Over/Under Account such that following the
withdrawal of the Haircut by Buyer, the balance of the Over/Under Account is
equal to or greater than the minimum required balance, as set forth in the
Transactions Terms Letter.

 

3.5

Over/Under Account.

 

  (a)

Minimum Balance. Seller shall at all times maintain a margin balance in the
Over/Under Account of not less than that amount set forth in the Transactions
Terms Letter, which account shall be used to assist in

 

4



--------------------------------------------------------------------------------

 

settling the Transactions and any other obligations under this Agreement. Buyer
shall not be required to segregate and hold funds deposited by or on behalf of
Seller in the Over/Under Account separate and apart from Buyer’s own funds or
funds deposited by or held for others. Upon the occurrence and during the
continuance of a Potential Default or an Event of Default, Buyer shall have the
right, in its sole and good faith discretion, to increase the minimum margin
balance Seller is required to maintain in the Over/Under Account by giving
notice to Seller thereof. If Seller fails to deposit funds in the Over/Under
Account to comply with any such required increase within the time frame required
by Buyer, Buyer shall have the right, in its sole and good faith discretion, to
retain in the Over/Under Account any amounts received by Buyer on behalf of
Seller or otherwise credited to the Over/Under Account to comply with any such
required increases, including, without limitation, any purchase proceeds
received by Buyer from any Approved Investor pursuant to Section 4.6. Buyer
shall not be liable to Seller for any costs, losses or damages arising from or
relating to the increase of the minimum margin balance that Seller is required
to maintain in the Over/Under Account or retention of excess funds by Buyer to
comply with any such increase.

 

  (b)

Deposits.

 

  (i)

Seller. Seller shall deposit any required Margin in the form of funds in the
Over/Under Account in accordance with the terms of this Agreement, including,
without limitation, Section 3.4 and Section 3.5(a).

 

  (ii)

Buyer. Buyer shall credit to the Over/Under Account all amounts in excess of
those amounts due to Buyer in accordance with the Principal Agreements on the
date Buyer receives or has received both (1) a payment by Seller or an Approved
Investor pursuant to a Purchase Commitment and (2) a Purchase Advice relating to
such payment without discrepancy; provided, however, that funds and Purchase
Advices received by Buyer after that time set forth in the Transactions Terms
Letter, shall be deemed to have been received on the next Business Day. Buyer
shall use reasonable efforts to notify Seller promptly if there is a discrepancy
between a wire transfer and the related Purchase Advice, and thereafter, Seller
shall notify Buyer as to whether Buyer should accept such settlement payment
despite the discrepancy between the amount received and the related Purchase
Advice; provided, however, that if an Event of Default or Potential Default has
occurred and is continuing, Buyer is not obligated to receive approval from
Seller prior to accepting any amounts received and releasing the related
Purchased Assets.

 

  (iii)

Settlement Statement. Buyer shall deliver to Seller via facsimile or make
available to Seller via the Internet within one (1) Business Day following
settlement of a Transaction, or as soon thereafter as is reasonably possible, a
settlement statement, which includes an explanation of all amounts credited by
Buyer to the Over/Under Account to settle the Transaction.

 

  (c)

Withdrawals.

 

  (i)

Seller. If the amount credited to the Over/Under Account creates a balance in
excess of the minimum margin balance required pursuant to Section 3.5(a) above,
provided that no Potential Default or Event of Default has occurred and is
continuing, Seller may submit a written request to Buyer for return or payment
of such excess funds. If any such request is received by Buyer prior to 1:00
p.m. (Pacific time) on a Business Day, Buyer shall wire (without any wire
transfer fee payable to Seller) such requested excess funds to Seller by the end
of such Business Day and, if the

 

5



--------------------------------------------------------------------------------

 

request is received by Buyer on or after 1:00 p.m. (Pacific Time), no later than
one (1) Business Day after Buyer’s receipt of such request. Notwithstanding
anything contained in this Section 3.5(c)(i) to the contrary, Buyer reserves the
right to reject any request for excess funds from the Over/Under Account if
Buyer determines, in its sole and good faith discretion, that such excess funds
shall be used to satisfy Seller’s outstanding obligations under this Agreement
or are subject to other rights as provided in this Agreement.

 

  (ii)

Buyer. Buyer may, from time to time and without separate authorization by Seller
or notice to Seller, withdraw funds from the Over/Under Account to settle
amounts owed in accordance with the terms of this Agreement or to otherwise
satisfy Seller’s obligations under this Agreement, including, without
limitation:

 

  (1)

with respect to any Transaction, to deliver the Haircut to the Closing Agent;

 

  (2)

to reimburse itself for any reasonable out-of-pocket costs and expenses incurred
by Buyer in connection with this Agreement, as permitted herein;

 

  (3)

to pay itself any price differential on a Purchase Price that is due and owing;

 

  (4)

to Seller as provided in Section 3.5(c)(i);

 

  (5)

as security for the performance of Seller’s obligations hereunder;

 

  (6)

without limiting the generality of Section 3.5(c)(ii)(5), as security for a
Transaction as provided in Section 6.3(a) or as repayment of a Repurchase Price
as provided in Section 6.3(b); and

 

  (7)

in the exercise of Buyer’s or its Affiliates rights under Section 6.3(d) or
Section 11.8.

 

  (d)

Failure to Maintain Balance. If, at any time, Seller fails to maintain in the
Over/Under Account the minimum margin balance as required hereunder, in addition
to any other rights and remedies that Buyer may have against Seller, Buyer shall
have the right, at its sole and good faith discretion, to immediately stop
entering into Transactions with Seller and/or to charge Seller accrued interest
on that portion of the minimum margin balance that Seller has failed to
maintain, at the Default Rate, from the time that such balance failed to be
maintained until the time that funds are deposited into or held in the
Over/Under Account to comply with such minimum margin balance requirements
hereunder. Without limiting the generality of the foregoing, it is understood
and agreed that should the balance in the Over/Under Account become negative,
Seller will continue to owe Buyer accrued interest as provided herein.

 

  (e)

Security Interest. Any funds of Seller at any time deposited or held in the
Over/Under Account, whether such funds are required to be deposited and held in
the Over/Under Account pursuant to this Section 3.5 or otherwise, are hereby
pledged by Seller as security for its obligations under this Agreement, and
Seller hereby grants a security interest in such funds to Buyer.

 

  (f)

Return of Over/Under Account Upon Termination.

 

  (i)

Upon termination or expiration of this Agreement, Buyer shall promptly (but in
any event within two (2) Business Days after the effective termination date)
wire Seller in immediately available funds (without any wire transfer fee
payable by Seller) any remaining balance in the Over/Under Account, subject to
the terms below.

 

6



--------------------------------------------------------------------------------

  (1)

Notwithstanding the foregoing, to the extent there are bona fide Outstanding
Obligations (as defined below) of Seller under this Agreement as of the date of
termination, whether such obligations are disputed or undisputed by Seller,
Buyer shall be entitled to retain in the Over/Under Account, and shall not be
obligated to return to Seller, an amount equal to such Outstanding Obligations
until such obligations are resolved to the reasonable satisfaction of the
parties. As such Outstanding Obligations are resolved, the amount of funds being
held by the Buyer against such Outstanding Obligations shall be released and
wired to Seller promptly in the manner described above (but in any event within
two (2) Business Days thereafter).

 

  (2)

To the extent the amount of such Outstanding Obligations exceeds the balance in
the Over/Under Account, Buyer shall be entitled to retain the entire balance in
the Over/Under Account, until such obligations are resolved, up to the amount of
the Outstanding Obligations.

 

  (3)

During the term of this Agreement (and, thereafter, for as long as Buyer claims
there are Outstanding Obligations), Seller may request, and Buyer shall provide
a full accounting from Buyer as to the amount, source, itemization and
description of the Outstanding Obligations. Buyer shall use reasonable efforts
to provide such information within two (2) Business Days after receiving such a
request.

 

  (ii)

For purposes of this Section 3.5(f), the term “Outstanding Obligations” means
the debts or obligations due from Seller to Buyer under this Agreement (net of
any payments, amounts or credits paid) or any other agreement(s) between Seller
and Buyer or its Affiliates which are unsatisfied or outstanding as of the date
of the termination or expiration of this Agreement including, without
limitation, (1) Seller’s obligation under this Agreement to repurchase Purchased
Mortgage Loans from Buyer with respect to such Mortgage Loans which have been
purchased by Buyer from Seller pursuant to this Agreement, (2) unpaid costs
and/or fees (including, but not limited to, unpaid Facility Fees and/or unpaid
funding fees) due from Seller to Buyer under this Agreement, and/or (3) unpaid
price differential. Further, Outstanding Obligations shall include those amounts
which Buyer and/or its Affiliates claim a right of set-off against the funds in
the Over/Under Account as provided in Section 11.8.

 

  (iii)

It is expressly understood that this Section 3.5(f) shall not otherwise impair
any of the rights and obligations of Seller and Buyer in connection with debits,
credits or withdrawals hereunder. All such rights and obligations shall remain
in full force and effect, following termination or expiration, until Buyer
returns the entire Over/Under Account balance.

 

  (g)

Release of Security Interest. Upon the transfer of funds by Buyer to Seller in
accordance with Section 3.5(c) or Section 3.5(f), the security interest granted
by Seller to Buyer with respect to such funds shall be deemed to be
automatically released without further action by any party.

 

7



--------------------------------------------------------------------------------

3.6

Payment of Purchase Price.

 

  (a)

Payment of Purchase Price. On the Purchase Date for each Transaction, ownership
of the Purchased Mortgage Loans, including the servicing rights related thereto,
shall be transferred to Buyer against the simultaneous transfer of the Purchase
Price to Seller simultaneously with the delivery to Buyer of the Purchased
Mortgage Loans relating to each Transaction. With respect to the Purchased
Mortgage Loans being sold by Seller on the Purchase Date, Seller hereby sells,
transfers, conveys and assigns to Buyer or its designee without recourse, but
subject to the terms of this Agreement, all the right, title and interest of
Seller in and to the Purchased Mortgage Loans, including the servicing rights
related thereto, together with all right, title and interest in and to the
proceeds of any related Purchased Assets.

 

  (b)

Methods of Payment. On the Purchase Date for each Transaction:

 

  (i)

Buyer may pay the Purchase Price (A) by wire transfer in accordance with
Seller’s wire instructions in Exhibit J, (B) if Seller is approved to receive
the Purchase Price via cashiers check and has requested to receive the Purchase
Price via cashiers check, by cashiers check or (C) if Seller is approved to
present funding drafts to Buyer and Seller has requested to receive the Purchase
Price via funding draft, by funding draft, subject to the requirements of
Section 3.8. Unless Seller is approved to receive the Purchase Price via
cashiers check or funding draft and Seller has requested that payment be made
using one of these methods for a particular Transaction, Buyer shall pay the
Purchase Price for all Transactions by wire transfer. Buyer shall have no
obligation to pay the Purchase Price by cashiers check or funding draft unless
and until Seller has requested to receive payment in such manner and Seller has
otherwise complied with all applicable policies and procedures regarding such
methods of payment. Notwithstanding the foregoing, Buyer shall not be obligated
to pay the Purchase Price under any method of payment to any Closing Agent or
warehouse lender that is not an Approved Payee. Further, the payment of the
Purchase Price by Buyer to any Closing Agent or warehouse lender that is not an
Approved Payee shall not make such Closing Agent or warehouse lender an Approved
Payee. Any funds disbursed by Buyer to Seller or its Approved Payee shall be
subject to all applicable federal, state and local laws, including, without
limitation, regulations and policies of the Board of Governors of the Federal
Reserve System on Reduction of Payments System Risk. Seller acknowledges that as
a result of such applicable laws, regulations and policies, equipment
malfunction, Buyer’s approval procedures or circumstances beyond the reasonable
control of Buyer, the payment of a Purchase Price using one or more of the
methods described above may be delayed. Further, Seller acknowledges that a
funding draft may not constitute “good funds” under certain state laws and funds
will not be released to the payee until Buyer, in its sole and good faith
discretion, has reviewed and accepted the funding draft following presentment of
the draft to the payor bank. Buyer shall not be liable to Seller for any costs,
losses or damages arising from or relating to any such delays, or

 

  (ii)

Notwithstanding the foregoing, where a Purchased Mortgage Loan is the subject of
third party financing, Buyer may pay all or any portion of the Purchase Price
directly to the warehouse or other lender that has a security interest in the
Purchased Mortgage Loan to satisfy the related indebtedness and obtain a release
of such security interest.

 

  (iii)

Buyer shall pay the Purchase Price directly to Seller, or an Approved Payee as
otherwise directed by Seller, subject to (A) an Event of Default not existing or
occurring as a result thereof and (B) the continued effectiveness and no breach
in that certain Protection Letter for Transfers to Corporate Account executed
and delivered by Seller and Seller’s parent Pulte Homes, Inc., for the benefit
of Buyer.

 

8



--------------------------------------------------------------------------------

  (c)

Transaction Limitations and Other Restrictions Relating to Closing Agents.
Notwithstanding that a particular Transaction request will not exceed the
Aggregate Transaction Limit or applicable Type Sublimit, if the payment of the
Purchase Price for such Transaction to the related Closing Agent will violate
Buyer’s applicable policies and procedures (as contained in the Handbook or
otherwise) regarding payments to Closing Agents, Buyer may refuse to pay the
Purchase Price to such Closing Agent.

 

  (d)

Return of Purchase Price. If a Wet Mortgage Loan subject to a Transaction is not
closed within two (2) Business Days following the payment of the Purchase Price,
Seller shall immediately return, or cause to be immediately returned, the
Purchase Price to Buyer. If the Purchase Price was paid by cashiers check or
funding draft, Seller shall immediately void, or cause to be immediately voided
(i.e. direct the Closing Agent to immediately void) the cashiers check or
funding draft, as applicable. Further, Seller shall pay Buyer all fees and any
price differential thereon immediately upon notification from Buyer; provided,
however, that price differential shall continue to accrue until the Purchase
Price is returned to Buyer or the voided cashiers check is received and
cancelled by Buyer, as applicable. If a cashier’s check has been issued with
respect to any Transaction, Buyer shall not be obligated to wire funds or issue
another cashiers check to fund such Transaction until the original voided
cashiers check has been received and cancelled by Buyer.

 

3.7

Approved Payees.

 

  (a)

Closing Agents. In order for a Closing Agent to be designated an Approved Payee
with respect to any Purchase Price, Seller shall submit to Buyer the following
documents:

 

  (i)

if the title company issuing the title policy that covers the applicable
Purchased Mortgage Loan has not issued to Buyer a blanket Closing Protection
Letter, which covers closings conducted by this Closing Agent in the
jurisdiction where this closing will take place:

 

  (1)

a valid blanket Closing Protection Letter, in a form acceptable to Buyer, issued
to Seller or Buyer by the title company, which is issuing the title insurance
policy that covers the related Purchased Mortgage Loan, that covers closings
conducted by the Closing Agent in the jurisdiction where this closing will take
place and if applicable, an assignment to Buyer of such Closing Protection
Letter, substantially in the form of Exhibit F hereto; or

 

  (2)

a valid Closing Protection Letter, in a form acceptable to Buyer, issued to
Seller or Buyer by the title company, which is issuing the title insurance
policy that covers the related Purchased Mortgage Loans, that covers the closing
of this specific Purchased Mortgage Loan and if applicable, an assignment to
Buyer of such Closing Protection Letter, substantially in the form of Exhibit F
hereto; or

 

  (3)

if Closing Protection Letters are not available or are limited in their
applicability in the jurisdiction where the closing takes place, any other
documents Buyer may reasonably require, including without limitation an
assignment to Buyer of Seller’s rights under its fidelity bond and errors and
omissions policy, substantially in the form of Exhibit F hereto; and

 

9



--------------------------------------------------------------------------------

  (ii)

evidence that the Irrevocable Closing Instructions, in the applicable form and
signed by Seller and Buyer, have been delivered to such Closing Agent.

 

  (b)

Warehouse Lenders. In order for a warehouse lender to be designated an Approved
Payee with respect to any Purchase Price, Seller shall submit to Buyer a written
request, including the name and address of the warehouse lender, demonstrating a
need for such designation. Notwithstanding the foregoing, Buyer reserves the
right, in its sole and good faith discretion, to refuse to designate any
warehouse lender as an Approved Payee, or, alternatively, to require additional
terms and conditions in order for Buyer to pay a Purchase Price to the warehouse
lender.

 

  (c)

Approval Process. Buyer shall review the applicable documents and notify Seller
within two (2) Business Days as to whether such Closing Agent or warehouse
lender has been designated by Buyer, in its sole and good faith discretion, to
be an Approved Payee with respect to such Purchase Price. Buyer may withdraw its
approval of any Closing Agent or warehouse lender as an Approved Payee if Buyer
becomes aware of any facts or circumstances at any time related to such Closing
Agent or warehouse lender which Buyer determines, in its sole and good faith
discretion, materially and adversely affects the Closing Agent or warehouse
lender or otherwise makes the Closing Agent or warehouse lender unacceptable as
an Approved Payee. The warehouse lenders and other institutions set forth on
Exhibit M are approved by Buyer as Approved Payees without additional
conditions.

 

3.8

Funding Drafts.

 

  (a)

Blank Funding Drafts. If Seller is approved by Buyer to receive Purchase Prices
by funding draft, Buyer, at its discretion, shall provide Seller with a limited
number of blank drafts. Seller shall store such blank drafts in a secure
location and employ sufficient security procedures to ensure that each funding
draft issued by Seller is authorized, authentic and complete. As requested by
Buyer, Seller shall submit to Buyer an accounting of all blank drafts provided
to Seller, certified by Seller’s president or chief financial officer. Seller
shall notify Buyer immediately if it discovers that any blank drafts are missing
or otherwise not accounted for.

 

  (b)

Completion of Funding Drafts. With respect to any Purchase Price to be paid by
funding draft, Seller shall not complete a funding draft until after it has
submitted an Asset Data Record for the related Transaction to Buyer that
includes the number of the draft that is to be used for the Purchase Price.
Seller is responsible for completing each funding draft clearly and accurately.
Buyer shall not be obligated to accept any funding draft that contains incorrect
information, is illegible or is not signed by at least two (2) authorized
officers of Seller. If Seller makes an error in completing a funding draft,
Seller shall void the draft and return the voided draft to Buyer with its
accounting of blank drafts. Further, Seller shall notify Buyer immediately in
order to confirm a new draft number with respect to the Purchase Price. Buyer
shall not have an obligation to accept any funding draft if the draft number
does not match that approved by Buyer in connection with a specific Transaction.

 

  (c)

Acceptance of Funding Drafts. The payment of the Purchase Price by funding draft
is subject to Buyer’s acceptance of the funding draft following presentment to
the payor bank. Buyer will accept a funding draft upon confirmation of Seller’s
compliance with the terms of this Agreement, including, without limitation,
receipt by Buyer of the Asset Data Record prior to the date the funding draft
was written, information contained on the funding draft is consistent with that
previously provided to Buyer and the payee is an Approved Payee, as applicable.
If Buyer rejects a funding draft for any reason, the Purchase Price for such
Transaction may be paid by a new funding draft, provided all applicable
procedures are followed, or by an alternate payment method.

 

10



--------------------------------------------------------------------------------

  (d)

Condition Precedent. As a condition precedent to Seller issuing a funding draft,
Seller shall have delivered to Buyer:

 

  (i)

a completed signature card, in form and substance satisfactory to the bank on
which the funding drafts are drawn; and

 

  (ii)

a certificate of Seller’s secretary, dated as of the current date, as to the
incumbency and authenticity of the signatures of the officers of Seller
authorized to sign funding drafts and the resolutions of the board of managers
authorizing such officers to sign funding drafts on behalf of Seller.

 

ARTICLE 4

REPURCHASE

 

4.1

Repurchase Price.

 

  (a)

Payment of Repurchase Price. The Repurchase Price for each Purchased Mortgage
Loan shall be payable in full and by wire transfer in accordance with Buyer’s
wire instructions in Exhibit J upon the earliest to occur of (i) the Repurchase
Date of the Purchased Mortgage Loan, (ii) the occurrence of any Repurchase
Acceleration Event with respect to such Transaction or (iii) the expiration or
termination of this Agreement. Such obligation to repurchase exists without
regard to any prior or intervening liquidation or foreclosure with respect to
any Purchased Mortgage Loan. While it is anticipated that Seller will repurchase
each Purchased Mortgage Loan on its related Repurchase Date, Seller may
repurchase any Purchased Mortgage Loan hereunder on demand by Seller without any
pre-payment penalty or premium.

 

  (b)

Effect of Payment of Repurchase Price. On the Repurchase Date (or such other
date on which the Repurchase Price is paid by Seller), termination of the
related Transaction will be effected by the repurchase by Seller or its designee
of the Purchased Mortgage Loans and the simultaneous transfer of the Repurchase
Price to an account of Buyer, or transfer of additional Mortgage Loan(s) (in
each case as further described at Section 6.5), and all of Buyer’s rights, title
and interests therein, including all related servicing rights, shall then be
conveyed to Seller or its designee. Seller is obligated to obtain the Mortgage
Loan Documents from Custodian at Seller’s expense on the Repurchase Date.

 

4.2

Repurchase Acceleration Events. The occurrence of any of the following events
shall be a Repurchase Acceleration Event with respect to a Transaction:

 

  (a)

Buyer in its sole and good faith discretion has determined that the Purchased
Mortgage Loan is a Defective Mortgage Loan;

 

  (b)

forty-five (45) calendar days elapse from the date the Mortgage Loan Documents
relating to the Purchased Mortgage Loan were delivered to an Approved Investor
and such Approved Investor has not returned the Mortgage Loan Documents or
purchased the Purchased Mortgage Loan, unless an extension is granted by Buyer,
in its sole and good faith discretion;

 

  (c)

twenty one (21) calendar days elapse from the date a Mortgage Loan Document
relating to the Purchased Mortgage Loan was delivered to Seller for correction
or completion, without being returned to Buyer or its designee;

 

  (d)

Seller fails to deliver to Buyer the related Mortgage Loan Documents within the
Wet Mortgage Loans Maximum Dwell Time or any Mortgage Loan Document delivered to
Buyer, upon examination by Buyer, is found not to be in compliance with the
requirements of this Agreement or the related Purchase Commitment and is not
corrected within the Wet Mortgage Loans Maximum Dwell Time;

 

11



--------------------------------------------------------------------------------

  (e)

Regardless of whether a Purchased Mortgage Loan is a Defective Mortgage Loan, a
foreclosure or similar type of proceeding is initiated with respect to the
Purchased Mortgage Loan; or

 

  (f)

the further sale of the Purchased Mortgage Loan by Seller.

 

4.3

Reduction of Asset Value as Alternative Remedy. In Buyer’s sole and good faith
discretion, in lieu of requiring full repayment of the Repurchase Price upon the
occurrence of a Repurchase Acceleration Event, Buyer may elect to reduce the
Asset Value of the related Purchased Mortgage Loan (to as low as zero) and
accordingly require a full or partial repayment of such Repurchase Price or the
delivery of other funds or collateral, which additional assets shall be “margin
payments” or “settlement payments” as such terms are defined in Bankruptcy Code
Section 741(5) and (8), respectively.

 

4.4

Designation as Noncompliant Mortgage Loan as Alternative Remedy. In Buyer’s sole
and good faith discretion, in lieu of requiring full repayment of the Repurchase
Price upon the occurrence of a Repurchase Acceleration Event, Buyer may elect to
deem the related Purchased Mortgage Loan a Noncompliant Mortgage Loan, provided
that (a) after such Purchased Mortgage Loan is deemed to be a Noncompliant
Mortgage Loan, the aggregate original Asset Value of all Noncompliant Mortgage
Loans does not exceed the Type Sublimit for Noncompliant Mortgage Loans; (b) the
Asset Value of the Noncompliant Mortgage Loan is greater than the Repurchase
Price or Seller provides additional Purchased Assets or repays part of the
Repurchase Price as provided in Section 6.3 in each case as a “margin payment”
as such term is defined in Bankruptcy Code Section 741(5); and (c) Seller
delivers to Buyer all documentation relating to the Purchased Mortgage Loan
reasonably requested by Buyer.

 

4.5

Illegality or Impracticability. Notwithstanding anything to the contrary in this
Agreement, if Buyer determines in its sole and good faith discretion that any
law, regulation, treaty or directive or any change therein or in the
interpretation or application thereof, or any circumstance materially and
adversely affecting the London interbank market, the repurchase market for
mortgage loans or mortgage-backed securities or the source or cost of Buyer’s
funds, shall make it unlawful or impractical for Buyer to enter into or maintain
Transactions as contemplated by this Agreement (a) the commitment of Buyer
hereunder to enter into or to continue to maintain Transactions shall be
cancelled and (b) the Repurchase Price for each Transaction then outstanding
shall be due and payable upon the earlier to occur of (i) the date required by
any financial institution providing funds to Buyer, (ii) sale of the Purchased
Mortgage Loan in accordance with the terms of this Agreement, and (iii) the date
as of which Buyer determines that such Transactions are unlawful or impractical.
Buyer shall not be liable to Seller for any costs, losses or damages arising
from or relating from any actions taken by Buyer pursuant to this Section 4.5.

 

4.6

Payments Pursuant to Sale to Approved Investors. Seller shall direct each
Approved Investor purchasing a Purchased Mortgage Loan to pay directly to Buyer,
by wire transfer of immediately available funds, the full purchase price,
without set-off, as set forth in the applicable Purchase Commitment. In
addition, Seller shall provide Buyer with a Purchase Advice relating to such
payment. Seller shall not direct the Approved Investor to pay to Buyer an amount
less than the full purchase price set forth in the applicable Purchase
Commitment or modify or otherwise change the wire instructions for payment of
the purchase price provided to Approved Investor by Buyer. Buyer shall apply all
amounts received for the account of Seller in accordance with Section 4.7 below
and credit all amounts due Seller to the Over/Under Account in accordance with
Section 3.5(b)(ii) above. Buyer may reject any amount received from an Approved
Investor and not release the related Purchased Mortgage Loan

 

12



--------------------------------------------------------------------------------

 

if (a) Buyer does not receive a Purchase Advice in respect of any wire transfer,
(b) Buyer does not receive the full purchase price, without set-off, as set
forth in the applicable Purchase Commitment or (c) the amount received is not
sufficient to pay the Repurchase Price. Alternatively, in lieu of rejecting an
amount received by Buyer from an Approved Investor, at Buyer’s sole option and
discretion, if the amount received from the Approved Investor does not equal or
exceed the Repurchase Price, Buyer may accept the amount received from the
Approved Investor and deduct the remaining amounts owed by Seller from the
Over/Under Account or demand payment of such remaining amount from Seller. If
Seller receives any funds intended for Buyer, Seller shall segregate and hold
such funds in trust for Buyer and immediately pay to Buyer all such amounts by
wire transfer of immediately available funds together with providing Buyer with
a settlement statement for the transaction.

 

4.7

Application of Payments from Seller or Approved Investors. Unless Buyer
determines otherwise in its sole and good faith discretion, payments made
directly by Seller or an Approved Investor to Buyer shall be applied in the
following order of priority:

 

  (a)

first, in the exercise of Buyer’s rights under Section 6.3(d) or Buyer’ or its
Affiliates’ rights under Section 11.8.

 

  (b)

second, to all costs, expenses and fees incurred or charged by Buyer under this
Agreement that are not related to a specific Transaction;

 

  (c)

third, to any amounts due and owing to Buyer pursuant to Section 6.3;

 

  (d)

fourth, to all costs, expenses and fees incurred or charged by Buyer under this
Agreement that are related to the Transaction in connection with which the
payment is made;

 

  (e)

fifth, to the price differential due and owing on the Purchase Price in
connection with which the payment is made;

 

  (f)

sixth, to the price differentials on any Purchase Prices related to any other
Transactions that are outstanding, due and owing, applied first to the
Transaction with the earliest date;

 

  (g)

seventh, to the amount of the Repurchase Price for the Transaction in connection
with which the payment is made; and

 

  (h)

eighth, to the amount of any Repurchase Prices related to any other Transactions
that are outstanding, due and owing, applied first to the Transaction with the
earliest date.

Buyer and Seller intend and agree that all such payments shall be “settlement
payments” as such term is defined in Bankruptcy Code Section 741(8). After the
settlement payments have been applied as set forth above, Buyer shall deposit in
the Over/Under Account any amounts that remain.

 

4.8

Method of Payment. Except as otherwise specifically provided herein, all
payments hereunder must be received by Buyer on the date when due and shall be
made in United States dollars by wire transfer of immediately available funds to
such account designated by Buyer from time to time. Whenever any payment to be
made hereunder shall be stated to be due on a day that is not a Business Day,
the due date thereof shall be extended to the next succeeding Business Day, and
with respect to payments of the Purchase Price, the price differential thereon
shall be payable at the Applicable Pricing Rate during such extension. All
payments made by or on behalf of Seller with respect to any Transaction shall be
applied to Seller’s account in accordance with Section 3.5(b)(ii) and
Section 4.7 above and shall be made in such amounts as may be necessary in order
that all such payments after withholding for or on account of any present or
future taxes, levies, imports, duties or other similar charges of whatsoever
nature imposed by any government or any political subdivision or taxing
authority hereof, other than

 

13



--------------------------------------------------------------------------------

 

franchise fees or any taxes on or measured by the net income of Buyer pursuant
to the state, federal and local tax laws of the jurisdiction where Buyer’s
principal office or offices or lending office or offices are located, compensate
Buyer for any additional cost or reduced amount receivable of making or
maintaining Transactions as a result of such taxes, imports, duties or other
charges. All payments to be made by or on behalf of Seller with respect to any
Transaction shall be made without set-off, counterclaim or other defense.

 

4.9

Notification of Payment. Seller shall provide Buyer not less than one
(1) Business Day prior written notice if Seller or an Approved Investor intends
to remit a payment to Buyer after 12:00 p.m. (Pacific Time) on any Business Day,
that is equal to or greater than twenty-five million dollars ($25,000,000).

 

4.10

Authorization to Debit. In addition to any other authorizations to and rights of
Buyer hereunder, Seller hereby expressly authorizes Buyer to debit any account
maintained by Seller with any depository institution into which any funds
related to the Purchased Mortgage Loans or related Purchased Assets have been
deposited, including without limitation, any operating, settlement or custodial
account, for any and all amounts then due and payable to Buyer hereunder. For
the avoidance of doubt, the foregoing debit rights of Buyer shall not apply to
Purchased Mortgage Loans which have been repurchased by Seller pursuant to
Section 6.5.

 

4.11

Book Account. Buyer and Seller shall maintain an account on their respective
books of all Transactions entered into between Buyer and Seller and for which
the Repurchase Price has not yet been paid. As a courtesy to Seller, Buyer shall
provide such information to Seller via the Internet or by telephone or
facsimile, if Seller is unable to access the information via the Internet.
Notwithstanding the foregoing, Seller shall be responsible for maintaining its
own book account and records of Transactions entered into with Buyer, amounts
due to Buyer in connection with such Transactions and for paying such amounts
when due. Failure of Buyer to provide Seller with information regarding any
Transaction shall not excuse Seller’s timely performance of all obligations
under this Agreement, including, without limitation, payment obligations under
this Agreement.

 

4.12

Full Recourse. The obligations of Seller from time to time to pay the Repurchase
Price, Margin Deficit payments, settlement payments and all other amounts due
under this Agreement shall be full recourse obligations of Seller.

ARTICLE 5

FEES

 

5.1

Payment of Fees. Seller shall pay to Buyer those fees set forth in this
Agreement or the Transactions Terms Letter when they become due and owing.
Without limiting the generality of the foregoing, the first quarterly
installment of the initial Facility Fee shall be paid on or before the Effective
Date and if this Agreement is renewed, thereafter on or before the anniversary
of the Effective Date. Buyer shall be entitled to withdraw from the Over/Under
Account or retain from payments made by Seller or an Approved Investor, subject
to Section 4.6, any fees permitted under this Agreement that are due and owing.
If such amounts on deposit in the Over/Under Account or payments received in
connection with a Transaction are not sufficient to pay Buyer all fees owed,
Buyer shall notify Seller and Seller shall pay to Buyer, within one (1) Business
Day, all unpaid fees.

ARTICLE 6

SECURITY; SERVICING; MARGIN ACCOUNT MAINTENANCE; CUSTODY OF

MORTGAGE LOAN DOCUMENTS AND REPURCHASE TRANSACTIONS

 

6.1

Precautionary Grant of Security Interest. Although the parties intend that all
Transactions hereunder be sales and purchases (other than for accounting and tax
purposes) and not loans, and without prejudice to the provisions of Section 6.6
and the expressed intent of the parties, if any Transactions are deemed to be
loans, as security for

 

14



--------------------------------------------------------------------------------

 

the performance of all of Seller’s obligations hereunder, or if any
determination is made that the servicing rights related to the Purchased
Mortgage Loans were not sold by Seller to Buyer or that the servicing rights are
not an interest in a Purchased Mortgage Loan and are severable from the
Purchased Mortgage Loan despite Buyer’s and Seller’s express intent herein to
treat them as included in the purchase and sale transaction, Seller hereby
pledges, assigns and grants to Buyer a continuing first priority security
interest in and lien upon the Purchased Assets, including, without limitation,
the servicing rights related to the Purchased Mortgage Loans, and Buyer shall
have all the rights and remedies of a “secured party” under the Uniform
Commercial Code. Possession of any promissory notes, instruments or documents by
the Custodian shall constitute possession on behalf of Buyer. At any time and
from time to time, upon the written request of Buyer, and at the sole expense of
Seller, Seller will promptly and duly execute and deliver, or will promptly
cause to be executed and delivered, such further instruments and documents and
take such further action as Buyer may reasonably request for the purpose of
obtaining or preserving the full benefits of this Agreement and of the rights
and powers herein granted, including, without limitation, the filing of any
financing or continuation statements under the Uniform Commercial Code in effect
in any jurisdiction with respect to the Purchased Assets and the liens created
hereby. Seller also hereby authorizes Buyer to file any such financing or
continuation statement in a manner consistent with this Agreement to the extent
permitted by applicable law. A carbon, photographic or other reproduction of
this Agreement shall be sufficient as a financing statement for filing in any
jurisdiction. This Agreement shall constitute a security agreement.

 

6.2

Servicing.

 

  (a)

Servicing Rights Owned by Buyer; Buyer’s Right to Appoint Servicer. In
recognition that each Purchased Mortgage Loan is sold by Seller to Buyer on a
servicing released basis and Buyer is the owner of the servicing rights related
to each Purchased Mortgage Loan, Buyer shall have the sole right to appoint the
Servicer for each Purchased Mortgage Loan.

 

  (b)

Appointment of Servicer. Buyer hereby appoints Seller to subservice the
Purchased Mortgage Loans on behalf of Buyer as agent for Buyer. The right of
Seller to subservice the Purchased Mortgage Loans is on an interim basis only
and does not provide or confer a contractual, ownership or other right for
Seller to service the Purchased Mortgage Loans, it being understood that upon
payment of the Purchase Price, Buyer owns the servicing rights and may assume
servicing or appoint a Successor Servicer at any time as provided herein.
Further, the fact that Seller may be entitled to a servicing fee for
subservicing of the Purchased Mortgage Loans or that Buyer may provide a
separate notice of default to Seller regarding the subservicing of the Purchased
Mortgage Loans shall not affect or otherwise change Buyer’s ownership of the
servicing rights related to the Purchased Mortgage Loans.

 

  (c)

Interim Subservicing Period; No Servicing Fee or Income. Seller’s right to
interim subservice a Purchased Mortgage Loan shall commence on the related
Purchase Date and shall automatically terminate without notice on the earlier of
(i) sixty (60) days after the related Purchase Date or (ii) the actual date
Seller repurchases the Purchased Mortgage Loan from Buyer; provided, however,
that upon the occurrence of an Event of Default which is not cured within any
applicable cure period, Buyer shall have the right to immediately terminate
Seller as the Sevicer and appoint a Successor Servicer as contemplated in
Section 6.2(h). If the interim subservicing period expires with respect to any
Purchased Mortgage Loan for any reason other than Seller repurchasing the
Purchased Mortgage Loan, then upon mutual written agreement of Buyer and Seller,
Seller shall continue to interim subservice the Purchased Mortgage Loan for a
thirty (30) day extension period. Such extension period shall automatically
expire without notice unless Buyer and Seller mutually agree in writing to one
or more additional thirty (30) day extension

 

15



--------------------------------------------------------------------------------

    

period(s), provided, however, that absent mutual written agreement to extend, or
continue to extend, the interim subservicing period, Seller shall transfer
servicing of the Purchased Mortgage Loan to Buyer or its designee in accordance
with the instructions of Buyer and any other applicable requirements of this
Agreement. For the avoidance of doubt, upon expiration of the interim
subservicing period (including the expiration of any extension period) with
respect to any Purchased Mortgage Loan, Seller shall have no right to subservice
the related Purchased Mortgage Loan nor shall Buyer have any obligation to
extend the interim subservicing period (or continue to extend the interim
subservicing period), it being understood that upon such expiration, Seller
shall promptly transfer the servicing of the related Purchased Mortgage Loan to
Buyer or its designee in accordance with the instructions of Buyer and any other
applicable requirements of this Agreement. Buyer shall have no obligation to pay
Seller nor shall Seller have any right to deduct or retain, any subservicing fee
or similar compensation in connection with the interim servicing of a Purchased
Mortgage Loan.

 

  (d)

Servicing Agreement. If the Servicer of the Purchased Mortgage Loans is not
Seller, Seller shall enter into a Servicing Agreement with the Servicer on
behalf of Buyer, which such Servicing Agreement shall be on terms agreed to by
Buyer, and which shall include, at a minimum, (i) a recognition by the Servicer
of Buyer’s interests and rights to the Purchased Mortgage Loans as provided
under this Agreement, including, without limitation, Buyer’s ownership of the
servicing rights related to the Purchased Mortgage Loans; (ii) an obligation for
the Servicer to subservice the Purchased Mortgage Loans consistent with the
degree of skill and care that the Servicer customarily requires with respect to
similar Mortgage Loans owned or managed by it but in no event no less than in
accordance with Accepted Servicing Practices; (iii) an obligation to comply with
all applicable federal, state and local laws and regulations; (iv) an obligation
to maintain all state and federal licenses necessary for it to perform its
subservicing responsibilities; (v) an obligation not to impair the rights of
Buyer in any Purchased Mortgage Loans or any payment thereto and (vi) an
obligation to collect all sums payable in respect of the Purchased Mortgage
Loans on behalf of Buyer, in trust, in segregated custodial accounts. Further,
such Servicing Agreement shall contain express reporting requirements and other
rights to allow Buyer to inspect the records of the Servicer with respect to the
Purchased Mortgage Loans. Buyer may terminate the subservicing of any Purchased
Mortgage Loan with the then existing Servicer in accordance with either
Section 6.2(f) or Section 6.2(m).

 

  (e)

Servicing Obligations of Seller. To the extent Seller shall subservice any
Purchased Mortgage Loan on behalf of Buyer, Seller shall:

 

  (i)

Subservice and administer the Purchased Mortgage Loans on behalf of Buyer in
accordance with prudent mortgage loan servicing standards and procedures
generally accepted in the mortgage banking industry and in accordance with the
degree of care and servicing standards generally prevailing in the industry,
including all applicable requirements of any Agency, and the requirements of any
applicable Purchase Commitment and the Approved Investor, so that the
eligibility of the Purchased Mortgage Loan for purchase under such Purchase
Commitment is not voided or reduced by such servicing and administration;

 

  (ii)

Subject to Subsection 6.2(f), and to the extent not otherwise held by the
Custodian, Seller shall at all times maintain and safeguard the Mortgage Loan
File for the Purchased Mortgage Loan, and in any event shall maintain and
safeguard photocopies of the documents delivered to Buyer pursuant to
Section 3.3, and accurate and complete records of its servicing of the Purchased
Mortgage Loan; Seller’s possession of such Mortgage Loan File is for the sole
purpose of subservicing such Purchased Mortgage Loan and such retention and
possession by Seller is in a custodial capacity only;

 

16



--------------------------------------------------------------------------------

  (iii)

Buyer may, at any time during Seller’s business hours on reasonable notice,
examine and make copies of such documents and records, or require delivery of
the originals of such documents and records to Buyer or its designee;

 

  (iv)

At Buyer’s request, Seller shall promptly deliver to Buyer reports regarding the
status of any Purchased Mortgage Loan being subserviced by it, which reports
shall include, but shall not be limited to, a description of any default
thereunder for more than thirty (30) days or such other circumstances that would
reasonably be expected to cause a Material and Adverse Change on such Purchased
Mortgage Loan, Buyer’s title to such Purchased Mortgage Loan or the collateral
securing such Purchased Mortgage Loan; Seller is required to deliver such
reports until the repurchase of the Purchased Mortgage Loan by Seller; and

 

  (v)

Seller shall promptly (and, in any event, within one (1) Business Day) notify
Buyer if Seller becomes aware of any payment default that occurs under a
Purchased Mortgage Loan.

 

  (f)

Sale or Transfer of Servicing Rights by Buyer. Buyer may sell or transfer any
rights to service a Purchased Mortgage Loan without the prior written consent of
Seller or any Servicer, subject to Buyer’s obligation to repurchase such
servicing prior to the repurchase of such Purchased Mortgage Loan by Seller and
subject to Seller’s right to interim subservice such Purchased Mortgage Loan as
provided in Section 6.2(c).

 

  (g)

Release of Mortgage Loan Files. Seller shall release its custody of the contents
of any Mortgage Loan File only in accordance with the written instructions of
Buyer, except when such release is required as incidental to Seller’s
subservicing of the Purchased Mortgage Loan, is required to complete the
Purchase Commitment, or as required by law.

 

  (h)

Right to Appoint Successor Servicer. Upon either (i) the expiration of the
interim subservicing period for any Purchased Mortgage Loan for any reason other
than Seller repurchasing the Purchased Mortgage Loan or (ii) upon the occurrence
of an Event of Default which is not cured within any applicable cure period,
Buyer reserves the right, in its sole discretion, to appoint a successor
servicer to subservice any Purchased Mortgage Loan (each a “Successor
Servicer”). In the event of such an appointment, Seller or the Servicer, as
applicable, shall perform all acts and take all action so that any part of the
Mortgage Loan File and related servicing records held by Seller or the Servicer,
together with all funds in the Custodial Account and other receipts relating to
such Purchased Mortgage Loan, are promptly delivered to the Successor Servicer.
Seller shall have no claim for servicing Fees, lost profits or other damages if
Buyer appoints a Successor Servicer hereunder.

 

  (i)

Custodial Account.

 

  (i)

Seller shall establish and maintain a segregated time or demand deposit account
for the benefit of Buyer (each, a “Custodial Account”) with an Eligible Bank and
shall promptly deposit into the Custodial Account all interest and/or principal
payments received with respect to each Purchased Mortgage Loan sold hereunder
(but not any interest accrued on such Mortgage Loan up to but not including the
Purchase Date for such Purchased Mortgage Loan), and all other receipts in
respect of each Purchased Mortgage Loan sold hereunder that are payable for the
benefit of the owner of such loan (including, without limitation, all escrow
withholds and escrow payments for Property Charges). Seller may not use a
deposit account at an Eligible Bank established to serve as a custodial account
for mortgage loans that Seller services for other parties. Under no

 

17



--------------------------------------------------------------------------------

 

circumstances shall Seller deposit any of its own funds into a Custodial Account
or otherwise commingle its own funds with funds belonging to Buyer as owner of
any Purchased Mortgage Loan; provided, however, if the payment received by Buyer
from an Approved Investor with respect to any particular Repurchased Mortgage
Loan is net of escrows, the funds in the Custodial Account related to such
Repurchased Mortgage Loan shall thereafter be the exclusive property of and
belong to Seller, Seller shall be entitled to withdraw and deduct said amount
from the Custodial Account, and such funds shall not be deemed commingled funds
or Custodial Account funds. If Seller fails to segregate any funds and
commingles them with any source in breach of this Agreement, Seller agrees that
its share of the commingled funds are assumed to have been spent first with any
remaining balance to be deemed to belong to Buyer.

 

  (ii)

Seller hereby grants to Buyer a continuing first-priority security interest in
all right, title, and interest in and to the Custodial Account. Seller shall,
upon Buyer’s request, take such steps requested by Buyer to perfect Buyer’s
security interest in the Custodial Account, and either (A) cause the Eligible
Bank to agree to comply at any time with instructions from Buyer to such
Eligible Bank directing the disposition of funds from time to time credited to
such Custodial Account, without further consent of Seller or any other Person,
pursuant to an agreement in form and substance satisfactory to Buyer or
(B) arrange for Buyer to become the customer of the Eligible Bank with respect
to the Custodial Account, with Seller being permitted, only with the consent of
Buyer, to exercise rights to withdraw funds from such Custodial Account
(together, the “Control Agreement”).

 

  (iii)

Any interest and/or principal payments, and other amounts received with respect
to a Purchased Mortgage Loan purchased hereunder (but not any interest accrued
on such Purchased Mortgage Loan up to but not including the Purchase Date for
such Purchased Mortgage Loan), shall be segregated as described above and held
in trust for the exclusive benefit of Buyer as the owner of such Purchased
Mortgage Loan and shall be released only as follows:

 

  (1)

after the Repurchase Price for such Mortgage Loan has been paid in full to
Buyer, all amounts previously deposited in the Custodial Account with respect to
such Purchased Mortgage Loan and then in the Custodial Account shall be released
by Buyer to Seller or transferred to the Approved Investor or its designee if
authorized by Seller;

 

  (2)

if a Successor Servicer is appointed by Buyer, all amounts deposited in the
Custodial Account with respect to Purchased Mortgage Loans to be so subserviced
shall be transferred into an account established by the Successor Servicer
pursuant to its agreement with Buyer; and

 

  (3)

upon the occurrence and during the continuance of an Event of Default hereunder,
Seller shall forever remit all funds then held in the Custodial Account with
respect to Purchased Mortgage Loans to or at the direction of Buyer, to the
extent permitted by applicable law.

 

  (j)

Location of Custodial Account. Seller shall not change the identity or location
of a Custodial Account without thirty (30) days prior notice to Buyer. Seller
shall from time to time, at its own cost and expense, execute such directions to
the depository Eligible Bank, and other papers, documents or instruments as may
be reasonably requested by Buyer to reflect Buyer’s ownership interest in each
Custodial Account.

 

18



--------------------------------------------------------------------------------

  (k)

Accounting of Custodial Account. If Buyer so requests, Seller shall promptly
notify Buyer of each deposit in the Custodial Account, and each withdrawal from
the Custodial Account, made by it with respect to the Purchased Mortgage Loans.
Seller shall promptly deliver to Buyer photocopies of all periodic bank
statements and other records relating to the Custodial Account as Buyer may from
time to time request.

 

  (l)

Servicer Notice. Seller shall provide promptly to Buyer (i) a Servicer Notice
addressed to and agreed to by the Servicer, advising the Servicer of such
matters as Buyer may reasonably request, including, without limitation,
recognition by the Servicer of Buyer’s interest in such Purchased Mortgage Loans
and ownership of the servicing rights related thereto and the Servicer’s
agreement that upon receipt of notice of an Event of Default from Buyer, it will
follow the instructions of Buyer with respect to the subservicing of the
Purchased Mortgage Loans.

 

  (m)

Notification of Servicer Defaults. If Seller should discover that, for any
reason whatsoever, any entity responsible to Seller by contract for managing or
servicing any such Purchased Mortgage Loan has failed to perform fully Seller’s
obligations under this Agreement or any of the obligations of such entities with
respect to the Purchased Mortgage Loans, Seller shall promptly notify Buyer.

 

  (n)

Termination. Upon either (i) the expiration of the interim subservicing period
for any Purchased Mortgage Loan for any reason other than Seller repurchasing
the Purchased Mortgage Loan or (ii) upon the occurrence of an Event of Default
which is not cured within any applicable cure period, Buyer shall have the right
to immediately terminate the Seller’s or the Servicer’s right, as applicable, to
subservice the Purchased Mortgage Loans without payment of any penalty or
termination fee. Seller shall cooperate, or cause the Servicer to cooperate, in
transferring the servicing of the Purchased Mortgage Loans to a successor
subservicer appointed by Buyer in its sole and good faith discretion.

 

  (o)

Buyer’s Right to Service. Upon either (i) the expiration of the interim
subservicing period for any Purchased Mortgage Loan for any reason other than
Seller repurchasing the Purchased Mortgage Loan or (ii) upon the occurrence of
an Event of Default which is not cured within any applicable cure period, Buyer
or its designee, at the Buyer’s sole discretion, shall be entitled to service
some or all of the Purchased Mortgage Loans, including, without limitation,
receiving and collecting all sums payable in respect of same. Upon Buyer’s
determination and written notice to Seller or the Servicer, as applicable, that
Buyer desires to service some or all of the Purchased Mortgage Loans, Seller
shall promptly cooperate, or shall cause the Servicer to promptly cooperate,
with all instructions of Buyer and do or accomplish all acts or things necessary
to effect the transfer of the servicing to Buyer or its designee, at Seller’s
sole expense. Upon Buyer’s or its designee’s servicing of the Purchased Mortgage
Loans, (i) Buyer may, in its own name or in the name of Seller or otherwise,
demand, sue for, collect or receive any money or property at any time payable or
receivable on account of or in exchange for the Purchased Mortgage Loan(s), but
shall be under no obligation to do so; (ii) Seller shall, if Buyer so requests,
pay to Buyer all amounts received by Seller upon or in respect of the Purchased
Mortgage Loan(s) or other Purchased Assets (but not any interest accrued on such
Purchased Mortgage Loan(s) up to, but not including, the Purchase Date for such
Purchased Mortgage Loan(s)), advising Buyer as to the source of such funds; and
(iii) all amounts so received and collected by Buyer shall be held by it as part
of the Purchased Assets or applied against any outstanding Repurchase Price owed
Buyer.

 

6.3

Margin Account Maintenance.

 

  (a)

Asset Value. Buyer shall have the right to determine the Asset Value of each
Purchased Mortgage Loan on a daily basis.

 

19



--------------------------------------------------------------------------------

  (b)

Margin Deficit and Margin Call. If Buyer shall determine at any time that
(A) the Asset Value of a Purchased Mortgage Loan subject to a Transaction is
less than the related Repurchase Price or (B) the aggregate Asset Value of all
Purchased Mortgage Loans for all such Transactions is less than the aggregate
Repurchase Price (in either case, a “Margin Deficit”), then Buyer may, at its
sole option and by notice to Seller (as such notice is more particularly set
forth below, a “Margin Call”), require Seller to either:

 

  (i)

transfer to Buyer or its designee cash or eligible Mortgage Loans approved by
Buyer in its sole and good faith discretion (“Additional Purchased Mortgage
Loans”) so that the individual Asset Value of the Purchased Mortgage Loan or the
aggregate Asset Value of the Purchased Mortgage Loans, including any such cash
or Additional Purchased Mortgage Loans, will thereupon equal or exceed the
individual Repurchase Price for the Transaction or the aggregate Repurchase
Price for all Transactions; or

 

  (ii)

pay one or more Repurchase Prices in an amount sufficient to reduce the
outstanding Repurchase Prices in an amount equal to or below the Asset Value of
the Purchased Mortgage Loan(s).

If Buyer delivers a Margin Call to Seller on or prior to 8:00 a.m. (Pacific
time) on any Business Day, then Seller shall transfer cash or Additional
Purchased Mortgage Loans to Buyer no later than 5:00 p.m. (Pacific time) that
same day. If Buyer delivers a Margin Call to Seller after 8:00 a.m. (Pacific
time) on any Business Day, Seller shall be required to transfer cash or
Additional Purchased Mortgage Loans no later than 5:00 p.m. (Pacific time) on
the next subsequent Business Day. Notice of a Margin Call may be provided by
Buyer to Seller electronically or in writing, such as via electronic mail or
posting such notice on Buyer’s customer website(s).

 

  (c)

Buyer’s Discretion. Buyer’s election not to make a Margin Call at any time there
is a Margin Deficit shall not in any way limit or impair its right to make a
Margin Call at any time a Margin Deficit exists.

 

  (d)

Over/Under Account. Buyer may, in its sole and good faith discretion, withdraw
from the Over/Under Account amounts equal to any Margin Deficit which is not
otherwise satisfied by Seller within the time frames provided in this
Section 6.3.

 

  (e)

Credit to Repurchase Price. Any cash transferred to Buyer pursuant to this
Section 6.3 shall be credited to the Repurchase Price of the related
Transaction(s).

 

6.4

Custody of Mortgage Loan Documents.

 

  (a)

Custodial Arrangements. The initial Custodian shall be the Person set forth in
the Transactions Terms Letter. Thereafter, if the initial Custodian is removed
for any reason, Buyer may appoint, subject to the prior written consent of
Seller (which consent shall not be unreasonably withheld or delayed) so long as
there then exists no Event of Default, any Person to act as the Custodian to
hold possession of the Mortgage Loan Documents (or a portion thereof) and to
take actions at the direction of Buyer. Seller hereby agrees to deliver the
Mortgage Loan Documents to the Custodian upon the direction of Buyer. Seller
further agrees that (i) the Custodian shall be exclusively the agent, bailee
and/or custodian of Buyer; (ii) receipt of the Mortgage Loan Documents by the
Custodian shall be constructive receipt by Buyer of the Mortgage Loan Documents;
(iii) Seller shall not have and shall not attempt to exercise any degree of
control over the Custodian or any Mortgage Loan Document held by the Custodian;
and (iv) Buyer shall not be liable for any act or omission by the Custodian
selected by Buyer with reasonable care.

 

20



--------------------------------------------------------------------------------

  (b)

Temporary Withdrawal of Mortgage Loan Documents for Correction. Provided that no
Potential Default or Event of Default has occurred and is continuing, Buyer
shall permit Seller to withdraw, for a period not to exceed twenty-one
(21) calendar days, specified Mortgage Loan Documents for the purpose of
correcting or completing such documents; provided, however, that unless
otherwise agreed to by Buyer in writing, in no event shall the outstanding
balance of the Transactions related to such Mortgage Loan Documents exceed five
percent (5%) of the Aggregate Transaction Limit. Notwithstanding the foregoing,
Buyer shall be deemed to be in possession of any Mortgage Loan Documents
released pursuant to this Section 6.4(b), and the interest of Buyer in the
related Purchased Mortgage Loan shall continued unimpaired until the Mortgage
Loan Documents are returned to, or the proceeds thereof are received by, Buyer.

 

  (c)

Delivery of Mortgage Loan Documents to Approved Investors. Provided that no
Event of Default has occurred and is continuing, upon the written request of
Seller, Buyer shall deliver to an Approved Investor set forth in the related
Purchase Commitment, or its custodian, the Mortgage Loan Documents relating to a
specified Purchased Mortgage Loan. All such Purchased Mortgage Loans and the
related Mortgage Loan Documents shall at all times be covered by one or more
Bailee Agreements, and Buyer or its designee will not release Mortgage Loan
Documents to an Approved Investor unless Buyer or its Custodian has received a
signed Bailee Agreement from the Approved Investor. Notwithstanding the
foregoing, Buyer shall be deemed to be in possession of any Mortgage Loan
Documents released pursuant to this Section 6.4(c), and the interest of Buyer in
the related Purchased Mortgage Loan shall continue unimpaired until the Mortgage
Loan Documents are returned to, or proceeds thereof are received by, Buyer. If
the Approved Investor does not purchase a Purchased Mortgage Loan as
contemplated by the related Purchase Commitment, Seller shall, upon the request
of Buyer, assist Buyer in the recovery of any Mortgage Loan Documents not
returned by the Approved Investor to Buyer.

 

  (d)

Delivery of Mortgage Loan Documents Relating to Mortgage-Backed Securities.
Provided that no Event of Default has occurred and is continuing, upon the
written request of Seller, Buyer shall deliver to the certifying custodian the
Mortgage Loan Documents relating to those Purchased Mortgage Loans that will be
pooled to support a Mortgage-Backed Security. Buyer’s obligation to deliver the
Mortgage Loan Documents to a certifying custodian shall be contingent upon Buyer
determining that its title, rights and interests in the related Purchased
Mortgage Loans will be adequately protected and secured in connection with the
pooling process, including, without limitation, the execution by the certifying
custodian of a tri-party custodial agreement in a form acceptable to Buyer and
the execution of one or more account control agreements with the broker-dealer
and/or issuer, as may be applicable. Buyer and its designee shall have no
obligation to release any Mortgage Loan Documents to any certifying custodian if
Buyer determines that its title, rights and interests in the related Purchased
Mortgage Loans will not be adequately protected and secured in connection with
the pooling process. Notwithstanding the foregoing, Buyer shall be deemed to be
in possession of any Mortgage Loan Documents released pursuant to this
Section 6.4(d), and the interest of Buyer in the related Purchased Mortgage Loan
shall continue unimpaired until the Mortgage Loan Documents are returned to, or
proceeds thereof are received by, Buyer. Seller shall pay for all costs of the
certifying custodian and use its best efforts to ensure that the issuer delivers
the Mortgage-Backed Securities to the certifying custodian.

 

6.5

Release of Mortgage Loan Documents. Provided that no Event of Default or
Potential Default has occurred and is continuing, Seller may repurchase a
Purchased Mortgage Loan by either:

 

  (a)

paying, or causing an Approved Investor to pay, to Buyer, subject to Sections
4.6 and 4.7 above, the Repurchase Price; or

 

21



--------------------------------------------------------------------------------

  (b)

transferring to Buyer additional Mortgage Loan(s) satisfactory to Buyer and/or
cash, in aggregate amounts sufficient to cover the amount by which the aggregate
amount of Transactions then outstanding hereunder (plus accrued interest and
accrued fees with respect thereto) exceeds the Asset Value of the existing
Purchased Mortgage Loan(s), excluding the Purchased Mortgage Loan(s) to be
released.

Upon receipt of the applicable amount, as set forth above, Buyer shall deliver
or shall cause the Custodian to deliver the related Mortgage Loan Documents to
Seller or Seller’s designee, if such documents have not already been delivered
pursuant to a Bailee Agreement. If such release gives rise to or perpetuates a
Margin Deficit, Buyer shall notify Seller of the amount thereof and Seller shall
thereupon satisfy the Margin Call in the manner specified in Section 6.3(b).
Buyer shall have no obligation to release a repurchased Purchased Mortgage Loan
or terminate its security interest in such Purchased Mortgage Loan until such
Margin Call is satisfied.

 

6.6

True Sales; Repurchase Transactions. For the avoidance of doubt, Buyer and
Seller confirm that the Transactions contemplated by this Agreement are intended
to be true sales and absolute assignments of the Purchased Mortgage Loans by
Seller to Buyer, and not borrowings secured by the Purchased Mortgage Loans.
Title to all Purchased Mortgage Loans and related Purchased Assets shall pass to
Buyer upon payment of the Purchase Price. Accordingly, beginning on the Purchase
Date and prior to the Repurchase Date, Buyer may in its sole discretion and
without notice to Seller engage in repurchase transactions with respect to any
or all of the Purchased Mortgage Loans or otherwise pledge, hypothecate, assign,
transfer or convey any or all of the Purchased Mortgage Loans (such
transactions, “Repurchase Transactions”), provided, however, that to the extent
Buyer engages in any Repurchase Transactions, it shall have reacquired title to
the Purchased Mortgage Loans prior to the Repurchase Date. Seller shall not be
responsible for any additional obligations, costs or fees in connection with
such Repurchase Transactions. Seller shall not take any action inconsistent with
Buyer’s ownership of a Purchased Mortgage Loan and shall not claim any legal,
beneficial or other interest in such a Purchased Mortgage Loan other than the
limited right and obligations to provide servicing of such Purchased Mortgage
Loans where Buyer designates Seller as servicer as provided in Section 6.2.
Notwithstanding the foregoing or any other provision of this Agreement, neither
Seller nor Bank of America makes any covenants, representations and warranties,
whether express or implied, that the anticipated Transactions hereunder will be
a purchase and sale and not a financing and it shall be the sole responsibility
of Seller and Bank of America to determine for their respective purposes whether
the Transactions hereunder will be treated as purchase and sale transactions and
not financing transactions. Further, in no event shall Seller or Bank of America
be liable to the other or any third party as a result of any Transaction
hereunder being deemed a financing transaction.

ARTICLE 7

CONDITIONS PRECEDENT

 

7.1

Initial Transaction. As conditions precedent to Buyer entering into the initial
Transaction hereunder:

 

  (a)

Seller shall have delivered to Buyer, in form and substance satisfactory to
Buyer:

 

  (i)

this Agreement signed by Seller;

 

  (ii)

the Transactions Terms Letter signed by Seller;

 

  (iii)

an Electronic Tracking Agreement signed by Seller;

 

22



--------------------------------------------------------------------------------

  (iv)

a Power of Attorney signed by Seller;

 

  (v)

a certified copy of Seller’s certificate of formation and limited liability
company agreement and, if required by Buyer, a certificate of good standing
issued by the appropriate official in Seller’s jurisdiction of organization,
dated no less recently than one (1) month prior to the date hereof;

 

  (vi)

a certificate of Seller’s secretary, substantially in the form of Exhibit C
hereto, dated as of the Effective Date, as to the incumbency and authenticity of
the signatures of the officers of Seller executing the Principal Agreements and
the resolutions of the board of managers of Seller, substantially in the form of
Exhibit D hereto;

 

  (vii)

independently audited financial statements of Seller (and its Subsidiaries, on a
consolidated basis) for each of the two (2) fiscal years most recently ended (if
available), containing a balance sheet and related statements of income,
stockholders’ equity and cash flows, all prepared in accordance with GAAP,
applied on a basis consistent with prior periods, and otherwise acceptable to
Buyer, together with an auditor’s opinion that is unqualified or otherwise is
consented to in writing by Buyer;

 

  (viii)

if more than six (6) months has passed since the close of the most recently
ended fiscal year, interim financial statements of Seller covering the period
from the first day of the current fiscal year to the last day of the most
recently ended month;

 

  (ix)

copies of Seller’s errors and omissions insurance policy or mortgage impairment
insurance policy and blanket bond coverage policy or certificates of insurance
for such policies, all in form and content satisfactory to Buyer, showing
compliance by Seller with Section 9.9 below;

 

  (x)

an Acknowledgement of Confidentiality of Password Agreement;

 

  (xi)

the initial Facility Fee, if applicable;

 

  (xii)

if so requested by Buyer, the Control Agreement in a form reasonably
satisfactory to Buyer;

 

  (xiii)

such other documents as Buyer or its counsel may reasonably request.

 

  (b)

Buyer shall have determined that it has received satisfactory evidence that the
appropriate Uniform Commercial Code Financial Statements (UCC-1) and/or such
other instruments as may be necessary in order to create in favor of Buyer, a
perfected first-priority security interest in the Purchased Mortgage Loans and
related Purchased Assets should any of the Transactions be deemed to be loans,
and same shall have been duly executed and appropriately filed or recorded in
each office of each jurisdiction in which such filings and recordations are
required to perfect such first-priority security interest.

 

  (c)

Buyer shall have determined that it has satisfactorily completed its due
diligence review of Seller’s operations, business, financial condition and
underwriting and origination of Mortgage Loans.

 

7.2

All Transactions. As conditions precedent to Buyer’s obligation to enter into
any Transaction hereunder, including the initial Transaction:

 

23



--------------------------------------------------------------------------------

  (a)

Seller shall have delivered to Buyer, in form and substance satisfactory to
Buyer and not later than the Transaction Request Deadline:

 

  (i)

an Asset Data Record for the Purchased Mortgage Loan, which Asset Data Record
may be an individual record or part of a group report and shall be authenticated
by Seller with the PIN or the handwritten signature of an authorized officer of
Seller;

 

  (ii)

the Mortgage Loan Documents relating to the Purchased Mortgage Loan, unless such
Purchased Mortgage Loan is a Wet Mortgage Loan;

 

  (iii)

a copy of a Purchase Commitment for the related Purchased Mortgage Loan, unless
the Transactions Terms Letter states otherwise;

 

  (iv)

written evidence that all Transaction Requirements have been satisfied; and

 

  (v)

such other documents pertaining to the Transaction as Buyer may reasonably
request, from time to time.

 

  (b)

an amount equal to the Haircut plus the minimum required balance, as set forth
in Section 3.5(a), shall be on deposit in the Over/Under Account;

 

  (c)

Seller shall have paid all Facility Fees that are then due and payable;

 

  (d)

Seller shall have designated an Approved Payee, if applicable, to whom such
funds shall be delivered;

 

  (e)

the representations and warranties of Seller set forth in Article 8 hereof shall
be true and correct in all material respects as if made on and as of the date of
each Transaction. At the request of Buyer, Buyer shall have received an
officer’s certificate signed by a responsible officer of Seller certifying as to
the truth and accuracy of same;

 

  (f)

if required by Buyer, Seller and each Guarantor (if applicable) shall have
performed all agreements to be performed by them hereunder and under the
Guarantee (if applicable), respectively, and after giving effect to the
requested Transaction, there shall exist no Event of Default or Potential
Default hereunder;

 

  (g)

no Potential Default, Event of Default or a Material and Adverse Change shall
have occurred and be continuing; and

 

  (h)

Seller shall have deposited all amounts required under Section 6.2(i) into the
Custodial Account.

 

7.3

Intercreditor Agreements. If required by Buyer, within sixty (60) calendar days
following the Effective Date, Seller shall deliver to Buyer an Intercreditor
Agreement signed by each creditor that provides warehouse lines of credit,
repurchase facilities or similar mortgage finance arrangements to Seller. By way
of example but not limitation, if Seller has a mortgage financing agreement with
a syndication of creditors or if an Affiliate of Seller is providing Seller a
warehouse line of credit or mortgage financing, Buyer may require that such
creditors execute an Intercreditor Agreement. If Seller fails to provide Buyer
with any required Intercreditor Agreement within the time frame stated herein,
Buyer may, in its sole and good faith discretion, determine that such failure
adversely affects the creditworthiness of Seller and may modify the terms and
conditions under which it will continue to enter into Transactions with Seller.
Buyer shall not be liable to Seller for any costs, losses or damages arising
from or relating to any changes made by Buyer to the terms and conditions under
which it will continue to enter into Transactions with Seller.

 

24



--------------------------------------------------------------------------------

7.4

Satisfaction of Conditions. The entering into of any Transaction prior to or
without the fulfillment by Seller of all the conditions precedent thereto,
whether or not known to Buyer, shall not constitute a waiver by Buyer of the
requirements that all conditions, including the non-performed conditions, shall
be required to be satisfied with respect to all Transactions. All conditions
precedent hereunder are imposed solely and exclusively for the benefit of Buyer
and may be freely waived or modified in whole or in part by Buyer. Any waiver or
modification asserted by Seller to have been agreed by Buyer must be in writing.
Buyer shall not be liable to Seller for any costs, losses or damages arising
from Buyer’s determination that Seller has not satisfactorily complied with any
applicable condition precedent.

ARTICLE 8

REPRESENTATIONS AND WARRANTIES

 

8.1

Representations and Warranties Concerning Seller. Seller represents and warrants
to and covenants with Buyer that the representations and warranties concerning
Seller on Exhibit L hereto are true and correct as of the Effective Date through
and until the date on which all obligations of Seller under this Agreement are
fully satisfied.

 

8.2

Representations and Warranties Concerning Purchased Assets. Seller represents
and warrants to and covenants with Buyer that the representations and warranties
concerning the Purchased Assets contained on Exhibit L hereto are true and
correct with respect to each Purchased Mortgage Loan as of the related Purchase
Date through and until the date on which such Purchased Mortgage Loan is
repurchased by Seller.

 

8.3

Continuing Representations and Warranties. By submitting an Asset Data Record
hereunder, Seller shall be deemed to have represented and warranted the
truthfulness and completeness of the representations and warranties set forth in
Exhibit L hereto consistent with Section 8.1 or Section 8.2 above, as
applicable.

 

8.4

Amendment of Representations and Warranties. Upon the occurrence of an Event of
Default, Buyer may amend the representations and warranties set forth in Exhibit
L hereto. Any such amendment shall not apply to Transactions entered into prior
to the effective date of the amendment and in no event shall the amendment apply
to any Transaction on a retroactive basis.

ARTICLE 9

AFFIRMATIVE COVENANTS

Seller hereby covenants and agrees with Buyer that during the term of this
Agreement and for so long as there remain any obligations of Seller to be paid
or performed under the Principal Agreements:

 

9.1

Financial Statements and Other Reports.

 

  (a)

Interim Statements. Seller shall deliver to Buyer financial statements of
Seller, including statements of income and changes in shareholders’ equity for
the period from the beginning of such fiscal year to the end of such month or
quarter, within the time frame required in the Transactions Terms Letter, and
the related balance sheet as of the end of such month or quarter, within the
time frame required in the Transactions Terms Letter, all in reasonable detail
and certified by the chief financial officer or other authorized officer of
Seller, subject, however, to year-end audit adjustments and the absence of
footnotes and schedules;

 

  (b)

Annual Statements. Seller shall deliver to Buyer, within the time frame required
in the Transactions Terms Letter, audited financial statements of Seller,
including statements of income and changes in shareholders’ equity for such
fiscal year and the related balance sheet as at the end of such fiscal year,

 

25



--------------------------------------------------------------------------------

 

all in reasonable detail and accompanied by an opinion of a certified public
accounting firm reasonably satisfactory to Buyer including a management
representation letter signed by the chief financial officer or other authorized
officer of Seller stating that the financial statements fairly present the
financial condition and results of operations of Seller as of the end of, and
for, such year;

 

  (c)

Officer’s Certificate. Together with the financial statements required to be
delivered pursuant to Sections 9.1(a) and (b), Seller shall deliver to Buyer an
officer’s certificate substantially in a form to be provided by Buyer;

 

  (d)

Annual Statements of Guarantor. If required by Buyer, and a Guarantor is
indicated within the Transactions Terms Letter, Seller shall deliver to Buyer
updated financial statements of each Guarantor, signed by each of them, within
the time frame required in the Transactions Terms Letter, and, if no time frame
is specified, within ninety (90) days following the end of each calendar year;

 

  (e)

Hedging Reports. Seller shall deliver to Buyer, or cause to be delivered to
Buyer, not later than 10:00 a.m. (Pacific time) on each Monday, or Tuesday if
Monday is not a Business Day, or as reasonably requested by Buyer, a
reconciliation report, in a form reasonably satisfactory to Buyer, including,
without limitation, a report of all outstanding Transactions and their related
Purchase Commitments, availability under unused Purchase Commitments and all
amounts outstanding and available under other warehouse lines of credit,
repurchase agreements and similar credit facilities. To the extent Seller
retains any Person(s) to perform hedging services on behalf of Seller, Seller
hereby grants Buyer authority to contact, request and receive hedging reports
directly from such Person(s) at no cost to Buyer. Further, Seller shall instruct
such Person(s), upon reasonable notice from Buyer and during normal business
hours, to answer candidly and fully, at no cost to Buyer, any and all questions
that Buyer may address to them in reference to the hedging reports of Seller.
Seller may have its representatives in attendance at any meetings between Buyer
and such Person(s) held in accordance with this authorization; and

 

  (f)

Reports and Information Regarding Purchased Mortgage Loans. Seller shall deliver
to Buyer, with reasonable promptness, copies of any reports related to the
Purchased Mortgage Loans and any other information in Seller’s possession
related to the Purchased Mortgage Loans as Buyer, in its sole and good faith
discretion, may request.

 

  (g)

Other Reports. As may be reasonably requested by Buyer from time to time, Seller
shall deliver to Buyer, within thirty (30) days of filing or receipt (i) copies
of all regular or periodic financial or other reports, if any, that Seller files
with any governmental, regulatory or other agency and (ii) copies of all audits,
examinations and reports concerning the operations of Seller from any Approved
Investor, or Insurer. Seller shall also deliver to Buyer, with reasonable
promptness, such further information reasonably related to the business,
operations, properties or financial condition of Seller, in such detail and at
such times as Buyer, in its sole and good faith discretion, may request,
including a monthly summary of repurchase and indemnification demands from
Approved Investors with respect to Mortgage Loans sold by Seller. Subject to
Section 14.17, Seller understands and agrees that all reports and information
provided to Buyer by or relating to Seller may be disclosed to Buyer’s
Affiliates.

 

9.2

Inspection of Properties and Books. As required by applicable law and prudent
mortgage banking practices, Seller shall keep accurate and complete records of
the Purchased Mortgage Loans. At no cost to Buyer, Seller shall permit
authorized representatives of Buyer to discuss the business, operations, assets
and financial condition of Seller with its officers and employees and to examine
its books of account and make copies and/or extracts thereof, upon three
(3) Business Days prior written notice to Seller at Seller’s place of business
during normal business hours. Further, Seller will provide its accountants with
a copy of this Agreement promptly after

 

26



--------------------------------------------------------------------------------

 

the execution hereof and will instruct its accountants to answer candidly and
fully, at no cost to Buyer, any and all questions that any authorized
representative of Buyer may address to them in reference to the financial
condition or affairs of Seller. Seller may have its representatives in
attendance at any meetings between the officers or other representatives of
Buyer and Seller’s accountants held in accordance with this authorization.

 

9.3

Notice. Seller shall give Buyer prompt written notice (but, in any event, within
three (3) Business Days, with the exception of subsection (d) and (e) which
shall be within one (1) Business Day), in reasonable detail, of:

 

  (a)

any and all material changes to the information set forth in the Application;

 

  (b)

any action, suit or proceeding instituted by or against Seller in any federal or
state court or before any commission or other regulatory body (federal, state or
local, foreign or domestic), or any such action, suit or proceeding threatened
against Seller, in any case, if such action, suit or proceeding, or any such
action, suit or proceeding threatened against Seller, involves a potential
liability, on an individual or aggregate basis, equal to or greater than ten
percent (10%) of Seller’s Tangible Net Worth;

 

  (c)

the filing, recording or assessment of any federal, state or local tax lien
against it, or any of its assets in an aggregate amount in excess of two hundred
fifty thousand dollars ($250,000);

 

  (d)

the occurrence of any Potential Default or Event of Default;

 

  (e)

the actual or written notice of intent of suspension, revocation or termination
of Seller’s licensing or eligibility, in any respect, as an approved, licensed
lender, seller, mortgagee or servicer;

 

  (f)

the suspension, revocation or termination of any existing and material credit or
investor relationship to facilitate the sale and/or origination of residential
mortgage loans;

 

  (g)

[intentionally left blank];

 

  (h)

any potential or existing Purchased Mortgage Loan where a director, officer,
shareholder, member, partner or owner of Seller is the Mortgagor or guarantor or
where the related Mortgaged Property is being sold by a director, officer,
shareholder, member, partner or owner of Seller;

 

  (i)

any Purchased Mortgage Loan ceases to be an eligible Purchased Asset for the
security of the Transactions;

 

  (j)

any Approved Investor that threatens to set-off amounts owed by Seller to such
Approved Investor against the purchase proceeds owed by the Approved Investor to
Seller for the Purchased Mortgage Loans (excluding amounts owed by Seller to the
Approved Investor which are directly related to the Purchased Mortgage Loans and
which are allowed to be set-off by the Approved Investor pursuant to the Bailee
Agreement);

 

  (k)

any change in the Executive Management of Seller;

 

  (l)

any other action, event or condition of any nature that would reasonably be
expected to result in a material adverse effect on the business, operations,
assets or financial condition of Seller or that, without notice or lapse of time
or both, would constitute a default under any agreement, instrument or indenture
to which Seller is a party or to which Seller, its properties or assets may be
subject where such default

 

27



--------------------------------------------------------------------------------

 

would reasonably be expected to result in a material adverse effect on the
business, operations, assets, or financial condition of Seller; and

 

  (m)

any (i) change to the location of its chief executive office/chief place of
business from that specified in Exhibit L, (ii) change in the name, identity or
corporate structure (or the equivalent) or change in the location where Seller
maintains its records with respect to the Purchased Assets, or
(iii) reincorporation or reorganization of Seller under the laws of another
jurisdiction.

 

9.4

Additional Financing. If Seller intends to enter into any financing or lending
arrangements not previously disclosed to and approved by Buyer greater than
twenty percent (20%) of Seller’s Tangible Net Worth, including, without
limitation, working capital arrangements, warehouse lines of credit or
repurchase arrangements, Seller shall notify Buyer not fewer than fifteen
(15) calendar days prior to the execution of such arrangement.

 

9.5

Servicing of Mortgage Loans. Subject to Section 6.2 above, Seller shall
subservice all Purchased Mortgage Loans at Seller’s expense and without charge
of any kind to Buyer. Seller may delegate its obligations hereunder to
subservice the Purchased Mortgage Loans (subject to Section 6.2) to an
independent servicer provided that such independent subservicer and the related
Servicing Agreement has been approved by Buyer and such independent subservicer
has executed a Servicing Agreement with Buyer. The failure of Seller to obtain
the prior approval of Buyer regarding the delegation of its subservicing
obligations to an independent subservicer and/or the failure of the independent
subservicer to execute and return to Buyer a Servicing Agreement shall be
considered an Event of Default hereunder. In any event, Seller or its delegate
shall subservice such Purchased Mortgage Loans with the degree of care and in
accordance with the subservicing standards generally prevailing in the industry,
including those required by Fannie Mae, Freddie Mac and Ginnie Mae.

 

9.6

Evidence of Purchased Assets. Seller shall indicate on its computer records that
each Purchased Mortgage Loan has been included in the Purchased Assets and such
Purchased Mortgage Loan has been sold to Buyer.

 

9.7

Protection of Purchased Mortgage Loans. Seller shall allow Buyer (a) to inspect
any Mortgaged Property relating to a Purchased Mortgage Loan; (b) to appear in
or intervene in any proceeding or matter affecting any Purchased Mortgage Loan
or other Purchased Assets or the value thereof; (c) to initiate, commence,
appear in and defend any foreclosure, action, bankruptcy or proceeding which
could affect Buyer’s ownership or security of the Purchased Assets or the value
thereof, or the rights and powers of Buyer; (d) to contest by litigation or
otherwise any lien asserted against the Purchased Mortgage Loans or other
Purchased Assets or against the related Mortgaged Property, the improvements, or
the personal property identified therein; and/or (e) to make payments on account
of such encumbrances, charges, or liens and to service any Purchased Mortgage
Loan and take any action it may deem appropriate to collect any Purchased Assets
or any part thereof or to enforce any rights with respect thereto. All
reasonable out-of-pocket costs and expenses, including reasonable attorneys’
fees (including, but not limited to, those incurred on appeal), that Buyer may
incur with respect to any of the foregoing and any expenditures it may make to
protect or preserve the Purchased Assets or the rights of Buyer in the Purchased
Assets, shall be for the account of Seller. Seller shall repay the same to Buyer
upon demand with interest, at the Default Rate, from the date any such
expenditure shall have been made until it is repaid.

 

9.8

Further Assurances. Seller shall, at its expense, promptly procure, execute and
deliver to Buyer, upon request, all such other and further documents, agreements
and instruments in compliance with or accomplishment of the covenants and
agreements of Seller in this Agreement.

 

9.9

Fidelity Bonds and Insurance. Seller shall maintain a fidelity bond and/or
insurance policy, in a form and substance satisfactory to Buyer, covering
against loss or damage relating to or resulting from any breach of fidelity

 

28



--------------------------------------------------------------------------------

 

by Seller, or any officer, director, employee or agent of Seller, any loss or
destruction of documents (whether written or electronic), fraud, theft,
misappropriation and errors and omissions. This policy shall name Buyer as
insured and loss payee and provide coverage in an amount equal to the greater of
three hundred thousand dollars ($300,000) or that required by Fannie Mae’s
Selling Guide, whichever is greater. The deductible on such bond and/or
insurance policy shall not exceed one hundred thousand dollars ($100,000).
Following approval by Buyer of a specific bond and/or insurance policy, Seller
shall not amend, cancel, suspend or otherwise change such bond and/or policy
without the prior written consent of Buyer.

 

9.10

Wet Mortgage Loans. In connection with the funding, if applicable, of a Wet
Mortgage Loan through a Closing Agent, Seller shall provide to the applicable
Closing Agent, in addition to the Irrevocable Closing Instructions, final
closing instructions, which shall, without limitation, make reference to the
Irrevocable Closing Instructions and stipulate the title insurance company that
will be issuing the applicable title insurance policy and Closing Protection
Letter; provided, however, that Seller shall not use these final closing
instructions to modify or attempt to modify the terms of the Irrevocable Closing
Instructions unless such modifications are agreed to in advance and in writing
by Buyer. Seller shall not otherwise modify or attempt to modify the terms of
the Irrevocable Closing Instructions without Buyer’s prior written approval. If
the Closing Agent is not a title insurance company, Seller shall also
(a) confirm that the closing is covered by a blanket Closing Protection Letter
issued to Buyer by the title insurance company stipulated in the final closing
instructions; or (b) provide to Buyer (1) a Closing Protection Letter covering
the closing issued to Seller by the title insurance company stipulated in the
final closing instructions and (2) an Assignment of Closing Protection Letter
relating to the above referenced Closing Protection Letter naming Buyer as the
assignee.

ARTICLE 10

NEGATIVE COVENANTS

Seller hereby covenants and agrees with Buyer that during the term of this
Agreement and for so long as there remain any obligations of Seller to be paid
or performed under this Agreement, Seller shall comply with the following:

 

10.1

Liabilities and Advances. Seller shall not, either directly or indirectly,
without the prior written consent of Buyer, lend money or credit or make any
advances to any Person or acquire any stock, obligations or securities of, or
any interest in, or make any capital contribution to any other Person in an
amount greater than ten percent (10%) of Seller’s Tangible Net Worth, except for
(a) Mortgage Loans or other loans extended in the ordinary course of Seller’s
mortgage banking business (which, for purposes of this Agreement, includes the
businesses conducted by Seller’s wholly-owned subsidiaries, Joliet Mortgage
Reinsurance Company and PCIC Corporation), or (b) so long as no Potential
Default or Event of Default then exists or would be caused thereby, investments
in subsidiaries acquired by Seller (or Seller’s parent) as a result of such
parent’s merger transaction with Centex Corporation. Seller shall not, either
directly or indirectly, without the prior written consent of Buyer, assume,
guarantee, endorse, or otherwise become liable for the obligation of any Person
except by endorsement of negotiable instruments for deposit or collection in the
ordinary course of Seller’s business.

 

10.2

Debt and Subordinated Debt. Seller shall not, either directly or indirectly,
without the prior written consent of Buyer, pay any Subordinated Debt if such
payment shall cause a Potential Default or Event of Default. Further, if a
Potential Default or an Event of Default shall have occurred and for as long as
such is occurring, Seller shall not, either directly or indirectly, without the
prior written consent of Buyer, make any payment of any kind thereafter on such
Subordinated Debt until all obligations of Seller hereunder have been paid and
performed in full. Upon the occurrence and during the continuance of an Event of
Default, Seller shall not incur additional Debt or make payments on existing
Debt without the prior written consent of Buyer; provided, however, that for as
long as such Event of Default is occurring, Seller may, without the prior
written consent of Buyer, (i) incur and pay Debt that is,

 

29



--------------------------------------------------------------------------------

 

or was, incurred in the ordinary course of business of Seller’s mortgage banking
business as long as the payments have not been changed, modified or accelerated
as a result of the Event of Default, (ii) pay existing secured Debt using the
proceeds from the collateral securing such Debt and (iii) pay Debt, whether
secured or unsecured, which payments have been changed, modified or accelerated
as a result of the Event of Default as long as Seller satisfies its then
outstanding obligations under this Agreement to Buyer in accordance with the
same changed, modified or accelerated payment terms and conditions. By way of
example but not limitation for the foregoing subsection (iii), if the Debt is
accelerated as a result of the Event of Default and Seller is required to
immediately pay fifty percent (50%) of the outstanding Debt, Seller may pay such
amount of the Debt as long as Seller shall also pays fifty percent (50%) of then
current outstanding obligations owed to Buyer under this Agreement.

 

10.3

Loss of Eligibility. Seller shall not, either directly or indirectly, without
the prior written consent of Buyer, take, or fail to take, any action that would
reasonably be expected to cause Seller to lose all or any part of its status as
an eligible lender, seller, mortgagee or servicer or willfully terminate its
status as an eligible lender, seller, mortgagee or servicer, except for any such
loss or termination that would not reasonably be expected to result in a
Material and Adverse Change, without forty-five (45) days prior written notice
to Buyer.

 

10.4

Financial Covenants and Ratios. Seller shall at all times comply with any
financial covenants and/or financial ratios set forth in the Transactions Terms
Letter.

 

10.5

Loans to Officers, Employees and Shareholders. Seller shall not, either directly
or indirectly, without the prior written consent of Buyer, make any personal
loans or advances to any officers, employees, shareholders, members, partners or
owners of Seller in an aggregate amount exceeding ten percent (10%) of Seller’s
Tangible Net Worth.

 

10.6

Liens on Purchased Mortgage Loans and Purchased Assets; Liens on Other Assets.
Seller acknowledges that with each Transaction it shall have sold the Purchased
Mortgage Loans and related Purchased Assets and shall have granted to Buyer a
first priority security interest in such assets in the event such Transaction is
deemed a loan. Accordingly, Seller shall not create, incur, assume or suffer to
exist any lien upon the Purchased Mortgage Loans or the Purchased Assets, other
than as granted to Buyer herein. Further, Seller shall not, or create, incur,
assume or suffer any lien upon any of its other property and assets without the
prior written consent of Buyer if such action will cause a Potential Default or
an Event of Default or, except with respect to liens arising out of any then
existing mortgage warehouse or repurchase facility, if a Potential Default or an
Event of Default has occurred and is existing.

 

10.7

Transactions with Affiliates. Seller shall not, directly or indirectly, enter
into any transaction with its Affiliates, if any, without the prior written
consent of Buyer, including, without limitation, (a) making any loan, advance,
extension of credit or capital contribution to an Affiliate, (b) transferring,
selling, pledging, assigning or otherwise disposing of any of its assets to or
on behalf of an Affiliate, (c) purchasing or acquiring assets from an Affiliate,
or (d) paying management fees to or on behalf of an Affiliate; provided,
however, that Seller may, without the prior written consent of Buyer, (i) remit
loan proceeds to its Affiliates arising out of the sale of homes by such
Affiliates financed by Seller and (ii) provided that a Potential Default or an
Event of Default is not existing and will not occur as a result thereof, engage
in a transaction(s) with any or all of its Affiliates if such transaction is
otherwise permitted by Section 10.1 or Section 10.5, if such transaction
consists of the payment of management fees or other intercompany payables to
Seller’s parent in a manner and amount consistent with past practice or if such
transaction is (A) in the ordinary course of Seller’s mortgage banking business
(including mortgage warehouse loan or repurchase transactions with Seller’s
parent) and (B) upon fair and reasonable terms no less favorable to Seller had
Seller entered into a comparable arm length’s transaction with a Person which is
not an Affiliate.

 

30



--------------------------------------------------------------------------------

10.8

Consolidation, Merger, Sale of Assets and Change of Control. Seller shall not
(a) wind up, liquidate or dissolve its affairs; (b) enter into any transaction
of merger or consolidation with any Person; (c) convey, sell, lease or otherwise
dispose of, or agree to do any of the foregoing at any future time, all or
substantially all of its property or assets, or (d) allow a Change of Control to
occur with respect to Seller, without prior written consent of Buyer; provided,
however, that Seller may, without the prior written consent of Buyer, and
provided that a Potential Default or an Event of Default is not existing and
will not occur as a result thereof: (i) merge or consolidate with any Person if
Seller is the surviving and controlling entity and (ii) in the ordinary course
of Seller’s mortgage banking business, sell equipment that is uneconomic or
obsolete and acquire Mortgage Loans for resale and sell Mortgage Loans.

 

10.9

Payment of Dividends and Retirement of Stock. The Payment of Dividends and
Retirement of Stock covenant shall be as set forth in the Transactions Terms
Letter.”

 

10.10

Purchased Assets. Seller shall not (a) attempt to resell, reassign, retransfer
or otherwise dispose of, or grant any option with respect to, or pledge or
otherwise encumber (except pursuant to this Agreement) any of the Purchased
Mortgage Loans or other Purchased Assets or any interest therein, or without
prior written consent of Buyer (b) amend or modify, or waive any of the terms
and conditions of, or settle or compromise any claim in respect of, any
Purchased Mortgage Loan.

 

10.11

Business Practices. Seller shall not, without the prior written approval of
Buyer (such approval shall not be unreasonably withheld), directly or
indirectly, engage in any business practices that differ materially from
(i) those currently engaged in by Seller or its subsidiaries or (ii) those
engaged in by Buyer. The fact that Seller may from time to time disclose to
Buyer in writing proposed changes in such practices after the date hereof shall
not be deemed Buyer’s consent to or written approval thereof unless Buyer has
indicated written approval of such changes.

ARTICLE 11

DEFAULTS AND REMEDIES

 

11.1

Events of Default. The occurrence of any of the following conditions or events
shall be an Event of Default:

 

  (a)

failure of Seller to pay any amount due under the Principal Agreements within
two (2) Business Days following the applicable due date;

 

  (b)

a material breach or default by Seller (which is not cured or waived within any
applicable grace or notice period) with respect to any indebtedness or of any
loan agreement, note, mortgage, security agreement, indenture, guaranty or other
material agreement to which Seller is a party or by which it is bound; for
purposes of this subsection, Buyer and Seller agree that a breach or default
shall be deemed material if the effect of such breach or default is to cause, or
to permit any holder thereof to cause, indebtedness of Seller in the aggregate
amount of ten percent (10%) of Seller’s Tangible Net Worth or more to become or
be declared due prior to its stated maturity, it being understood, however, that
this does not create a minimum threshold for materiality and the materiality of
any breach or default shall depend on the facts and circumstances related
thereto;

 

  (c)

the aggregate original Asset Value of those Purchased Mortgage Loans that are
deemed to be Noncompliant Mortgage Loans is greater than or equal to the Type
Sublimit for Noncompliant Mortgage Loans for more than two (2) consecutive
Business Days;

 

  (d)

the aggregate original Asset Value of those Purchased Mortgage Loans that are
deemed to be Defective Mortgage Loans is greater than or equal to ten percent
(10%) of the outstanding Transactions for more than two (2) consecutive Business
Days;

 

31



--------------------------------------------------------------------------------

  (e)

any of Seller’s representations or warranties made in Section 8.1 and/or
Section 8.2 or in any statement or certificate at any time given by Seller in
writing pursuant hereto or in connection herewith shall be false in any respect
on the date as of which made and such occurrence shall not have been remedied
within three (3) Business Days after receipt of notice from Buyer of such
occurrence;

 

  (f)

the failure of Seller to perform, comply with or observe any term, covenant or
agreement applicable to Seller as contained in Sections 9.1, 9.3 and 9.4 or
Article 10 of this Agreement, irrespective of any cure period; provided,
however, with respect to Section 9.1, if Seller fails to deliver any report or
information within the time frame required therein, such failure shall not have
been remedied within three (3) Business Days after receipt of notice from Buyer
of such occurrence;

 

  (g)

the failure of Seller to perform, comply with or observe any other term,
covenant or agreement applicable to Seller as contained in this Agreement and
such occurrence shall not have been remedied within thirty (30) days after
receipt of notice from Buyer of such occurrence;

 

  (h)

an Insolvency Event shall have occurred with respect to Seller or any applicable
Guarantor;

 

  (i)

one or more judgments or decrees shall be entered against Seller involving a
liability of ten percent (10%) of Seller’s Tangible Net Worth or more, and all
such judgments or decrees shall not have been vacated, discharged, stayed or
bonded pending appeal within thirty (30) days after entry thereof;

 

  (j)

any Plan maintained by Seller or any subsidiary of Seller shall be terminated
within the meaning of Title IV of ERISA or a trustee shall be appointed by an
appropriate United States District Court to administer any Plan, or the Pension
Benefit Guaranty Corporation (or any successor thereto) shall institute
proceedings to terminate any Plan or to appoint a trustee to administer any Plan
if as of the date thereof Seller’s liability or any such subsidiary’s liability
(after giving effect to the tax consequences thereof) to the Pension Benefit
Guaranty Corporation (or any successor thereto) for unfunded guaranteed vested
benefits under the Plan exceeds the then current value of assets accumulated in
such Plan by more than ten percent (10%) of Seller’s Tangible Net Worth (or in
the case of a termination involving Seller as a “substantial employer” (as
defined in Section 4001(a)(2) of ERISA) the withdrawing employer’s proportionate
share of such excess shall exceed such amount);

 

  (k)

Seller as employer under a Plan that is a multiemployer plan shall have made a
complete or partial withdrawal from such Plan and the plan sponsor of such Plan
shall have notified such withdrawing employer that such employer has incurred a
withdrawal liability in an annual amount exceeding ten percent (10%) of Seller’s
Tangible Net Worth;

 

  (l)

Seller shall purport to disavow its obligations hereunder or shall contest the
validity or enforceability of the Principal Agreements or Buyer’s interest in
any Purchased Mortgage Loan or other Purchased Assets;

 

  (m)

if applicable, the death of any Guarantor(s) who is an individual shall occur;

 

  (n)

a Material and Adverse Change shall occur;

 

  (o)

a material breach or default by Seller’s parent (which is not cured or waived
within any applicable grace or notice period) with respect to any indebtness or
of any loan agreement, note, mortgage, security agreement, indenture, guaranty
or other material agreement to which Seller is a party or by which it is bound;

 

32



--------------------------------------------------------------------------------

  (p)

any Principal Agreement shall for whatever reason (including an event of default
thereunder) be terminated, without the consent of Buyer (other than, with
respect to the Custodial Agreement, due to the resignation of the Custodian for
reasons other than a breach by Seller of the Custodial Agreement), or this
Agreement shall for any reason cease to create a valid, first priority security
interest or ownership interest upon transfer in any of the Purchased Assets;

 

  (q)

the failure of Seller to cure, within five (5) days upon discovery by Seller or
notice by Buyer of a breach of any of Seller’s or Servicer’s subservicing
obligations, including, but not limited to, its failure to deposit any funds
required to be deposited under Section 6.2(g) into the Custodial Account,; or

 

  (r)

if Seller is a member of MERS, Seller’s membership in MERS is terminated for any
reason.

With respect to any Event of Default which requires a determination to be made
as to whether such Event of Default has occurred, such determination shall be
made in Buyer’s sole and good faith discretion and Seller hereby agrees to be
bound by and comply with any such determination by Buyer.

 

11.2

Remedies. Upon the occurrence and during the continuance of an Event of Default,
Buyer may, by notice to Seller, declare all or any portion of the Repurchase
Prices related to the outstanding Transactions to be immediately due and payable
whereupon the same shall become immediately due and payable, and the obligation
of Buyer to enter into Transactions shall thereupon terminate. Further, it is
understood and agreed that upon the occurrence and during the continuance of an
Event of Default, Seller shall strictly comply with the negative covenants
contained in Article 10 hereunder and in no event shall Seller declare and pay
any dividends or otherwise distribute or transfer any of Seller’s property and
assets to any Person (except with respect to the payment of Debt permitted under
Section 10.2) without the prior written consent of Buyer. Upon the occurrence
and during the continuation of any Event of Default, Buyer may also:

 

  (a)

enter the office(s) of Seller and take possession of any of the Purchased Assets
including any records that pertain to the Purchased Assets;

 

  (b)

communicate with and notify Mortgagors of the Purchased Mortgage Loans and
obligors under other Purchased Assets or on any portion thereof, whether such
communications and notifications are in verbal, written or electronic form,
including, without limitation, communications and notifications that the
Purchased Assets have been assigned to Buyer and that all payments thereon are
to be made directly to Buyer or its designee; settle compromise, or release, in
whole or in part, any amounts owing on the Purchased Mortgage Loans or other
Purchased Assets or any portion of the Purchased Assets, on terms acceptable to
Buyer; enforce payment and prosecute any action or proceeding with respect to
any and all Purchased Assets; and where any Purchased Mortgage Loans or other
Purchased Assets is in default, foreclose upon and enforce security interests
in, such Purchased Assets by any available judicial procedure or without
judicial process and sell property acquired as a result of any such foreclosure;

 

  (c)

collect payments from Mortgagors and/or assume servicing of, or contract with a
third party to subservice, any or all Purchased Mortgage Loans requiring
servicing and/or perform any obligations required in connection with Purchase
Commitments, such third party’s fees to be paid by Seller. In connection with
collecting payments from Mortgagors and/or assuming servicing of any or all
Purchased Mortgage Loans, Buyer may take possession of and open any mail
addressed to Seller, remove, collect and apply all payments for Seller, sign
Seller’s name to any receipts, checks, notes, agreements or other instruments or
letters or appoint an agent to exercise and perform any of these rights. If
Buyer so requests, Seller

 

33



--------------------------------------------------------------------------------

 

shall promptly forward to Buyer or its designee, all further mail and all
“trailing” documents, such as title insurance policies, deeds of trust, and
other documents, and all loan payment histories, both in paper and electronic
format, in each case, as same relate to the Purchased Mortgage Loans;

 

  (d)

proceed against Seller under this Agreement or against any Guarantor(s) under
their respective Guaranty, or both; and/or

 

  (e)

pursue any rights and/or remedies available at law or in equity against Seller
or any Guarantor(s), or both.

 

11.3

Treatment of Custodial Account. During the existence of an Event of Default,
notwithstanding any other provision of this Agreement, Seller shall have no
right to withdraw or release any funds in the Custodial Account to itself or for
its benefit, nor shall it have any right to set-off any amount owed to it by
Buyer against funds held by it for Buyer in the Custodial Account. During the
existence of an Event of Default, Seller shall promptly remit to or at the
direction of Buyer all funds related to the Purchased Mortgage Loans in the
Custodial Account.

 

11.4

Sale of Purchased Assets. During the existence of an Event of Default, Buyer may
securitize or otherwise sell the Purchased Assets with no obligation to
reacquire title as provided in Section 6.6 and Buyer shall incur no liability as
a result of such transaction. For the avoidance of doubt, Buyer may sell the
Purchased Assets as part of a pool comprised of, all or part of, the Purchased
Assets and other mortgage loans owned by Buyer; in such instance, the value of
the Purchased Assets shall be determined on a pro rata basis. Seller hereby
waives any claims it may have against Buyer arising by reason of the fact that
the price at which the Purchased Assets may have been sold at such private sale
was less than the price which might have been obtained at a public sale or was
less than the aggregate Repurchase Price amount of the outstanding Transactions,
even if Buyer accepts the first offer received and does not offer the Purchased
Assets, or any part thereof, to more than one offeree.

 

11.5

No Obligation to Pursue Remedy. Seller waives any right to require Buyer to
(a) proceed against any Person, (b) proceed against or exhaust all or any of the
Purchased Assets or pursue its rights and remedies as against the Purchased
Assets in any particular order, or (c) pursue any other remedy in its power.
Buyer shall not be required to take any steps necessary to preserve any rights
of Seller against holders of mortgages prior in lien to the lien of any
Purchased Mortgage Loan included in the Purchased Assets or to preserve rights
against prior parties; provided that Buyer acts in good faith and not in a
manner which is reckless or involves willful misconduct. No failure on the part
of Buyer to exercise, and no delay in exercising, any right, power or remedy
provided hereunder, at law or in equity shall operate as a waiver thereof; nor
shall any single or partial exercise by Buyer of any right, power or remedy
provided hereunder, at law or in equity preclude any other or further exercise
thereof or the exercise of any other right, power or remedy. The remedies herein
provided are cumulative and are not exclusive of any remedies provided at law or
in equity.

 

11.6

Reimbursement of Costs and Expenses. Buyer may, but shall not be obligated to,
advance any sums or do any act or thing necessary to uphold and enforce the lien
and priority of, or the security intended to be afforded by, any Purchased
Mortgage Loan, including, without limitation, payment of delinquent taxes or
assessments and insurance premiums. All advances, charges, reasonable costs and
expenses, including reasonable attorneys’ fees and disbursements, incurred or
paid by Buyer in exercising any right, power or remedy conferred by this
Agreement, or in the enforcement hereof, together with interest thereon, at the
Default Rate, from the time of payment until repaid, shall become a part of the
Repurchase Price unless recovered from the applicable mortgagor.

 

34



--------------------------------------------------------------------------------

11.7

Application of Proceeds. The proceeds of any sale or other enforcement of
Buyer’s interest in all or any part of the Purchased Assets shall be applied by
Buyer:

 

  (a)

first, to the payment of the costs and expenses of such sale or enforcement,
including reasonable compensation to Buyer’s agents and counsel, and all
expenses, liabilities and advances made or incurred by or on behalf of Buyer in
connection therewith;

 

  (b)

second, to the payment of any other amounts due under this Agreement other than
the aggregate Repurchase Price;

 

  (c)

third, to the payment of the aggregate Repurchase Price;

 

  (d)

fourth, to the payment to Seller, or to its successors or assigns, or as a court
of competent jurisdiction may direct, of any surplus then remaining from such
proceeds. If the proceeds of any such sale are insufficient to cover the costs
and expenses of such sale, as aforesaid, and the payment in full of the
aggregate Repurchase Price and all other amounts due hereunder, Seller shall
remain liable for any deficiency.

 

11.8

Rights of Set-Off. Buyer shall have the following rights of set-off:

 

  (a)

If Seller shall default in the payment or performance of any of its obligations
under this Agreement, Buyer shall have the right, at any time, and from time to
time, without notice, to set-off claims and to appropriate or apply any and all
deposits of money or property or any other indebtedness at any time held or
owing by Buyer to or for the credit of the account of Seller against and on
account of the obligations and liabilities of Seller under this Agreement,
irrespective of whether or not Buyer shall have made any demand hereunder and
whether or not said obligations and liabilities shall have become due; provided,
however, that the aforesaid right to set-off shall not apply to any deposits of
escrow monies being held on behalf of the Mortgagors related to the Purchased
Mortgage Loans or other third parties. Without limiting the generality of the
foregoing, Buyer shall be entitled to set-off claims and apply property held by
Buyer with respect to any Transaction against obligations and liabilities owed
by Seller to Buyer with respect to any other Transaction.

 

  (b)

In addition to the rights in subsection (a), Buyer and its Affiliates,
including, without limitation, Balboa Insurance Group, Inc., Countrywide Home
Loans, Inc., Countrywide Securities Corporation and LandSafe, Inc.
(collectively, “Bank of America Related Entities”), shall, upon the occurrence
and during the continuance of an Event of Default or as provided under
Section 3.5(f), have the right to set-off and to appropriate or apply any and
all deposits of money or property or any other indebtedness at any time held or
owing by the Bank of America Related Entity to or for the credit of the account
of Seller and its Affiliates against and on account of the obligations of Seller
under any agreement(s) between Seller and/or its Affiliates, on the one hand,
and the Bank of America Related Entity, on the other hand, irrespective of
whether or not the Bank of America Related Entity shall have made any demand
hereunder and whether or not said obligations shall have matured. In exercising
the foregoing right to set-off, any Bank of America Related Entity shall be
entitled, subject to Section 3.5 (f), to withdraw funds in the Over/Under
Account which are being held for or owing to Seller to set-off against any
amounts due and owing by Seller to the Bank of America Related Entity. If a Bank
of America Related Entity other than Buyer intends to exercise its right to
set-off in this subsection (b), such Bank of America Related Entity shall
provide Seller prior notice thereof, and upon Seller’s receipt of such notice,
if the basis for such right to set-off is Seller’s breach or default of its
obligations to the Bank of America Related Entity, Seller shall have three
(3) Business Days to cure any such breach or default in order to avoid such
set-off.

 

35



--------------------------------------------------------------------------------

11.9

Reasonable Assurances. If, at any time during the term of the Agreement, Buyer
has reason to believe that Seller is not conducting its business in accordance
with, or otherwise is not satisfying: (i) all applicable statutes, regulations,
rules, and notices of federal, state, or local governmental agencies or
instrumentalities, all applicable requirements of Approved Investors and
Insurers and prudent industry standards or (ii) all applicable requirements of
Buyer, as set forth in this Agreement, then, Buyer shall have the right to
demand, pursuant to notice from Buyer to Seller specifying with particularity
the alleged act, error or omission in question, reasonable assurances from
Seller that such a belief is in fact unfounded, and any failure of Seller to
provide to Buyer such reasonable assurances in form and substance reasonably
satisfactory to Buyer, within the time frame specified in such notice, shall
itself constitute an Event of Default hereunder, without a further cure period.
Seller hereby authorizes Buyer to take such actions as may be necessary or
appropriate to confirm the continued eligibility of Seller for Transactions
hereunder, including without limitation (i) ordering credit reports and
(ii) contacting Mortgagors, licensing authorities and Approved Investors or
Insurers.

ARTICLE 12

INDEMNIFICATION

 

12.1

Indemnification. Seller shall indemnify and hold harmless Buyer, its Affiliates
and any of their respective officers, directors, employees and agents from and
against any and all liabilities, obligations, losses, damages, penalties,
judgments, suits, costs, expenses and disbursements of any kind whatsoever that
may be imposed upon, incurred by or asserted against Buyer, its Affiliates and
their respective officers, directors, employees and agents in any way relating
to or arising out of the Principal Agreements or any other document referred to
therein or any of the transactions contemplated thereby, except to the extent
such liabilities, losses and damages result from the gross negligence or willful
misconduct of Buyer and its Affiliates.

 

12.2

Payment of Taxes. Seller shall pay and hold Buyer harmless from and against any
and all present and future stamp, documentary and other similar taxes with
respect to the Purchased Assets, the Principal Agreements and other documents
related thereto and hold Buyer harmless from and against any and all liabilities
with respect to or resulting from any delay or omission to pay such taxes.

ARTICLE 13

TERM AND TERMINATION

 

13.1

Term. Provided that no Event of Default or Potential Default has occurred and is
continuing, and except as otherwise provided for herein, this Agreement shall
commence on the Effective Date and continue until the Expiration Date set forth
in the Transactions Terms Letter. Following expiration or termination of this
Agreement, all indebtedness due Buyer under the Principal Agreements shall be
immediately due and payable without notice to Seller and without presentment,
demand, protest, notice of protest or dishonor, or other notice of default, and
without formally placing Seller in default, all of which are hereby expressly
waived by Seller.

 

13.2

Termination.

 

  (a)

Upon Occurrence of Event of Default. Upon the occurrence and during the
continuance of an Event of Default, Buyer may, at its sole option and absolute
discretion, and in addition to any other rights and remedies afforded Buyer,
terminate this Agreement by providing notice to Seller, in which case, all
indebtedness due Buyer under the Principal Agreements shall be immediately due
and payable. Alternatively, at the sole option and absolute discretion of Buyer,
in lieu of terminating this Agreement upon the occurrence and during the
continuance of an Event of Default, Buyer may agree to allow Seller a wind up
period (to be determined by Buyer in its sole and absolute discretion) in which
Buyer shall

 

36



--------------------------------------------------------------------------------

 

continue to engage in Transactions with Seller and in which Seller shall
permitted to pay the Repurchase Price for any pending Transactions. The terms
and conditions of this wind up period, including, without limitation, the terms
and conditions for the repayment of the Repurchase Prices for pending
Transactions, shall be subject to the sole and absolute discretion of Buyer.

 

  (b)

Upon Termination of EPP Addendum. If the EPP Addendum is terminated for any
reason, unless otherwise agreed to by Buyer in writing, this Agreement shall
automatically terminate as of the same date of the EPP Addendum, regardless of
whether Seller is in compliance with the terms and conditions of this Agreement
at the time of such termination.

 

  (c)

Upon Other Circumstances. In addition to the foregoing termination rights, Buyer
may immediately terminate this Agreement by providing notice to Seller if
(i) this Agreement or any Transaction is deemed by a court or by statute to not
constitute a “repurchase agreement,” a “securities contract,” or a “master
netting agreement,” as each such term is defined in the Bankruptcy Code,
(ii) payments or security offered hereunder are deemed by a court or by statute
not to constitute “settlement payments” or “margin payments” as each such term
is defined in the Bankruptcy Code, (iii) this Agreement or any Transaction is
deemed by a court or by statute not to constitute an agreement to provide
financial accommodations as described in Bankruptcy Code Section 365(c)(1), or
(iv) Buyer determines that there has been fraud, misrepresentation or any
similar intentional conduct on behalf of Seller, its officers, directors,
employees, agents and/or its representatives with respect to any of Seller’s
obligations, responsibilities or actions undertaken in connection with this
Agreement.

 

  (d)

Obligations Upon Termination or Expiration. Upon termination or expiration of
this Agreement for any reason, Seller acknowledges and understands that Buyer is
under no obligation whatsoever to renew or continue the term of this Agreement
for any period of time. Further, all outstanding amounts due to Buyer under the
Principal Agreements shall be immediately due and payable without notice to
Seller and without presentment, demand, protest, notice of protest or dishonor,
or other notice of default, and without formally placing Seller in default, all
of which are hereby expressly waived by Seller. Further, any termination of this
Agreement shall not affect the outstanding obligations of Seller under this
Agreement and all such outstanding obligations and the rights and remedies
afforded Buyer in connection therewith, including, without limitation, those
rights and remedies afforded Buyer under this Agreement, shall survive any
termination of this Agreement. Buyer shall not be liable to Seller for any
costs, loss or damages arising from or relating to a termination by Buyer in
accordance with any subsection of this Section 13.2.

 

13.3

Extension of Term. Upon mutual agreement of Seller and Buyer, the term of this
Agreement may be extended. Such extension may be made subject to the terms and
conditions hereunder and to any other terms and conditions as the parties
mutually deem necessary or advisable. Under no circumstances shall such an
extension by Buyer be interpreted or construed as a forfeiture by Buyer of any
of its rights, entitlements or interest created hereunder. Seller acknowledges
and understands that Buyer is under no obligation whatsoever to extend the term
of this Agreement beyond the initial term.

ARTICLE 14

GENERAL

 

14.1

Integration; Servicing Provisions Integral and Non-Severable. This Agreement,
together with the other Principal Agreements, and all other documents executed
pursuant to the terms hereof and thereof, constitute the entire agreement
between the parties with respect to the subject matter hereof and supersedes any
and all prior or contemporaneous oral or written communications with respect to
the subject matter hereof, all of which such

 

37



--------------------------------------------------------------------------------

 

communications are merged herein. All Transactions hereunder constitute a single
business and contractual relationship and each Transaction has been entered into
in consideration of the other Transactions. Without limiting the generality of
the foregoing, the provisions of this Agreement related to the servicing and
servicing rights of the Mortgage Loans subject to Transactions hereunder are
integral, interrelated, and are non-severable from the purchase and sale
provisions of this Agreement. Buyer has relied upon such provisions as being
integral and non-severable in determining whether to enter into this Agreement
and in determining the Purchase Price methodology for the Mortgage Loans. The
integration of these servicing provisions is necessary to enable Buyer to obtain
the maximum value from the sale of the Mortgage Loans by having the ability to
sell the servicing rights related to the Mortgage Loans free from any claims or
encumbrances. Further, the fact that Seller or the Servicer may be entitled to a
servicing fee for interim servicing of the Purchased Mortgage Loans or that
Buyer may provide a separate notice of default to Seller or the Servicer
regarding the servicing of the Purchased Mortgage Loans shall not affect or
otherwise change the intent of Seller and Buyer regarding the integral and
non-severable nature of the provisions in this Agreement related to servicing
and servicing rights nor will such facts affect or otherwise change Buyer’s
ownership of the servicing rights related to the Mortgage Loans.

 

14.2

Amendments. No modification, waiver, amendment, discharge or change of this
Agreement shall be valid unless the same is in writing and signed by the party
against whom the enforcement of such modification, waiver, amendment, discharge
or change is sought.

 

14.3

No Waiver. No failure or delay on the part of Seller or Buyer in exercising any
right, power or privilege hereunder and no course of dealing between Seller and
Buyer shall operate as a waiver thereof nor shall any single or partial exercise
of any right, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, power or privilege
hereunder.

 

14.4

Remedies Cumulative. The rights and remedies herein expressly provided are
cumulative and not exclusive of any rights or remedies that Seller or Buyer
would otherwise have. No notice or demand on Seller in any case shall entitle
Seller to any other or further notice or demand in similar or other
circumstances or constitute a waiver of the rights of Buyer to any other or
further action in any circumstances without notice or demand.

 

14.5

Assignment. The Principal Agreements may not be assigned by Seller. The
Principal Agreements, along with Buyer’s right, title and interest, including
its security interest, in any or all of the Purchased Assets, may, at any time,
be transferred or assigned, in whole or in part, by Buyer to any Affiliate or,
with the prior written consent of Seller (which consent shall not be
unreasonably withheld or delayed) so long as an Event of Default does not then
exist, to any other Person, and upon providing notice to Seller of such transfer
or assignment (which, if applicable, has been consented to by Seller), any
transferee or assignee thereof may enforce the Principal Agreements and such
security interest directly against Seller.

 

14.6

Successors and Assigns. The terms and provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and permitted assigns.

 

14.7

Participations. Buyer may from time to time sell or otherwise grant
participations in this Agreement, and the holder of any such participation, if
the participation agreement so provides, (i) shall, with respect to its
participation, be entitled to all of the rights of Buyer and (ii) may exercise
any and all rights of set-off or banker’s lien with respect thereto, in each
case as fully as though Seller were directly obligated to the holder of such
participation in the amount of such participation; provided, however, that
Seller shall not be required to send or deliver to any of the participants other
than Buyer any of the materials or notices required to be sent or delivered by
it under the terms of this Agreement, nor shall it have to act except in
compliance with the instructions of Buyer.

 

38



--------------------------------------------------------------------------------

14.8

Invalidity. In case any one or more of the provisions contained in this
Agreement shall for any reason be held to be invalid, illegal or unenforceable
in any respect, such invalidity, illegality or unenforceability shall not affect
any other provisions hereof, and this Agreement shall be construed as if such
invalid, illegal or unenforceable provision had not been included.

 

14.9

Additional Instruments. Seller shall execute and deliver such further
instruments and shall do and perform all matters and things necessary or
expedient to be done or observed for the purpose of effectively creating,
maintaining and preserving the security and benefits intended to be afforded by
this Agreement.

 

14.10

Survival. All representations, warranties, covenants and agreements herein
contained on the part of Seller shall survive any Transaction and shall be
effective so long as this Agreement is in effect or there remains any obligation
of Seller hereunder to be performed.

 

14.11

Notices.

 

  (a)

All notices, demands, consents, requests and other communications required or
permitted to be given or made hereunder in writing shall be mailed (first class,
return receipt requested and postage prepaid) or delivered in person or by
overnight delivery service or by facsimile, addressed to the respective parties
hereto at their respective addresses set forth below or, as to any such party,
at such other address as may be designated by it in a notice to the other:

 

If to Seller:

    

That address set forth in the Transactions Terms Letter

If to Buyer:

    

Bank of America Home Loans

    

Warehouse Lending

    

8511 Fallbrook Ave. 3rd Floor

    

Mail Code: CA9-911-03-23

    

West Hills, CA 91304

    

Facsimile No: (818) 316-8841

All written notices shall be conclusively deemed to have been properly given or
made when duly delivered, if delivered in person or by overnight delivery
service, or on the third (3rd) Business Day after being deposited in the mail,
if mailed in accordance herewith, or upon transmission by the receiving party of
a facsimile confirming receipt, if delivered by facsimile. Notwithstanding the
foregoing, any notice of termination shall be deemed effective upon mailing,
transmission, or delivery, as the case may be.

 

  (b)

All notices, demands, consents, requests and other communications required or
permitted to be given or made hereunder which are not required to be in writing
may also be provided electronically either (i) as an electronic mail sent and
addressed to the respective parties hereto at their respective electronic mail
addresses set forth below, or as to any such party, at such other electronic
mail address as may be designated by it in a notice to the other or (ii) with
respect to Buyer, via a posting of such notice on Buyer’s customer website(s).

 

If to Seller:     

That email address(es) specified in the Transactions Terms

Letter, if any.

If to Buyer:     

Blair.Kenny@bankofamerica.com

 

14.12

Personal Identification Number. Seller shall adopt a Personal Identification
Number or PIN to be entered into the computer system in connection with all
documents transmitted from Seller to Buyer electronically. Further, any document
required to be signed by Seller may be signed by handwritten signature or
transmitted electronically in

 

39



--------------------------------------------------------------------------------

 

conjunction with the PIN, except any written notification designating or
changing the PIN and those documents required to be delivered pursuant to
Section 7.1(a) above, which must be signed by hand. Seller shall provide Buyer
with written notification of its PIN and any changes thereto; provided, however,
that any change to the PIN may not become effective for twenty four (24) hours
following Buyer’s confirmation of receipt of such notice by Seller. Seller and
Buyer agree that transmitting a document in conjunction with the PIN shall have
the same force and effect as a handwritten signature and shall be sufficient to
verify that Seller originated such document. Seller shall employ security
procedures to ensure that all transmissions of documents accompanied by the PIN
are authorized, authentic, reliable and complete and shall promptly notify Buyer
if Seller discovers the PIN has been improperly disclosed to any Person.
Notwithstanding the foregoing or any other breach of security, Buyer shall be
entitled to rely upon the PIN of Seller until such time as (a) Seller provides
Buyer with written instructions to the contrary and (b) Buyer has sufficient
time to notify the appropriate employees and modify its computerized systems.

 

14.13

Governing Law. This Agreement and the rights and obligations of the parties
under the Principal Agreements shall be construed in accordance with and
governed by the laws of the State of California, without regard to principles of
conflicts of laws. All legal actions between or among the parties regarding this
Agreement, including, without limitation, legal actions to enforce this
Agreement or because of a dispute, breach or default of this Agreement, shall be
brought in the federal or state courts located in Los Angeles County,
California, which courts shall have sole and exclusive in personam, subject
matter and other jurisdiction in connection with such legal actions and the
parties acknowledged and agree that venue in such courts shall be convenient and
appropriate for all purposes.

 

14.14

Counterparts. This Agreement may be executed in any number of counterparts by
different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which when taken together
shall constitute one and the same Agreement.

 

14.15

Headings. The headings in this Agreement are for purposes of reference only and
shall not limit or otherwise affect the meaning or interpretation of any
provisions hereof.

 

14.16

Joint and Several Liability of Each Seller. To the extent there is more than one
Person which is named as a Seller under this Agreement, each such Person shall
be jointly and severally liable for the rights, covenants, obligations and
warranties and representations of “Seller” as contained herein and the actions
of any Person (including another Seller) or third party shall in no way affect
such joint and several liability.

 

14.17

Confidential Information. To effectuate this Agreement, Buyer and Seller may
disclose to each other certain confidential information relating to the parties’
operations, computer systems, technical data, business methods, and other
information designated by the disclosing party or its agent to be confidential,
or that should be considered confidential in nature by a reasonable person given
the nature of the information and the circumstances of its disclosure
(collectively the “Confidential Information”). Confidential Information can
consist of information that is either oral or written or both, and may include,
without limitation, any of the following: (i) any reports, information or
material concerning or pertaining to businesses, methods, plans, finances,
accounting statements, and/or projects of either party or their affiliated or
related entities; (ii) any of the foregoing related to the parties or their
related or affiliated entities and/or their present or future activities and/or
(iii) any term or condition of any agreement (including this Agreement) between
either party and any individual or entity relating to any of their business
operations. With respect to Confidential Information, the parties hereby agree:

 

  (a)

not to use the Confidential Information except in furtherance of this Agreement;

 

40



--------------------------------------------------------------------------------

  (b)

to use reasonable efforts to safeguard the Confidential Information against
disclosure to any unauthorized third party with the same degree of care as they
exercise with their own information of similar nature; and

 

  (c)

not to disclose Confidential Information to anyone other than employees, agents,
advisors, or contractors with a need to have access to the Confidential
Information and who are bound to the parties by like obligations of
confidentiality, except that the parties shall not be prevented from using or
disclosing any of the Confidential Information which: (i) is already known to
the receiving party at the time it is obtained from the disclosing party;
(ii) is now, or becomes in the future, public knowledge other than through
wrongful acts or omissions of the party receiving the Confidential Information;
(iii) is lawfully obtained by the party from sources independent of the party
disclosing the Confidential Information and without confidentiality and/or
non-use restrictions; or (iv) is independently developed by the receiving party
without any use of the Confidential Information of the disclosing party.
Notwithstanding anything contained herein to the contrary, Buyer may share any
Confidential Information of Seller with an Affiliate of Buyer for any valid
business purpose, such as, but not limited to, to assist an Affiliate in
evaluating a current or potential business relationship with Seller as long as
the Affiliate is advised of the confidential nature of the Confidential
Information and the obligations under this Section to treats and safeguard it as
such. The Buyer shall be responsible for any breaches by its Affiliates of the
requirements of this Section with respect to any Confidential Information of
Seller.

Buyer shall not disclose any Confidential Information to any prospective
un-Affiliated transferee, assignee or participant unless such un-Affiliated
Person shall have agreed, in writing for the benefit of Seller and prior to any
such disclosure, to be bound by the terms of this Section 14.17.

If any party or any of its successors, subsidiaries, officers, directors,
employees, agents and/or representatives, including, without limitation, its
insurers, sureties and/or attorneys, breaches its respective duty of
confidentiality under this Agreement, the nonbreaching party(ies) shall be
entitled to all remedies available at law and/or in equity, including, without
limitation, injunctive relief.

 

14.18

Intent. Seller and Buyer recognize and intend that:

 

  (a)

this Agreement and each Transaction hereunder constitutes a “repurchase
agreement” as that term is defined in Section 101(47) of the Bankruptcy Code, a
“securities contract” as that term is defined in Section 741(7) of the
Bankruptcy Code and a “master netting agreement” as that term is defined in
Section 101(38A) of the Bankruptcy Code. Seller and Buyer further recognize and
intend that this Agreement is an agreement to provide financial accommodations
and is not subject to assumption pursuant to Bankruptcy Code Section 365(a);

 

  (b)

Buyer’s right to liquidate the Purchased Mortgage Loans delivered to it in
connection with the Transactions hereunder or to accelerate or terminate this
Agreement or otherwise exercise any other remedies herein is a contractual right
to liquidate, accelerate or terminate such Transaction as described in
Bankruptcy Code Sections 555, 559 and 561; any payments or transfers of property
made with respect to this Agreement or any Transaction to: (i) satisfy a Margin
Deficit, (ii) comply with a Margin Call, or (iii) satisfy the provision of
Guarantees an/or additional security agreements to provide enhancements to
satisfy a deficiency in the Over/Under Account, shall in each case be considered
a “margin payment” as such term is defined in Bankruptcy Code Section 741(5);
and

 

  (c)

any payments or transfers of property by Seller (i) on account of a Haircut,
(ii) in partial or full satisfaction of a repurchase obligation, or (iii) fees
and costs under this Agreement or under any Transaction shall in each case
constitute “settlement payments” as such term is defined in Bankruptcy Code
Section 741(8).

 

41



--------------------------------------------------------------------------------

14.19

Right to Liquidate. It is understood that either party’s right to liquidate
Purchased Mortgage Loans delivered to it in connection with Transactions
hereunder or to terminate or accelerate obligations under this Agreement or any
individual Transaction, are contractual rights for same as described in Sections
555 and 559 of the Bankruptcy Code.

 

14.20

Insured Depository Institution. If a party hereto is an “insured depository
institution” as such term is defined in the Federal Deposit Insurance Act (as
amended, the “FDIA”), then each Transaction hereunder is a “qualified financial
contract” as that term is defined in the FDIA and any rules, orders or policy
statements thereunder except insofar as the type of assets subject to such
Transaction would render such definition inapplicable.

 

14.21

Netting Contract. This Agreement constitutes a “netting contract” as defined in
and subject to Title IV of the Federal Deposit Insurance Corporation Improvement
Act of 1991 (“FDICIA”) and each payment entitlement and payment obligation under
any Transaction hereunder shall constitute a “covered contractual payment
entitlement” or “covered contractual payment obligation”, respectively, as
defined in and subject to the FDICIA except insofar as one or more of the
parties hereto is not a “financial institution” as that term is defined in the
FDICIA.

 

14.22

Reimbursement of Expenses. If any claim, legal action or any arbitration or
other proceeding is brought for the enforcement of this Agreement or because of
a dispute, breach, default or misrepresentation in connection with any of the
provisions of this Agreement, the prevailing party shall be entitled to recover
reasonable attorneys’ fees and other reasonable costs in that claim, action,
arbitration or proceeding, in addition to any other relief to which such party
may be entitled.

 

14.23

Examination and Oversight by Regulators. Seller agrees that the transactions
with Buyer under this Agreement may be subject to regulatory examination and
oversight, including, without limitation, examination and oversight by the
Office of Thrift Supervision (“OTS”) or any successor agency to the OTS. Seller
shall comply with all regulatory requirements of Buyer and Seller shall grant
regulatory agencies, including, but not limited to, the OTS (or any successor
agency to the OTS), the right to audit the books and records of Seller in order
to monitor or verify Seller’s performance under and compliance with the terms of
this Agreement.

(Signature page follows)

 

42



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

BUYER:    

BANK OF AMERICA, N.A.

     

By:

 

/s/ Jeffrey Martin

     

Name:

 

Jeffrey Martin

     

Title:

 

AVP

  SELLER:    

PULTE MORTGAGE LLC

     

By:

 

/s/ David M. Bruining

     

Name:

 

David M. Bruining

     

Title:

 

SVP / CFO

 

 

43



--------------------------------------------------------------------------------

EXHIBIT A

GLOSSARY OF DEFINED TERMS

Accepted Servicing Practices: With respect to any Purchased Mortgage Loan, those
mortgage servicing practices of prudent mortgage lending institutions which
service mortgage loans of the same type as such Purchased Mortgage Loan in the
jurisdiction where the related Mortgaged Property is located.

Acknowledgement of Confidentiality of Password Agreement: That certain
Acknowledgement of Confidentiality of Password Agreement attached hereto as
Exhibit I.

Additional Purchased Mortgage Loans: Those additional Mortgage Loans or cash
provided by Seller to Buyer pursuant to Section 6.3 of this Agreement.

Affiliate: With respect to any specified entity, any other entity controlling or
controlled by or under common control with such specified entity. For the
purposes of this definition, “control” when used with respect to a specified
entity means the power to direct the management and policies of such entity,
directly or indirectly, whether through the ownership of voting securities, by
contract or otherwise, and the terms “controlling” and “controlled” having
meanings correlative to the foregoing.

Agency: Fannie Mae or Freddie Mac.

Aggregate Transaction Limit: The maximum aggregate principal amount of
Transactions that may be outstanding at any one time, as set forth in the
Transactions Terms Letter.

Applicable Pricing Rate: With respect to any date of determination, the daily
rate per annum (rounded up to three (3) decimal places) for one-month U.S.
dollar denominated deposits as offered to prime banks in the London interbank
market (“One-Month LIBOR”) as published on Bloomberg or in the Wall Street
Journal. It is understood that the Applicable Pricing Rate shall be initially
set to the then current One-Month LIBOR in effect on the date the Purchase Price
is paid and shall thereafter be adjusted on a daily basis to the then current
One-Month LIBOR.

Application: The application or “Buyer Application Profile,” including all
supporting documentation, submitted by Seller to Buyer with respect to this
Agreement.

Approved Investor: Fannie Mae, Freddie Mac, Ginnie Mae or a financially
responsible private institution, which is deemed acceptable by Buyer in its sole
and good faith discretion, purchasing Purchased Mortgage Loans from Seller
pursuant to a Purchase Commitment.

Approved Payee: A Closing Agent or warehouse lender approved by Buyer in
accordance with Section 3.7.

Asset Data Record: A document, in the form required by Buyer and as may from
time to time be amended by Buyer, as such form may be set forth in the Handbook,
completed by Seller and submitted to Buyer with respect to each Purchased
Mortgage Loan.

Asset Value: With respect to each Purchased Mortgage Loan for any date of
determination, an amount equal to the following, as applicable, as same may be
reduced in accordance with Section 4.3:

(a)         if the Purchased Mortgage Loan has Standard Status, the product of
the Mortgage Loan Value and the Type Purchase Price Percentage for the type of
Purchased Mortgage Loan;

(b)         if the Purchased Mortgage Loan is a Noncompliant Mortgage Loan, the
product of the Mortgage Loan Value and the Type Purchase Price Percentage for a
Noncompliant Mortgage Loan; or

 

A-1



--------------------------------------------------------------------------------

(c)         if the Purchased Mortgage Loan is a Defective Mortgage Loan, zero.

For purposes of the foregoing, “Mortgage Loan Value” shall mean the lesser of
(i) the outstanding principal balance of the Purchased Mortgage Loan; (ii) the
committed purchase price of the Purchased Mortgage Loan, as evidenced by the
related Purchase Commitment; and (iii) the fair market value of the Purchased
Mortgage Loan, as determined by Buyer in its sole and good faith discretion. In
determining the Asset Value of any Purchased Mortgage Loan, Buyer shall use
valuations that are consistently applied by Buyer to all other customers for
determining the Asset Value of the Purchased Mortgage Loan and, at the request
of Seller, and to the extent such documentation exists, Buyer shall provide
Seller with documentation reasonably related to and supporting any such
determination.

Assignment: A duly executed assignment to Buyer in recordable form of a
Purchased Mortgage Loan, of the indebtedness secured thereby and of all
documents and rights related to such Purchased Mortgage Loan.

Assignment of Closing Protection Letter: An assignment assigning and subrogating
Buyer to all of Seller’s rights in a Closing Protection Letter, substantially in
the form of Exhibit F hereto.

Assignment of Fidelity Bond and Errors and Omission Policy: An assignment
assigning and subrogating Buyer to all of Seller’s rights in a Fidelity Bond and
Errors and Omissions Policy, substantially in the form of Exhibit G hereto.

Bailee Agreement: A bailee agreement substantially in the form acceptable to
Buyer.

Bankruptcy Code: Title 11 of the United States Code, now or hereafter in effect,
as amended, or any successor thereto.

Bond Loans – 1st Liens: Unless defined otherwise in the Transactions Terms
Letter, a first lien mortgage loan, other than a Nonperforming/Subperforming
Mortgage Loan, that is eligible for sponsorship, facilitated or insured by a
qualifying local or state home governmental homeownership program.

Bond Loans – 2nd Liens: Unless defined otherwise in the Transactions Terms
Letter, a second lien mortgage loan for a fixed amount drawn at closing, that is
eligible for sponsorship, facilitated or insured by a qualifying local or state
governmental home homeownership program.

Breakage Fee: That fee, as set forth in the Transactions Terms Letter or
otherwise agreed to by Buyer and Seller, payable by Seller to Buyer if Seller
fails to consummate a Transaction after Seller has submitted an Asset Data
Record in connection with such requested Transaction.

Business Day: Any day, excluding Saturday, Sunday and any day that is a legal
holiday under the laws of the State of California.

Cash Equivalents: Any (a) securities with maturities of ninety (90) days or less
from the date of acquisition issued or fully guaranteed or insured by the United
States Government or any agency thereof, (b) certificates of deposit and
Eurodollar time deposits with maturities of ninety (90) days or less from the
date of acquisition and overnight bank deposits of any commercial bank having
capital, surplus and retained earnings in excess of $70,000,000, (c) repurchase
obligations of any commercial bank satisfying the requirements of clause (b) of
this definition, having a term of not more than seven days with respect to
securities issued or fully guaranteed or insured by the United States
Government, (d) commercial paper of a domestic issuer rated at least A-1 or the
equivalent thereof by S&P or p-1 or the equivalent thereof by Moody’s and in
either case maturing within ninety (90) days after the day of acquisition,
(e) securities with maturities of ninety (90) days or less from the date of
acquisition issued or fully guaranteed by any state, commonwealth or territory
of the United States, by any political subdivision or taxing authority of any
such state, commonwealth or territory or by any foreign government, the
securities of which state, commonwealth, territory, political subdivision,
taxing authority or foreign

 

A-2



--------------------------------------------------------------------------------

government (as the case may be) are rated at least A by S&P or A by Moody’s,
(f) securities with maturities of ninety (90) days or less from the date of
acquisition backed by standby letters of credit issued by any commercial bank
satisfying the requirements of clause (b) of this definition, or (g) shares of
money market, mutual or similar funds which invest exclusively in assets
satisfying the requirements of clauses (a) through (f) of this definition.

Change of Control: Change of Control shall mean any of the following:

(a)         if Seller is a corporation, any “person” (as such term is used in
Sections 13(d) and 14(d) of the Securities Exchange Act of 1934, as amended (the
“Exchange Act”)), other than a trustee or other fiduciary holding securities of
Seller under an employee benefit plan of Seller, becomes the “beneficial owner”
(as defined in Rule 13d-3 promulgated under the Exchange Act), directly or
indirectly, of securities of Seller representing 50% or more of (A) the
outstanding shares of common stock of Seller or (B) the combined voting power of
Seller’s then-outstanding securities;

(b)         if Seller is a legal entity other than a corporation, the majority
voting control of Seller, or its equivalent, under Seller’s governing documents
is transferred to any Person;

(c)         Seller is party to a merger or consolidation, or series of related
transactions, which results in the voting securities or majority voting control
interest of Seller outstanding immediately prior thereto failing to continue to
represent (either by remaining outstanding or by being converted into voting
securities or a majority voting controlling interest of the surviving or another
entity) at least fifty (50%) percent of the combined voting power of the voting
securities or majority voting control interest of Seller or such surviving or
other entity outstanding immediately after such merger or consolidation;

(d)         the sale or disposition of all or substantially all of Seller’s
assets (or consummation of any transaction, or series of related transactions,
having similar effect);

(e)         there occurs a change in the composition of the Board of Directors
or governing body of Seller within a one (1) year period, as a result of which
fewer than a majority of the directors or governing body members are incumbent;

(f)          the dissolution or liquidation of Seller; or

(g)         any transaction or series of related transactions that has the
substantial effect of any one or more of the foregoing.

Closed-End Second Lien Mortgage Loan: Unless defined otherwise in the
Transactions Terms Letter, a second lien mortgage loan for a fixed amount drawn
at closing and underwritten in accordance with Seller’s underwriting guidelines
for second lien mortgages, as same have been approved by Buyer.

Closing Agent: The Person designated by Seller and approved by Buyer in
accordance with Section 3.7 to receive Purchase Prices from Buyer, for the
account of Seller, for the purpose of funding a Purchased Mortgage Loan.

Closing Protection Letter: A document issued by a title insurance company to
Seller and/or Buyer and relied upon by Buyer to provide closing protection for
one or more mortgage loan closings and to insure Seller and/or Buyer, without
limitation, against embezzlement by the Closing Agent and loss or damage
resulting from the failure of the Closing Agent to comply with all applicable
closing instructions.

Contingent Obligations: Any obligation of Seller arising from an existing
condition or situation that involves uncertainty as to outcome and that will be
resolved by the occurrence or nonoccurrence of some future event, including,
without limitation, any obligation guaranteeing or intended to guarantee any
Debt, leases, dividends or other obligations of any other Person in any manner,
whether directly or indirectly; provided; however, that endorsements of
instruments for deposit or collection in the ordinary course of business shall
not be included. With respect to guarantees, the amount of the Contingent
Obligation shall be equal to the stated or determinable amount of the primary
obligation in respect of the guarantee or, if not stated or determinable, the
maximum reasonably anticipated liability in respect thereof, as determined by
Buyer.

 

A-3



--------------------------------------------------------------------------------

Control Agreement: The agreement to perfect Buyer’s security interest in the
Custodial Account as described at Section 6.2(i) of this Agreement.

Conventional Conforming Mortgage Loan: Unless defined otherwise in the
Transactions Terms Letter, a first lien mortgage loan that fully conforms to all
underwriting standards, loan amount limitations and other requirements of that
standard Agency mortgage loan purchase program accepting only the highest
quality mortgage loans underwritten without dependence on expanded criteria
provisions, or that is approved by Desktop Underwriter or Loan Prospector.

Current Assets: Those assets set forth in the consolidated balance sheet of
Seller, prepared in accordance with GAAP, as current assets, defined as those
assets that are now cash or will by their terms or disposition be converted to
cash within one (1) year of the date of the determination.

Current Liabilities: Those liabilities set forth in the consolidated balance
sheet of Seller, prepared in accordance with GAAP, as current liabilities,
defined as those liabilities due upon demand or within one (1) year of the date
of determination.

Custodial Account: The account described at Section 6.2(i) of this Agreement.

Custodian: The initial Custodian as set forth in the Transactions Terms Letter,
and upon removal of such Person, Bank of America, N.A. or such other custodian
selected by Buyer in its sole and good faith discretion and reasonably
acceptable to Seller.

Date of Disbursement: The date of disbursement shall mean (i) with respect to a
wire transfer, the date such funds are wired, (ii) with respect to a cashiers
check, the date such check is issued by the bank and (iii) with respect to a
funding draft, the date that the draft is posted by the bank on which the draft
is drawn.

Debt: The debt of Seller consisting of, without duplication: (a) indebtedness
for borrowed money, including principal, interest, fees and other charges;
(b) obligations evidenced by bonds, debentures, notes or other similar
instruments; (c) obligations to pay the deferred purchase price of property or
services; (d) obligations as lessee under leases that shall have been or should
be in accordance with GAAP, recorded as capital leases; (e) obligations secured
by any lien upon property or assets owned by Seller, even though Seller has not
assumed or become liable for payment of such obligations; (f) obligations in
connection with any letter of credit issued for the account of Seller;
(g) obligations under direct or indirect guarantees in respect of and
obligations, contingent or otherwise, to purchase or otherwise acquire, or
otherwise assure a creditor against loss in respect of, indebtedness or
obligations of others of the kinds referred to above; and (h) all Contingent
Obligations.

Default Rate: One Month LIBOR plus 5%, but not to exceed the maximum nonusurious
interest rate, if any, that at any time, or from time to time, may be contracted
for, taken, reserved, charged or received under the laws of the United States
and the State of California.

Defective Loan Fee: A fee equal to five hundred dollars ($500) payable by Seller
for each Purchased Mortgage Loan that is or becomes a Defective Mortgage Loan;
provided that no such fee shall be charged to Seller if Seller cures the
deficiencies with respect to such Mortgage Loan, or repurchases such Mortgage
Loan, within ten (10) calendar days after Seller’s receipt of notice that such
Mortgage Loan is being classified as a Defective Mortgage Loan.

 

A-4



--------------------------------------------------------------------------------

Defective Mortgage Loan: A Purchased Mortgage Loan:

(a)         that has not been repurchased within the Maximum Dwell Time for a
Noncompliant Mortgage Loan or is ineligible to be a Noncompliant Mortgage Loan
because the aggregate original Asset Value of other Purchased Mortgage Loans
that are deemed to be Noncompliant Mortgage Loans is equal to or greater than
the Type Sublimit for Noncompliant Mortgage Loans;

(b)         that is the subject of fraud by any Person involved in the
origination of such Mortgage Loan and such fraud shall not have been remedied
within three (3) Business Days after receipt of notice from Buyer to do so;

(c)         where the related Mortgaged Property is the subject of material
damage or waste and such damage or waste shall not have been remedied within
three (3) Business Days after receipt of notice from Buyer to do so;

(d)         in connection with which any other breach of a warranty or
representation set forth in Section 8.2 occurs and remains uncured for a period
of ten (10) calendar days;

(e)         in connection with which a default occurs under the Purchased
Mortgage Loan and remains uncured for a period of ten (10) calendar days; or

(f)         where the related Mortgagor fails to make the first payment due
under the Mortgage Note on or before the applicable due date, including any days
of grace, and such default shall not have been remedied within three
(3) Business Days after receipt of notice from Buyer to do so; provided,
however, that with respect to any Nonperforming/Subperforming Mortgage Loan
where specific payment conditions have been set forth in the Transactions Terms
Letter, such Nonperforming/Subperforming Mortgage Loan shall only be deemed a
Defective Mortgage Loan for failure of the Mortgagor to make payment if such
failure constitutes a breach of the such specific payment conditions.

Dry Mortgage Loan: A Mortgage Loan for which Buyer or its Custodian has
possession of the related Mortgage Loan Documents, in a form and condition
acceptable to Buyer, prior to the payment of the Purchase Price.

Effective Date: That effective date set forth in the Transactions Terms Letter.

Electronic Tracking Agreement: An Electronic Tracking Agreement in a form
acceptable to Buyer.

Eligible Bank: A bank selected by Seller and approved by Buyer in writing and
authorized to conduct trust and other banking business in any state in which
Seller conducts operations.

ERISA: The Employee Retirement Income Security Act of 1974, as amended from time
to time and any successor statute.

ERISA Affiliate: Any person (as defined in section 3(9) of ERISA) that together
with Seller or any of its subsidiaries would be a member of the same “controlled
group” within the meaning of Section 414(b), (m), (c) and (o) of the Internal
Review Code of 1986, as amended.

Executive Management: Chairman of the board of directors, chief executive
officer, president, and chief financial officer.

 

A-5



--------------------------------------------------------------------------------

Expanded Criteria Mortgage Loan: Unless defined otherwise in the Transactions
Terms Letter, a first lien mortgage loan underwritten to the same high credit
standards as a Conventional Conforming Mortgage Loan except with respect to loan
programs and parameters that may have broader specifications of eligibility.

Event of Default: Any of the conditions or events set forth in Section 11.1.

Expiration Date: The Expiration Date set forth in the Transactions Terms Letter
for the expiration of this Agreement.

Facility Fee: The non-refundable, annual commitment fee, as set forth in the
Transactions Terms Letter.

Fannie Mae: The Federal National Mortgage Association and any successor thereto.

FHA: The Federal Housing Administration of the United States Department of
Housing and Urban Development and any successor thereto.

File Fee: That fee, as set forth in the Transactions Terms Letter, payable by
Seller upon submission of the related Asset Data Record whether or not the
Transaction is actually made.

Freddie Mac: The Federal Home Loan Mortgage Corporation and any successor
thereto.

Funding Draft Fee: That fee, as set forth in the Transactions Terms Letter,
payable by Seller for each payment of the Purchase Price by funding draft.

GAAP: Generally accepted accounting principles set forth in the opinions and
pronouncements of the Accounting Principles Board of the American Institute of
Certified Public Accountants and the statements and pronouncements of the
Financial Accounting Standards Board or in such other statements by such other
entity as may be approved by a significant segment of the accounting profession
and that are applicable to the circumstances as of the date of determination.

Ginnie Mae: Government National Mortgage Association or any successor thereto.

Government Mortgage Loan: Unless defined otherwise in the Transactions Terms
Letter, a first lien mortgage loan, other than a Nonperforming/Subperforming
Mortgage Loan, that is (a) eligible for insurance by FHA and is so insured or is
subject to a current binding and enforceable commitment for such insurance
pursuant to the provisions of the National Housing Act, as amended, and is
otherwise eligible for inclusion in a Ginnie Mae mortgage-backed security pool;
or (b) eligible to be guaranteed by the VA and is so guaranteed or is subject to
a current binding and enforceable commitment for such guarantee pursuant to the
provisions of the Servicemen’s Readjustment Act, as amended, and is otherwise
eligible for inclusion in a Ginnie Mae mortgage-backed security pool.

Guarantee: A guarantee signed by a Guarantor, in a form acceptable to Buyer.

Guarantors: Those guarantors as set forth in the Transactions Terms Letter.

Handbook: The guide prepared by Buyer containing additional policies and
procedures, as same may be amended from time to time.

Haircut: With respect to each Transaction, if the Purchase Price is less than
par, an amount equal to the difference between par and the Purchase Price, which
shall be considered a “settlement payment” as defined in Bankruptcy Code
Section 741(8).

HELOC 1st Mortgages: Unless defined otherwise in the Transactions Terms Letter,
a first lien mortgage loan that is a home equity line of credit underwritten in
accordance with Seller’s underwriting guidelines for HELOCs, as same have been
approved by Buyer.

 

A-6



--------------------------------------------------------------------------------

HELOC Mortgage Loan: Unless defined otherwise in the Transactions Terms Letter,
a home equity line of credit underwritten in accordance with Seller’s
underwriting guidelines for HELOCs, as same have been approved by Buyer.

HUD: The United States Department of Housing and Urban Development or any
successor thereto.

Insolvency Event: The occurrence of any of the following events:

(a)         such Person shall become insolvent or generally fail to pay, or
admit in writing its inability to pay, its debts as they become due, or shall
voluntarily commence any proceeding or file any petition under any bankruptcy,
insolvency or similar law or seeking dissolution, liquidation or reorganization
or the appointment of a receiver, trustee, custodian, conservator or liquidator
for itself or a substantial portion of its property, assets or business or to
effect a plan or other arrangement with its creditors, or shall file any answer
admitting the jurisdiction of the court and the material allegations of an
involuntary petition filed against it in any bankruptcy, insolvency or similar
proceeding, or shall be adjudicated bankrupt, or shall make a general assignment
for the benefit of creditors, or such Person, or a substantial part of its
property, assets or business, shall be subject to, consent to or acquiesce in
the appointment of a receiver, trustee, custodian, conservator or liquidator for
itself or a substantial property, assets or business;

(b)         corporate action shall be taken by such Person for the purpose of
effectuating any of the foregoing;

(c)         an order for relief shall be entered in a case under the Bankruptcy
Code in which such Person is a debtor; or

(d)         involuntary proceedings or an involuntary petition shall be
commenced or filed against such Person under any bankruptcy, insolvency or
similar law or seeking the dissolution, liquidation or reorganization of such
Person or the appointment of a receiver, trustee, custodian, conservator or
liquidator for such Person or of a substantial part of the property, assets or
business of such Person, or any writ, order, judgment, warrant of attachment,
execution or similar process shall be issued or levied against a substantial
part of the property, assets or business of such Person, and such proceeding or
petition shall not be dismissed, or such execution or similar process shall not
be released, vacated or fully bonded, within sixty (60) days after commencement,
filing or levy, as the case may be.

Insurer: A private mortgage insurer, which is acceptable under Buyer’s
Correspondent Lending Client Guide.

Intercreditor Agreement: An agreement substantially in the form acceptable to
Buyer.

Irrevocable Closing Instructions: Closing instructions, including wire
instructions, in the form of Exhibit B issued in connection with funds disbursed
for the funding of a Wet Mortgage Loan.

Jumbo Mortgage Loan: Unless defined otherwise in the Transactions Terms Letter,
a first lien mortgage loan underwritten to the same high standards as a
Conventional Conforming Mortgage Loan except with respect to the original
principal balance, which is greater than that permitted by the Agencies but less
than one million ($1,000,000) dollars.

Liquidity: If applicable, the cash and Cash Equivalents liquidity requirement of
Seller as set forth in the Transactions Terms Letter.

Margin: With respect to each Transaction, the pricing rate set forth in the
Transactions Terms Letter that shall be added to the Applicable Pricing Rate to
determine the pricing rate for the Purchase Price.

Margin Call: A margin call, as defined and described in Section 6.3.

 

A-7



--------------------------------------------------------------------------------

Margin Deficit: A margin deficit, as defined and described in Section 6.3.

Material and Adverse Change: A material and adverse change with respect to
(i) the business, operations, properties or financial condition of Seller or
(ii) general market circumstances or conditions, including, without limitation,
if any law, regulation, treaty or directive or any change therein or in the
interpretation or application thereof, or any circumstance affecting the London
interbank market or the repurchase market for mortgage loans or mortgage-backed
securities, in either case of (i) or (ii), as such material and adverse change
is determined by Buyer in its sole and good faith discretion.

Maximum Dwell Time: The maximum number of days a Purchased Mortgage Loan can be
not repurchased by Seller before such Purchased Mortgage Loan may be deemed to
be a Noncompliant Mortgage Loan and with respect to a Noncompliant Mortgage
Loan, the maximum number of days that a Purchased Mortgage Loan can be deemed to
be a Noncompliant Mortgage Loan before such Noncompliant Mortgage Loan may be
deemed to be a Defective Mortgage Loan, all as set forth in the Transactions
Terms Letter.

MERS: Mortgage Electronic Registration Systems, Inc., a Delaware corporation, or
any successor in interest thereto.

Mortgage: A first-lien or second-lien mortgage, deed of trust, security deed or
similar instrument on improved real property.

Mortgage-Backed Securities: Any security, including, without limitation, a
participation certificate, that is (a) guaranteed by Ginnie Mae that represents
an interest in a pool of mortgages, deeds of trusts or other instruments
creating a lien on real property; (b) issued by Fannie Mae or Freddie Mac that
represents interests in such a pool; or (c) privately placed and represents
undivided interests in or otherwise supported by such a pool.

Mortgage Loan: A Conventional Conforming Mortgage Loan, Government Mortgage
Loan, Jumbo Mortgage Loan, Super Jumbo Mortgage Loan, Expanded Criteria Mortgage
Loan, Subprime Mortgage Loan, Closed-End Second Lien Mortgage Loan, HELOC
Mortgage Loan or Nonperforming/Subperforming Mortgage Loan, which Mortgage Loan
may be either a Dry Mortgage Loan or a Wet Mortgage Loan.

Mortgage Loan Documents: With respect to each Purchased Mortgage Loan:

(a)        the original Mortgage Note evidencing the Mortgage Loan, endorsed by
Seller in blank, with a complete chain from the originator to Seller;

(b)         except if such Mortgage Loan is registered with MERS, an original
Assignment in blank, executed by Seller, a certified or true copy of the
Mortgage securing the Mortgage Note, in recordable form but unrecorded, with a
complete chain of intervening assignments from the originator to Seller; and

(c)         a certified or true copy of the Mortgage securing the Mortgage Note.

Mortgage Loan File: With respect to each Mortgage Loan, that file that contains
the Mortgage Loan Documents and is delivered to Buyer or its Custodian.

Mortgage Note: A promissory note secured by a Mortgage and evidencing a Mortgage
Loan.

Mortgaged Property: The real property securing repayment of the debt evidenced
by a Mortgage Note.

Mortgagor: The obligor of a Mortgage Loan.

Noncompliant Mortgage Loan: As of any date of determination, a Purchased
Mortgage Loan that has been:

 

A-8



--------------------------------------------------------------------------------

(a)        not repurchased within the Maximum Dwell Time permitted, given the
type of Purchased Mortgage Loan, but less than the Maximum Dwell Time for
Noncompliant Mortgage Loans;

(b)        rejected by the Approved Investor set forth in the related Purchase
Commitment; or

(c)        determined to be ineligible for sale as a Purchased Mortgage Loan of
the type originally stipulated.

Noncompliant Mortgage Loan Fee: A one-time fee, as set forth in the Transactions
Terms Letter, payable by Seller for each Purchased Mortgage Loan that is deemed
to be a Noncompliant Mortgage Loan.

Nonperforming/Subperforming Mortgage Loan: Unless defined otherwise in the
Transactions Terms Letter, a first or second lien Mortgage Loan that when
originated qualified as a Conventional Conforming Mortgage Loan, Government
Mortgage Loan, Expanded Criteria Mortgage Loan, Subprime Mortgage Loan,
Closed-End Second Lien Mortgage Loan or HELOC Mortgage Loan, however, such
Mortgage Loan has a history of late payments during the past twelve months (the
exact number permitted late payment to be determined by Buyer in its sole and
good faith discretion) or is currently past due more than thirty (30) days.

One Time Close Loan: Unless defined otherwise in the Transactions Terms Letter,
a first lien mortgage loan underwritten to the same credit standards as a
Conventional Conforming Mortgage Loan, Expanded Criteria Mortgage Loan, Jumbo
Mortgage Loans or Super Jumbo Mortgage Loan and has the additional feature of
combining a construction loan advance with a conversion provision to permanent
financing in a single loan transaction.

Other Mortgage Loan Documents: In addition to the Mortgage Loan Documents, the
following: (i) the original recorded Mortgage; (ii) the original policy of
mortgagee’s title insurance or unexpired commitment for a policy of mortgagee’s
title insurance; (iii) the original Closing Protection Letter; (iv) the original
Purchase Commitment; (v) the original FHA certificate of insurance or commitment
to insure, the VA certificate of guaranty or commitment to guaranty and the
private mortgage insurer’s certificate or commitment to insure, as applicable;
(vi) the survey, flood certificate, hazard insurance policy and flood insurance
policy, as applicable; (vii) the original of any assumption, modification,
written assurance or substitution of liability agreement, if any; (viii) copy of
each instrument necessary to complete identification of any exception set forth
in the exception schedule in the title policy; (ix) the loan application;
(x) verification of employment and income, if applicable; (xi) verification of
source and amount of downpayment; (xii) credit report on Mortgagor;
(xiii) appraisal of Mortgaged Property; (xiv) the original executed disclosure
statement; (xv) Tax receipts, insurance premium receipts, ledger sheets, payment
records, insurance claim files and correspondence, current and historical
computerized data files, underwriting standards used for origination and all
other related papers and records; and (xvi) all other documents relating to the
Purchased Mortgage Loan.

Over/Under Account: That account maintained by Buyer, as described in
Section 3.5.

Payment Date: The fifth (5th) day of each month, or if such date is not a
Business Day, the Business Day immediately preceding the fifth (5th) day of the
month; provided, however, Buyer may change the Payment Date from time to time
upon thirty (30) days prior notice to Seller.

Person: Includes natural persons, corporations, limited partnerships, general
partnerships, limited liability companies, joint stock companies, joint
ventures, associations, companies, trusts, banks, trust companies, land trusts,
business trusts or other organizations, whether or not legal entities, and
governments and agencies and political subdivisions thereof.

Personal Identification Number or PIN: An electronic identification number,
unique to Seller, consisting of any combination of symbols, codes, letters or
numerals.

 

A-9



--------------------------------------------------------------------------------

Plan: Any multiemployer plan or single-employer plan as defined in section 4001
of ERISA, that is maintained and contributed to by (or to which there is an
obligation to contribute of), or at any time during the five (5) calendar years
preceding the date of this Agreement was maintained or contributed to by (or to
which there is an obligation to contribute of), Seller or by a subsidiary of
Seller or an ERISA Affiliate.

Potential Default: The occurrence of any event or existence of any condition
that, but for the giving of notice, the lapse of time, or both, would constitute
an Event of Default.

Power of Attorney: That certain power of attorney attached hereto as Exhibit H.

Principal Agreements: This Agreement, the Transactions Terms Letter, the
Electronic Transfer Agreement, any Servicing Agreement, the Guarantee(s), if
applicable, and all other documents and instruments evidencing the Transactions,
as same may from time to time be supplemented, modified or amended, and any
other agreement entered into between Buyer and Seller in connection herewith or
therewith.

Proceeds: Whatever is receivable or received when Purchased Assets or proceeds
are sold, collected, exchanged or otherwise disposed of, whether such
disposition is voluntary or involuntary, and includes, without limitation, all
rights to payment, including return premiums, with respect to any insurance
relating thereto; provided that, upon the return of any amounts by Buyer to
Seller pursuant to Section 3.5(c) which constitute Proceeds, such returned
amounts shall no longer be considered Proceeds for purposes of this Agreement.

Property Charges: All taxes, fees, assessments, water, sewer and municipal
charges (general or special) and all insurance premiums, leasehold payments or
ground rents.

Purchase Advice: In connection with each wire transfer to be made to Buyer by
Seller or an Approved Investor, a written or electronic notification setting
forth (a) the loan number assigned by Buyer or last name of the Mortgagor for
each Mortgage Loan that is related to the Transaction in connection with which a
payment is being made; (b) the amount of the wire transfer to be applied in the
Transaction; and (c) the total amount of the wire.

Purchase Commitment: A trade ticket or other written commitment, in form and
substance satisfactory to Buyer, issued in favor of Seller by an Approved
Investor pursuant to which that Approved Investor commits to purchase one or
more Purchased Mortgage Loans, along with the related correspondent or whole
loan purchase agreement by and between Seller and the Approved Investor, in form
and substance satisfactory to Buyer, governing the terms and conditions of any
such purchases.

Purchase Date: The date on which Buyer purchases a Purchased Mortgage Loan from
Seller. If the Purchase Price is made by wire transfer, the Purchase Date shall
be the date such funds are wired. If the Purchase Price is made by a cashiers
check, the Purchase Date shall be the date such check is issued by the bank. If
the Purchase Price is paid by a funding draft, the Purchase Date shall be the
date that the draft is posted by the bank on which the draft is drawn.

Purchase Price: The price at which each Purchased Mortgage Loan is transferred
by Seller to Buyer which shall be equal to the lesser of (A) the unpaid
principal balance of the Purchased Mortgage Loan multiplied by the lesser of
(i) the applicable Type Purchase Price Percentage (ii) par, (iii) the purchase
price percentage committed by the related Approved Investor, if applicable or
(iv) the fair market value purchase price percentage of such Mortgage Loan on
the Purchase Date or (B) ninety eight percent (98%) multiplied by the lesser of
(i) the purchase price committed by the related Approved Investor, if applicable
or (ii) the fair market value of such Mortgage Loan.

Purchased Assets: All now existing and hereafter arising right, title and
interest of Seller in, under and to the following:

 

A-10



--------------------------------------------------------------------------------

(a)        all Purchased Mortgage Loans, now owned and hereafter acquired,
including all Mortgage Notes and Mortgages evidencing such Mortgage Loans and
the related Mortgage Loan Documents, for which a Transaction has been entered
into between Buyer and Seller hereunder and for which the Repurchase Price has
not been paid in full and all Mortgage Loans, including all Mortgage Notes and
Mortgages evidencing such Mortgage Loans and the related Mortgage Loan
Documents, which, from time to time, are delivered, or caused to be delivered,
to Buyer (including delivery to a custodian or other third party on behalf of
Buyer) as additional security for the performance of Seller’s obligations
hereunder;

(b)        all Mortgage-Backed Securities, now owned or hereafter acquired by
Seller, that are supported by any Mortgage Loan constituting Purchased Assets
hereunder, all right to the payment of monies in non-cash distributions on
account thereof and all new, substituted and additional securities at any time
issued with respect thereto;

(c)        all rights of Seller under all Purchase Commitments, now existing and
hereafter arising, covering any part of the Purchased Assets, all rights to
deliver such Mortgage Loans and Mortgage-Backed Securities to permanent
investors and other purchasers pursuant thereto and all Proceeds resulting from
the disposition of such Purchased Assets thereto;

(d)        all now existing and hereafter established accounts maintained with
broker-dealers by Seller for the purpose of carrying out transactions under
Purchase Commitments relating to any part of the Purchased Assets;

(e)        all now existing and hereafter arising rights of Seller to service,
administer and/or collect on the Mortgage Loans included as Purchased Assets
hereunder and any and all rights to the payment of monies on account thereof;

(f)        all now existing and hereafter arising accounts, contract rights and
general intangibles constituting or relating to any of the Purchased Assets;

(g)        all mortgage insurance and all commitments issued by Insurers to
insure or guaranty any Mortgage Loans included as Purchased Assets, including,
without limitation, the right to receive all insurance proceeds and condemnation
awards that may be payable in respect of the premises encumbered by any
Mortgage; and all other documents or instruments delivered to Buyer in respect
of the Mortgage Loans included as Purchased Assets;

(h)        All documents, files, surveys, certificates, correspondence,
appraisals, computer programs, tapes, discs, cards, accounting records and other
information and data of Seller relating to Mortgage Loans included as Purchased
Assets;

(i)        All rights, but not any obligations or liabilities, of Seller with
respect to the Approved Investors, as such rights relate to Purchased Mortgage
Loans;

(j)        All property of Seller related to the Purchased Assets, in any form
or capacity now or at any time hereafter in the possession or control of Buyer,
including, without limitation, all deposit accounts and any funds at any time
held therein, into which Proceeds of the foregoing Purchased Assets are at any
time deposited;

(k)        All products and Proceeds of the foregoing Purchased Assets; and

(l)        Any funds of Seller at any time deposited or held in the Over/Under
Account.

Purchased Mortgage Loan: A Mortgage Loan that has been purchased by Buyer from
Seller in connection with a Transaction and which has not been repurchased by
Seller hereunder.

Reportable Event: An event described in Section 4043(b) of ERISA with respect to
a Plan as to which the thirty (30) days notice requirement has not been waived
by the Pension Benefit Guaranty Corporation.

 

A-11



--------------------------------------------------------------------------------

Repurchase Acceleration Event: Any of the conditions or events set forth in
Section 4.2.

Repurchase Date: The date on which Seller is to repurchase a Purchased Mortgage
Loan subject to a Transaction from Buyer, as specified in the related
Transactions Terms Letter and/or Asset Data Record, or if not so specified, the
date identified to Buyer by Seller as the date that the related Purchased
Mortgage Loan is to be sold pursuant to a Purchase Commitment; provided,
however, that if the Repurchase Date is not a date within the Maximum Dwell
Time, Buyer may, at its discretion, deem such Purchased Mortgage Loan a
Noncompliant Mortgage Loan and Buyer may pursue any rights and remedies accorded
Buyer hereunder as a result thereof, including, without limitation, charging
Seller any applicable fees as a result thereof. The Repurchase Date for each
Purchased Mortgage Loan shall in no event occur later than one year after the
Purchase Date of such Purchased Mortgage Loan.

Repurchase Price: The price at which a Purchased Mortgage Loan is to be
transferred from Buyer or its designee to Seller upon termination of a
Transaction, which shall be determined as the sum of (i) the Purchase Price,
(ii) any applicable fees owed by Seller in connection with the Purchased
Mortgage Loan and (iii) the price differential due on such Purchase Price
pursuant to Section 2.6 as of the date of such determination.

Repurchase Transaction: A repurchase transaction, as defined and described in
Section 6.6.

Servicer: BAC Home Loans Servicing LP, or such other entity responsible for
servicing of the Purchased Mortgage Loans, which is acceptable to Buyer and
approved by Buyer in writing, or any successor or permitted assigns. The initial
interim Servicer shall be Seller.

Servicer Notice: The notice acknowledged by the Servicer substantially in the
form of Exhibit K hereto.

Servicing Agreement: If the Purchased Mortgage Loans are serviced by any third
party servicer, the agreement with that third party in form and substance
acceptable to Buyer.

Shipping Fee: That fee, as set forth in the Transactions Terms Letter, payable
by Seller to Buyer for each Mortgage Loan File, or portion thereof, Buyer
delivers to Seller, an Approved Investor or other designee.

Standard Status: As of any date of determination, the Purchased Mortgage Loan
has been subject to a Transaction for less than the Maximum Dwell Time and is
not a Noncompliant Mortgage Loan or a Defective Mortgage Loan.

Subordinated Debt: Debt of Seller that has been subordinated to Buyer as
provided in this Agreement or as otherwise approved by Buyer.

Successor Servicer: The subservicer of the Purchased Mortgage Loans appointed by
Buyer as described in Section 6.2(h) of this Agreement.

Super Jumbo Mortgage Loan: Unless defined otherwise in the Transactions Terms
Letter, a first lien mortgage loan underwritten to the same high standards as a
Conventional Conforming Mortgage Loan except with respect to the original
principal balance, which is greater than one million ($1,000,000) dollars but
less than the one million five hundred thousand ($1,500,000) dollars.

Super Jumbo Plus: Unless defined otherwise in the Transactions Terms Letter, a
first lien mortgage loan underwritten to the same high standards as a
Conventional Conforming Mortgage Loan except with respect to the original
principal balance, which is greater that one million five hundred thousand
($1,500,000) dollars.

Tangible Net Worth: With respect to any Person at any date, the excess of the
total assets over total liabilities of such Person on such date, each to be
determined in accordance with GAAP consistent with those applied in the
preparation of

 

A-12



--------------------------------------------------------------------------------

Seller’s financial statements less the sum of the following (without
duplication): (a) the book value of all investments in non-consolidated
subsidiaries, and (b) any other assets of Seller and consolidated subsidiaries
that would be treated as intangibles under GAAP including, without limitation,
good will, research and development costs, trademarks, trade names, copyrights,
patents, rights to refunds and indemnification and unamortized debt discount and
expenses; provided further that, to the extent not already excluded, there shall
be excluded from Tangible Net Worth, those assets of any Person which, if such
Person were a HUD mortgagee, would be deemed by HUD to be non-acceptable in
calculating adjusted net worth in accordance with its requirements in effect as
of such date, as such requirements appear in the “Audit Guide for Use by
Independent Public Accountants in Audits of HUD-Approved Nonsupervised
Mortgagees, Loan Correspondents and Coinsuring Mortgagees” or any successor or
replacement audit guide published by HUD. Notwithstanding the foregoing,
servicing rights shall be included in the calculation of total assets.

Total Liabilities: The sum of (a) the total liabilities of Seller on any given
date of determination, to be determined in accordance with GAAP consistent with
those applied in the preparation of Seller’s financial statements, plus (b) to
the extent not already included under GAAP, the total aggregate outstanding
amount owed by Seller under any repurchase, refinance or other similar credit
arrangements, plus (c) to the extent not already included under GAAP, any “off
balance sheet” repurchase, refinance or other similar credit arrangements, less
(d) the amount of the “Credit Off Feature,” if any, as set forth in the
Transactions Terms Letter less (e) if applicable, the aggregate unpaid principal
balance of the outstanding Loans sold by Seller to Buyer under the Early
Purchase Program Addendum (the “EPP Addendum”) to Loan Purchase Agreement by and
between Seller and Buyer for which the Review Period (as defined in the EPP
Addendum) has not been completed.

Transaction: A transaction between Buyer and Seller as contemplated under this
Agreement.

Transaction Request Deadline: That time, as set forth in the Transactions Terms
Letter, by which Seller must submit to Buyer certain documents in order to
initiate a Transaction.

Transaction Requirements: Those terms and conditions, as set forth in the
Transactions Terms Letter, applicable to a specific type of Purchased Mortgage
Loan.

Transactions Terms Letter: The document executed by Buyer and Seller,
referencing this Agreement and setting forth certain specific terms, and any
additional terms, with respect to this Agreement.

Type Purchase Price Percentage: With respect to each type of Purchased Mortgage
Loan that corresponds to the Type, the corresponding purchase price percentage,
as set forth in the Transactions Terms Letter.

Type Margin: With respect to each type of Purchased Mortgage Loan that
corresponds to the Type, the corresponding annual rate of interest that shall be
added to the Applicable Pricing Rate to determine the annual rate of interest
for the related Purchase Price, as set forth in the Transactions Terms Letter.

Type Sublimit: Any of the applicable Type Sublimits, as set forth in the
Transactions Terms Letter.

Underwriter Approval: Written evidence, in form and substance acceptable to
Buyer, that a Purchased Mortgage Loan has been underwritten to the satisfaction
of the Approved Investor issuing the applicable Purchase Commitment.

VA: The Department of Veterans Affairs and any successor thereto.

Warehouse Credit: The aggregate amount of credit, committed and uncommitted,
available to Seller through warehouse lines of credit, repurchase facilities or
similar mortgage finance arrangements.

Wet Deficiency Fee: That fee, as set forth in the Transactions Terms Letter,
payable by Seller for each calendar day that Seller fails to deliver to Buyer or
its Custodian the Mortgage Loan Documents relating to any Wet Mortgage Loan
purchased by Buyer following expiration of the Wet Mortgage Loans Maximum Dwell
Time.

 

A-13



--------------------------------------------------------------------------------

Wet Mortgage Loan: A Mortgage Loan as to which Buyer purchases from Seller by
delivering funds to the applicable Closing Agent prior to receipt by Buyer or
its Custodian of the related Mortgage Loan Documents, subject to Seller’s
obligation to deliver the related Mortgage Loan Documents within the Wet
Mortgage Loans Maximum Dwell Time.

Wet Mortgage Loans Maximum Dwell Time: That period of time, as set forth in the
Transactions Terms Letter, by which Seller must deliver to Buyer or its designee
the Mortgage Loan Documents for a Wet Mortgage Loan.

Wet Mortgage Loans Sublimit: The maximum aggregate principal amount of Purchased
Mortgage Loans that may be Wet Mortgage Loans at any time, as set forth in the
Transactions Terms Letter.

Wire Transfer Fee: That fee, as set forth in the Transactions Terms Letter,
payable by Seller for each payment of the Purchase Price by wire transfer or for
any payment (including the Repurchase Price) received by Buyer from Seller or
its Approved Investor.

 

A-14



--------------------------------------------------------------------------------

EXHIBIT B

IRREVOCABLE CLOSING INSTRUCTIONS

 

July 31, 2009

  

 

 

(“Closing Agent”)

  

 

  

 

  

Dear                                                                  

  

 

Re:

        Irrevocable Closing Instructions

Closing Protection Letter Issued By, if applicable:
                                             

Ladies and Gentlemen:

This letter is being sent in accordance with that Master Repurchase Agreement
dated as of July 31, 2009 (the “Agreement”) between Pulte Mortgage LLC
(“Seller”) and Bank of America, N.A. (“Buyer”), the terms of which do not affect
Closing Agent except as set forth herein.

Pursuant to the Agreement, you have been identified as either:

—  

the title insurer to close and provide title insurance on certain mortgage loans
made by Seller; or

—  

the closing agent to close and fund certain mortgage loans made by Seller and
covered by the above referenced closing protection letter (the “Mortgage
Loans”).

From time to time, Buyer will wire to you, for the account of Seller, funds
requested by Seller under the terms of the Agreement to be used by you for the
purpose of funding such Mortgage Loan(s) and for no other purpose.
Notwithstanding anything to the contrary contained herein, you are not to
distribute any of such funds to Seller. You must immediately return the funds to
Buyer at the following account if one of the following conditions occurs:

 

—  

You do not close any Mortgage Loan within forty-eight (48) hours of the time you
receive the applicable funds; or

—  

You receive funds for a Mortgage Loan for which you have not been instructed by
Seller to (a) obtain title insurance from the title insurance company specified
in the above referenced closing protection letter or (b) underwrite the title
insurance.

 

Bank:

 

Bank of America, N.A.

ABA No.:

 

026009593

Account No.:

 

1233460784

Credit:

 

Warehouse Lending – Payoff Account

Reference:

 

Pulte Mortgage LLC

If the Mortgage Loan Documents (as described below) have not been delivered to
Seller prior to the funding of the Transaction, within forty eight (48) hours of
closing any Mortgage Loan, unless otherwise instructed by Buyer, you must
deliver to Seller, the following Mortgage Loan Documents:

 

  (a)

the original mortgage note evidencing the Mortgage Loan, endorsed by Seller in
blank, with a complete chain from the originator to Seller;

 

B-1



--------------------------------------------------------------------------------

  (b)

if in your possession, an original assignment in blank executed by Seller for
the mortgage or deed of trust securing the mortgage note, in recordable form but
unrecorded, with a complete chain of intervening assignments from the originator
to Seller;

 

  (c)

a certified or true copy of the executed mortgage or deed of trust securing the
mortgage note; and

 

  (d)

an original or copy of the title insurance policy insuring the first lien or
second lien position of the mortgage or deed of trust, as applicable, in at
least the original principal amount of the related mortgage note and containing
only those exceptions permitted by the purchase commitment, as set forth in the
final closing instructions referred to below, or an unconditional commitment to
issue such a title insurance policy, or a preliminary report and instructions
received from Seller relating to the issuance of such a title insurance policy.

With respect to each Mortgage Loan for which you act as Closing Agent, Seller
will deliver to you final closing instructions specific to such Mortgage Loan.
In the event that the terms of the final closing instructions contradict the
terms of these irrevocable closing instructions, the terms of these irrevocable
closing instructions shall govern. Permission to change the scheduled closing
date for any Mortgage Loan beyond the time permitted herein or permission to
otherwise deviate from these irrevocable closing instructions must be furnished
to you in a writing signed by Buyer and Seller.

By your participation in the closing and funding of a Mortgage Loan as Closing
Agent, you agree to act as Buyer’s bailee with respect to such Mortgage Loan and
the Mortgage Loan Documents referenced above and you thereby acknowledge your
responsibility to Buyer as holder of an interest in such Mortgage Loan and to
care for and protect Buyer’s interest in such Mortgage Loan. Facsimile
signatures on these instructions shall be deemed valid and binding to the same
extent as the original.

 

Sincerely,

       

Bank of America, N.A.

   

Pulte Mortgage LLC

By:

 

 

   

By:

 

 

Name:

 

 

   

Name:

 

David M. Bruining

Title:

 

 

   

Title:

 

SVP / CFO

 

B-2



--------------------------------------------------------------------------------

EXHIBIT C

SECRETARY’S CERTIFICATE

I,                                 , am the duly elected Secretary of Pulte
Mortgage LLC (“Company”), and I hereby certify that:

 

1.

Each of the persons listed below has been duly elected to and now holds the
office of the Company set forth opposite his or her name and is currently
serving, in such capacity, and the signature of each such person set forth
opposite his or her title is his or her true and genuine signature:

Name      Office      Signature                                                
               

 

2.

Attached hereto as Exhibit A is a true and complete copy of the Certificate of
Formation of the Company, as in full force and effect. No amendment or other
document relating to or affecting the Certificate of Formation has been filed in
the office of the Secretary of State of the state of Delaware and no action has
been taken by the Company or its members, managers or officers in contemplation
of the filing of any such amendment or other documents and no proceedings
therefore have occurred;

 

3.

Attached hereto as Exhibit B is a true and complete copy of the Amended and
Restated Limited Liability Agreement of the Company, as in full force and
effect, and such Amended and Restated Limited Liability Agreement has not been
amended, except for amendments included in the copy attached hereto; and

 

4.

Attached hereto as Exhibit C is true and complete copy of the resolutions duly
and validly adopted either at a special or regular meeting or by unanimous
consent that apply to the Master Repurchase Agreement between the Company and
Bank of America, N.A., and such resolutions have not been amended, modified or
rescinded in any respect and remain in full force and effect without
modification or amendment as of the date hereof.

 

Dated:                                     

   

By:

 

 

     

Secretary

 

C-1



--------------------------------------------------------------------------------

EXHIBIT D

RESOLUTIONS

WHEREAS, Pulte Mortgage LLC (the “Company”) desires to enter into mortgage loan
purchase transactions (the “Transactions”) in an aggregate amount not to exceed
Thirty Five Million Dollars ($35,000,000) with Bank of America, N.A. (“Buyer”)
pursuant to a Master Repurchase Agreement substantially in the form attached
hereto (the “Agreement”).

NOW, THEREFORE, IT IS RESOLVED BY THE BOARD OF MANAGERS OF THE COMPANY THAT:

 

1.

Company is hereby authorized and directed to enter into and execute each of the
following documents:

 

  (a)

the Agreement between Company and Buyer, attached hereto; and

 

  (b)

any and all other agreements and documents in connection with the Transactions,

 

2.

Any one of the following officers are separately and independently authorized
and directed to execute and deliver the Agreement and any and all other
agreements and documents related to the Transactions, and to do any and all
things which he or she may deem necessary or desirable in connection with the
Transactions, including approving, executing and delivering any amendments or
modifications to the Agreement.

 

Name/Title    Specimen Signature                                   

 

3.

Any one of the following officers, directors and/or employees is separately and
independently authorized to take the following actions in connection with the
Agreement and Transactions: (a) request Transactions; (b) sign receipts
acknowledging delivery of funds and documents from Buyer; (c) request and effect
transfers of funds; and (d) ship and release documents to Buyer:

 

Name/Title

    

Specimen Signature

    

Restrictions, if any

                                                                               

 

D-1



--------------------------------------------------------------------------------

4.

The employees of Buyer are hereby appointed as assistant secretaries and vice
presidents of the Company, and, as such, are authorized to, in the name of the
Company, do any of the following:

 

  (a)

to receive, endorse and collect all checks made payable to the order of the
Company representing any payment on account of the Purchased Assets (as defined
in the Agreement);

 

  (b)

to assign or endorse any mortgage, deed of trust, promissory note or other
instrument relating to the Purchased Assets;

 

  (c)

to correct any assignment, mortgage, deed of trust or promissory note or other
instrument relating to the Purchased Assets, including, without limitation,
unendorsing and re-endorsing a promissory note to another investor;

 

  (d)

to complete and execute lost note affidavits or other lost document affidavits
relating to the Purchased Assets;

 

  (e)

to issue title requests and instructions relating to the Purchased Assets;

 

  (f)

to give notice to any individual or entity of its interest in the Purchased
Assets under the Agreement; and

 

  (g)

upon Buyer’s termination of the Company as the Servicer with respect to any
Purchased Assets as permitted under the Agreement, to service and administer the
Purchased Assets, including, without limitation, the receipt and collection of
all sums payable in respect of the Purchased Assets.

 

D-2



--------------------------------------------------------------------------------

EXHIBIT E

OFFICER’S CERTIFICATE

I,                             , the duly elected
                                 of Pulte Mortgage LLC (“Seller”), do hereby
certify as follows:

 

1.

The representations and warranties made by Seller under the Principal Agreements
(as defined in the Master Repurchase Agreement dated as of July 31, 2009 (the
“Agreement”) between Seller and Bank of America, N.A. (“Buyer”) are accurate and
true on and as of the date hereof with the same effect as though such
representations and warranties had been made on and as of the date hereof.

 

2.

Seller is in compliance with all of the terms and provisions set forth in the
Principal Agreements on its part to be performed and observed, and no Event of
Default or Potential Default (as defined in the Agreement) has occurred and is
continuing.

 

3.

Since                         , no material change in the Executive Management
(as defined in the Agreement), business, assets or financial condition of Seller
and its consolidated Subsidiaries (as defined in the Agreement) taken as a whole
has occurred.

 

4.

All funds required under the Agreement to be deposited and segregated in the
Custodial Account have been so deposited and segregated.

IN WITNESS WHEREOF, the undersigned has hereunto signed his/her name on
                                        .

 

By:

 

 

Name:

 

 

Title:

 

 

 

E-1



--------------------------------------------------------------------------------

EXHIBIT F

ASSIGNMENT OF CLOSING PROTECTION LETTER

Pulte Mortgage LLC (“Assignor”) declares that for good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, it
does hereby convey, transfer, assign, deliver and give to Assignee, and hereby
expressly subrogates Bank of America, N.A. (“Assignee”) unto, all of Assignor’s
claims, demands, rights and causes of action, past, present or future, that
Assignor has for loss or damage covered by the closing protection letter issued
by                          (Title Company) attached hereto (“Closing Protection
Letter”) with respect to mortgage loans being purchased by Assignee. Such rights
being assigned by Assignor hereunder include, without limitation, the right to
demand, sue, collect, receive, protect, preserve and enforce performance under
the Closing Protection Letter. Assignee shall succeed to all rights of recovery
of Assignor under the Closing Protection Letter with respect to mortgage loans
being purchased by Assignee and Assignor shall execute such instruments and
documents necessary and proper to further secure such rights to Assignee and
shall not act in any manner hereafter to prejudice or impair the rights of
Assignee. Assignor hereby grants Assignee an irrevocable mandate and power of
attorney coupled with an interest with full power of substitution to transact
this act of assignment and subrogation.

IN WITNESS WHEREOF, the Assignor has caused this assignment to be duly executed
as of July 31, 2009.

Pulte Mortgage LLC

 

By:

 

 

Name:

 

David M. Bruining

Title:

 

SVP / CFO

 

F-1



--------------------------------------------------------------------------------

EXHIBIT G

ASSIGNMENT OF FIDELITY BOND AND ERRORS AND OMISSION POLICY

Pulte Mortgage LLC (“Assignor”) declares that for good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, it
does hereby convey, transfer, assign, deliver and give to Assignee, and hereby
expressly subrogates Bank of America, N.A. (“Assignee”) unto, all of Assignor’s
claims, demands, rights and causes of action, past, present or future, that
Assignor has for loss or damage covered by Assignor’s fidelity bond and errors
and omission policy (collectively, the “Policy”) with respect to mortgage loans
being purchased by Assignee. Such rights being assigned by Assignor hereunder
include, without limitation, the right to demand, sue, collect, receive,
protect, preserve and enforce performance under the Policy. Assignee shall
succeed to all rights of recovery of Assignor under the Policy with respect to
mortgage loans being purchased by Assignee and Assignor shall execute such
instruments and documents necessary and proper to further secure such rights to
Assignee and shall not act in any manner hereafter to prejudice or impair the
rights of Assignee. Assignor hereby grants Assignee an irrevocable mandate and
power of attorney coupled with an interest with full power of substitution to
transact this act of assignment and subrogation.

IN WITNESS WHEREOF, the Assignor has caused this assignment to be duly executed
as of July 31, 2009.

Pulte Mortgage LLC

 

By:

 

 

Name:

 

 

Title:

 

 

 

G-1



--------------------------------------------------------------------------------

EXHIBIT H

FORM OF POWER OF ATTORNEY

KNOW ALL MEN BY THESE PRESENTS:

WHEREAS, Bank of America, N.A. (“Buyer”) and Pulte Mortgage LLC (“Seller”) have
entered into the Master Repurchase Agreement, dated as of July 31, 2009 (the
“Agreement”), pursuant to which Buyer has agreed to purchase from Seller certain
mortgage loans from time to time, subject to the terms and conditions set forth
therein;

WHEREAS, Seller has agreed to give to Buyer a power of attorney on the terms and
conditions contained herein in order for Buyer to take any action that Buyer may
deem necessary or advisable to accomplish the purposes of the Agreement;

NOW, THEREFORE, Seller hereby irrevocably constitutes and appoints Buyer its
true and lawful Attorney-in-Fact, with full power and authority hereby conferred
in its name, place and stead and for its use and benefit, to do and perform the
following in connection with mortgage loan purchased by Buyer from Seller under
the Agreement (the “Purchased Assets”) or as otherwise provided below:

 

  (1)

to receive, endorse and collect all checks made payable to the order of Seller
representing any payment on account of the Purchased Assets;

 

  (2)

to assign or endorse any mortgage, deed of trust, promissory note or other
instrument relating to the Purchased Assets;

 

  (3)

to correct any assignment, mortgage, deed of trust or promissory note or other
instrument relating to the Purchased Assets, including, without limitation,
unendorsing and re-endorsing a promissory note to another investor;

 

  (4)

to complete and execute lost note affidavits or other lost document affidavits
relating to the Purchased Assets;

 

  (5)

to issue title requests and instructions relating to the Purchased Assets;

 

  (6)

to give notice to any individual or entity of its interest in the Purchased
Assets under the Agreement; and

 

  (7)

upon termination of Seller by Buyer as the Servicer with respect to any
Purchased Asset as permitted under the Agreement, to service and administer the
Purchased Asset, including, without limitation, the receipt and collection of
all sums payable in respect of the Purchased Asset.

Seller hereby ratifies and confirms all that said Attorney-in-Fact shall
lawfully do or cause to be done by authority hereof.

Third parties without actual notice may rely upon the power granted under this
Power of Attorney upon the exercise of such power by the Attorney-in-Fact.

Pulte Mortgage LLC

 

By:

 

 

Name:

 

Davd M. Bruining

Title:

 

SVP / CFO

 

H-1



--------------------------------------------------------------------------------

WITNESS my hand this                      day of                         ,
20      .

STATE OF                             

County of                               

This instrument was acknowledged, subscribed and sworn to before me this
                 day of                               , by
                                                                         

 

 

Notary Public

My Commission Expires:                     

 

Notary Seal:

 

H-2



--------------------------------------------------------------------------------

EXHIBIT I

ACKNOWLEDGEMENT OF PASSWORD CONFIDENTIALITY AGREEMENT

Pulte Mortgage LLC (“Seller”) has entered into a Master Repurchase Agreement
with Bank of America, N.A. (“Buyer”). In connection therewith, Seller is being
provided access to the website at www.warehouselending.com (the “Website”). As
consideration for being provided access to and use of the Website, Seller agrees
that:

 

1.

Seller may only access the Website by using a user name and password issued by
Buyer.

 

2.

Buyer reserves the right to revoke or deactivate any user name and/or password
at any time.

 

3.

Seller shall designate in writing an authorized representative (the “Authorized
Representative”) to communicate with Buyer regarding the authorized users of the
Website. The Authorized Representative shall be responsible for notifying Buyer
of any changes, additions or deletions to the authorized users. Under no
circumstances may user names and passwords be transferred between authorized
users. Seller shall be solely responsible for all actions of its Authorized
Representative and shall immediately notify Buyer of any change in its
Authorized Representative. Buyer shall be entitled to rely on the authority and
directions of the Authorized Representative without further inquiry. Authorized
Representative shall communicate with Buyer in writing or via telephone by
dialing (877) 425-3463, Option 5

 

4.

Seller shall be solely responsible for safeguarding access to user names and
passwords and for implementing controls to prevent unauthorized usage of the
Website.

 

5.

Seller is responsible for all requests, approvals and other transactions on the
Website accessed through user names and/or passwords issued to Seller.

 

6.

Buyer shall be entitled to rely on all requests, approvals and other
communications made on the Website through a user name and/or password issued to
Seller until such time as:

 

  (a)

Seller provides Buyer with written instructions to the contrary; and

 

  (b)

Buyer has sufficient time to notify the appropriate employees and modify its
computerized systems to deactivate the affected user name and/or password.

 

7.

Any dispute regarding the use of user names and/or passwords shall be resolved
in accordance with the terms and conditions of the Agreement.

By signing below you acknowledge your agreement to the terms and conditions set
forth herein. Facsimile signatures shall be deemed valid and binding to the same
extent as the original.

SELLER AUTHORIZATIONS:

Any of the persons whose signatures and titles appear below, or attached hereto,
are authorized, acting singly, to act for the Seller under this Agreement as an
Authorized Representative.

 

By:

  

 

     

By:

  

 

     

By:

  

 

  

Name:

  

 

     

Name:

  

 

     

Name:

  

 

  

Title:

  

 

     

Title:

  

 

     

Title:

  

 

  

 

J-1



--------------------------------------------------------------------------------

 

  Pulte Mortgage LLC

       

Print Name:

 

 

   

Number Assigned:

 

 

 

Signature:

 

 

   

Date:

 

 

 

 

J-2



--------------------------------------------------------------------------------

EXHIBIT J

WIRING INSTRUCTIONS

Seller’s Wire Instructions:

 

Account #;                                     
                                                       

Account Holder’s name:                                 
                                      

ABA #:                                        
                                                        

Bank name:                                     
                                                    

Bank Address:                                       
                                              

Further Credit:                                        
                                              

Buyer’s Wire Instructions:

 

Bank:

ABA No.:                                      
                                                                  

Account No.:

Reference:

                                                                 

These wiring instructions may not be changed except by an authorized
representative of Buyer or Seller, as applicable. Buyer shall be entitled to
rely on these wiring instructions without further inquiry or verification.

 

K-1



--------------------------------------------------------------------------------

EXHIBIT K

FORM OF SERVICER NOTICE

July 31, 2009

[                                ], as Servicer

[ADDRESS]

Attention:             

 

  Re:

Master Repurchase Agreement, dated as of July 31, 2009 (the “Repurchase
Agreement”), by and among Pulte Mortgage, LLC (the “Seller”) and Bank of
America, N.A. (the “Buyer”).

Ladies and Gentlemen:

[                            ] (“Servicer”) is servicing certain mortgage loans
for Seller pursuant to that certain Servicing Agreement between Servicer and
Seller. Pursuant to the Repurchase Agreement between Buyer and Seller, Servicer
is hereby notified that Seller may from time to time sell to Buyer certain
mortgage loans which are then currently being serviced by Servicer.

Upon receipt of notice from Buyer in which Buyer shall identify the mortgage
loans which are then sold to Buyer under the Repurchase Agreement (the “Mortgage
Loans”), Servicer shall segregate all amounts collected on account of such
Mortgage Loans, hold them in trust for the sole and exclusive benefit of Buyer,
and remit such collections in accordance with Buyer’s written instructions.
Further, Servicer shall follow the instructions of Buyer with respect to the
Mortgage Loans, and shall deliver to Buyer any information with respect to the
Mortgage Loans as reasonably requested by Buyer.

Notwithstanding any contrary information which may be delivered to the Servicer
by Seller, Servicer may conclusively rely on any information delivered by Buyer,
and Seller shall indemnify and hold the Servicer harmless for any and all claims
asserted against it for any actions taken in good faith by the Servicer in
connection with the delivery of such information.

Please acknowledge receipt of this instruction letter by signing in the
signature block below and forwarding an executed copy to Buyer promptly upon
receipt. Any notices to Buyer should be delivered to the following addresses:
Bank of America, N.A., [ADDRESS]; Attention:; Telephone: [            ];
Facsimile: [            ].

 

Very truly yours,

[                                         ]

By:

 

 

 

Name:

 

Title:

ACKNOWLEDGED:

 

[                                    ],

        as Servicer

 

By:

 

 

 

Title:

 

Telephone:

 

Facsimile:



--------------------------------------------------------------------------------

EXHIBIT L

REPRESENTATIONS AND WARRANTIES

Representations and Warranties Concerning Seller. Seller represents and warrants
to and covenants with Buyer that the following are true and correct as of the
Effective Date through and until the date on which all obligations of Seller
under this Agreement are fully satisfied:

 

(a)

Due Formation and Good Standing. Seller is duly organized, validly existing and
in good standing under the laws of the jurisdiction of its organization, has the
requisite limited liability company power and authority to own its property and
to carry on its business as currently conducted and is duly qualified to do
business and is in good standing in each jurisdiction in which the transaction
of its business makes such qualification necessary, except where the failure to
be so qualified would not reasonably be expected to result in a material adverse
effect on the business, operations, assets or financial condition of Seller.

 

(b)

Authorization. The execution, delivery and performance by Seller of the
Principal Agreements and all other documents and transactions contemplated
thereby, are within Seller’s limited liability company powers, have been duly
authorized by all necessary limited liability company action and do not
constitute or will not result in (i) a breach of any of the terms, conditions or
provisions of Seller’s certificate of formation or limited liability company
agreement; (ii) a material breach of any legal restriction or any material
agreement or instrument to which Seller is now a party or by which it is bound;
(iii) a material default or an acceleration under any of the foregoing; or
(iv) the violation of any law, rule, regulation, order, judgment or decree to
which Seller or its property is subject.

 

(c)

Enforceable Obligation. The Principal Agreements and all other documents
contemplated thereby constitute legal, binding and valid obligations of Seller,
enforceable in accordance with their respective terms, except as limited by
bankruptcy, insolvency or other similar laws affecting the enforcement of
creditor’s rights and subject to general principles of equity.

 

(d)

Approvals. The execution and delivery of the Principal Agreements and all other
documents contemplated thereby and the performance of Seller’s obligations
thereunder do not require any license, consent, approval, authorization or other
action of any Person, including any state, federal, governmental or regulatory
authority, or if required, such license, consent, approval, authorization or
other action has been obtained prior to the Effective Date.

 

(e)

Compliance with Laws. Seller is not in violation of any provision of any
applicable law, or of any judgment, award, rule, regulation, order, decree, writ
or injunction of any court or public regulatory body or authority that would
reasonably be expected to have a material adverse effect on the business,
operations, assets or financial condition of Seller.

 

(f)

Financial Condition. All financial statements of Seller and each Guarantor
delivered to Buyer fairly present the financial condition of the parties for
whom such statements are submitted. The financial statements of Seller have been
prepared in accordance with GAAP consistently applied throughout the periods
involved, and there are no contingent liabilities not disclosed thereby that are
required to be so disclosed and that would reasonably be expected to materially
and adversely affect the financial condition of Seller. Since the close of the
period covered by the latest financial statement delivered to Buyer with respect
to Seller, there has been no material adverse change in the assets, liabilities
or financial condition of Seller nor is Seller aware of any facts that, with or
without notice or lapse of time or both, would or could result in any such
material adverse change. No event has occurred, including, without limitation,
any litigation or administrative proceedings, and no condition exists or, to the
knowledge of Seller, is threatened in writing, that (i) would reasonably be
expected to render Seller unable to perform its obligations under the Principal
Agreements and all other documents contemplated thereby; (ii) would reasonably
be expected to constitute a Potential Default or Event of Default; or
(iii) would reasonably be expected to materially and adversely affect the
financial condition of Seller or the validity, priority or enforceability of the
Principal Agreements or any other documents contemplated thereby.



--------------------------------------------------------------------------------

(g)

Credit Facilities. The only credit facilities, including repurchase agreements
for mortgage loans and mortgage-backed securities, of Seller that are presently
in effect and are secured by mortgage loans or provide for the purchase,
repurchase or early funding of mortgage loan sales, are with (i) Persons
disclosed to Buyer at the time of application, or thereafter disclosed to Buyer,
and, if required by Buyer, such Persons have executed and delivered an
Intercreditor Agreement (or will execute and deliver an Intercreditor Agreement
within sixty (60) days following the Effective Date in accordance with
Section 7.3), or (ii) warehouse lenders that are Approved Payees.

 

(h)

Title to Assets. Seller has good, valid, insurable (in the case of real
property) and marketable title to all of its properties and other assets,
whether real or personal, tangible or intangible, reflected on the financial
statements delivered to Buyer with respect to Seller, except for such properties
and other assets that have been disposed of in the ordinary course of Seller’s
business, and all such properties and other assets are free and clear of all
liens except as disclosed in such financial statements.

 

(i)

Litigation. There are no actions, claims, suits, investigations or proceedings
pending, or to the knowledge of Seller, threatened in writing or reasonably
anticipated against or affecting Seller in any court or before or by any
arbitrator, government commission, board, bureau or other administrative agency
that, if adversely determined, would reasonably be expected to result in any
material and adverse change in the business, operations, assets, licenses,
qualifications or financial condition of Seller.

 

(j)

Payment of Taxes. Seller has filed all material tax returns and reports required
to be filed and has paid all taxes, assessments, fees and other governmental
charges levied upon it or its property or income that are shown to be due on
such tax returns and reports, including interest and penalties, or has provided
adequate reserves for the payment thereof.

 

(k)

No Defaults. Seller is not in default under any indenture, mortgage, deed of
trust, agreement or other instrument or contractual or legal obligation to which
it is a party or by which it is bound, except where such default would not
reasonably be expected to result in a material adverse effect on the business,
operations, assets or financial condition of Seller.

 

(l)

ERISA. Seller is in compliance in all material respects with the requirements of
ERISA, and no Reportable Event has occurred under any Plan maintained by Seller.

 

(m)

Approved Mortgagee. If represented in Buyer’s Credit Application or otherwise
indicated by Seller to Buyer, Seller is an approved FHA, VA, Ginnie Mae, Fannie
Mae and/or Freddie Mac seller, mortgagee and/or servicer and is in good standing
with these agencies.

 

(n)

True and Complete Disclosure. All information furnished to Buyer by or on behalf
of Seller in connection with the Principal Agreements or any transaction
contemplated thereby, including, without limitation, all information set forth
in the Application, was true, accurate and complete in all material respects on
the date furnished, and there has been no material adverse change in the
financial condition of Seller from the time such information was provided to
Buyer.

 

(o)

Ownership; Priority of Liens. Seller owns all Mortgage Loans identified in the
Transactions Terms Letter that are to become Purchased Mortgage Loans, and any
Transaction shall convey all of Seller’s right, title and interest in and to
such Purchased Mortgage Loans, including the servicing rights related thereto,
and other Purchased Assets to Buyer. This Agreement shall also create in favor
of Buyer, a valid, enforceable, perfected first priority lien and security
interest in the Purchased Mortgage Loans and other Purchased Assets, prior to
the rights of all third Persons and subject to no other liens.



--------------------------------------------------------------------------------

(p)

Investment Company Act. Seller is not an “investment company” or a company
controlled by an “investment company” within the meaning of the Investment
Company Act of 1940, as amended.

 

(q)

Filing Jurisdictions; Relevant States. Schedule 1 sets forth all of the
jurisdictions and filing offices in which a financing statement should be filed
in order for Buyer to perfect its security interest in the Purchased Assets.
Schedule 1 sets forth all of the states or other jurisdictions in which Seller
originates Mortgage Loans in its own name or through brokers on the date of this
Agreement.

 

(r)

Seller Solvent; Fraudulent Conveyance. As of the date hereof and immediately
after giving effect to each Transaction, the fair value of the assets of Seller
is or will be greater than the fair value of the liabilities (including, without
limitation, contingent liabilities if and to the extent required to be recorded
as a liability on the financial statements of Seller in accordance with GAAP) of
Seller and Seller is and will be solvent, is and will be able to pay its debts
as they mature and does not and will not have an unreasonably small capital to
engage in the business in which it is engaged and proposes to engage. Seller
does not intend to incur, nor believes that it has incurred, debts beyond its
ability to pay such debts as they mature. Seller is not contemplating the
commencement of insolvency, bankruptcy, liquidation or consolidation proceedings
or the appointment of a receiver, liquidator, conservator, trustee or similar
official in respect of Seller or any of its assets. Seller is not transferring
any Mortgage Loans with any intent to hinder, delay or defraud any of its
creditors.

 

(s)

Custodial Account. All funds required to be segregated and deposited into the
Custodial Account have been so segregated and deposited.

 

(t)

Chief Executive Office. Seller’s chief executive office is located at 7475 S.
Joliet Street, Englewood, CO 80112; except that, on or about October 1, 2009,
such office shall be moved to 7390 S. Iola Street, Englewood, CO 80112.

Representations and Warranties Concerning Purchased Assets. Seller represents
and warrants to and covenants with Buyer that the following are true and correct
with respect to each Purchased Mortgage Loan as of the related Purchase Date
through and until the date on which such Purchased Mortgage Loan is repurchased
by Seller:

 

(a)

Eligible Loan. The Mortgage Loan is a Conventional Conforming Mortgage Loan,
Government Mortgage Loan, Jumbo Mortgage Loan, Super Jumbo Mortgage Loan,
Expanded Criteria Mortgage Loan, Subprime Mortgage Loan, Closed-End Second Lien
Mortgage Loan, HELOC Mortgage Loan or Nonperforming/Subperforming Mortgage Loan,
as applicable. The Mortgage Loan is a legal, valid and binding obligation of the
Mortgagor thereunder, enforceable in accordance with its terms, except as may be
limited by bankruptcy or other laws affecting the enforcement of creditor’s
rights generally and subject to general principles of equity, and subject to no
offset, defense or counterclaim, obligating Mortgagor to make the payments
specified therein.

 

(b)

Purchase Commitment. Unless otherwise stated in the Transactions Terms Letter,
the Mortgage Loan is covered by a Purchase Commitment, does not exceed the
availability under such Purchase Commitment, conforms to the requirements and
specifications set forth in such Purchase Commitment and the related
regulations, rules, requirements and/or handbooks of the applicable Approved
Investor and is eligible for sale to and insurance or guaranty by, respectively,
the applicable Approved Investor and any applicable Insurer.

 

(c)

Asset Data Record. The information contained in the Asset Data Record is true,
correct and complete.



--------------------------------------------------------------------------------

(d)

Origination and Servicing. The Mortgage Loan has been originated and serviced in
material compliance with all industry standards, applicable Approved Investor
and Insurer requirements and all applicable federal, state and local statutes,
regulations and rules, including, without limitation, the Federal
Truth-in-Lending Act of 1968, as amended, and Regulation Z thereunder, the
Federal Fair Credit Reporting Act, the Federal Equal Credit Opportunity Act, the
Federal Real Estate Settlement Procedures Act of 1974, as amended, and
Regulation X thereunder, and all applicable usury, licensing, real property,
consumer protection and other laws.

 

(e)

Mortgage Loan Documents. The Mortgage Loan is evidenced by instruments
acceptable to FHA, VA, Fannie Mae, Freddie Mac or the Approved Investor, as
applicable, given the type of Mortgage Loan. The Mortgage Loan Documents and
other mortgage loan documents have been duly executed and delivered by the
Mortgagor and create valid and legally binding obligations of the Mortgagor,
enforceable in accordance with their terms, except as may be limited by
bankruptcy or other laws affecting the enforcement of creditor’s rights
generally and subject to general principles of equity, and there are no rights
of rescission, set-offs, counterclaims or other defenses with respect thereto.

 

(f)

Lien Position. The Mortgage Loan is secured by a valid first priority lien on
the Mortgaged Property under the laws of the state where the related mortgaged
property in located; provided, however, that if the Mortgage Loan is a
Closed-End Second Lien Mortgage Loan or HELOC Mortgage Loan, it is secured by a
valid second lien on the Mortgaged Property.

 

(g)

No Future Advances. The full original principal amount of each Mortgage Loan,
net of any discounts, has been fully advanced or disbursed to the Mortgagor
named therein, unless otherwise expressly agreed by the parties in writing.
Except with respect to completion escrows, as provided in written form, by
Buyer’s Correspondent Lending Division (“CL”) as an accommodation to CL’s
standard guidelines, (i) there is no requirement for future advances and
(ii) any and all requirements as to completion of any on-site or off-site
improvements and as to disbursements of any escrow funds therefore have been
satisfied.

 

(h)

No Default. There is no default, breach, violation or event of acceleration
existing under the Mortgage or the related Mortgage Note, and no event has
occurred that, with the passage of time or with notice and the expiration of any
grace or cure period, would constitute a default, breach, violation or event of
acceleration. Seller has not waived any default, breach, violation or event of
acceleration.

 

(i)

No Waiver. The terms of the Mortgage Loan have not been waived, impaired,
changed or modified, except to the extent such amendment or modification has
been disclosed to Buyer in writing and does not affect the salability of the
Mortgage Loan pursuant to the applicable Purchase Commitment.

 

(j)

Taxes and Insurance. All taxes, governmental assessments, insurance premiums,
water, sewer and municipal charges, leasehold payments or ground rents that
previously became due and owing have been paid or a escrow of funds has been
established in an amount sufficient to pay for every such item that remains
unpaid.

 

(k)

Private Mortgage Insurance. To the extent required under the applicable Mortgage
Loan Documents, each Conventional Conforming Mortgage Loan is insured by a
policy of private mortgage insurance in the amount required by Fannie Mae or
Freddie Mac, as applicable, and by an Insurer and all provisions of such private
mortgage insurance policy have been and are being complied with, such policy is
in full force and effect and all premiums due thereunder have been paid. There
are no defenses, counterclaims or rights of setoff affecting the Conventional
Conforming Mortgage Loan or affecting the validity or enforceability of any
private mortgage insurance applicable to such Mortgage Loan.



--------------------------------------------------------------------------------

(l)

Government Mortgage Loans. If the Mortgage Loan is represented by Seller to
have, or to be eligible for, FHA insurance, such Mortgage Loan is insured, or
eligible to be insured, pursuant to the National Housing Act. If the Mortgage
Loan is represented by Seller to be guaranteed, or to be eligible for guarantee,
by the VA, such Mortgage Loan is guaranteed, or eligible to be guaranteed, under
the provisions of Chapter 37 of Title 38 of the United States Code. As to each
FHA insurance certificate or each VA guaranty certificate, Seller has complied
with applicable provisions of the insurance for guaranty contract and federal
statutes and regulations, all premiums or other charges due in connection with
such insurance or guarantee have been paid, there has been no act or omission
that would or may invalidate any such insurance or guaranty, and the insurance
or guaranty is, or when issued, will be in full force and effect with respect to
such Government Mortgage Loan. There are no defenses, counterclaims or rights of
setoff affecting the Government Mortgage Loan or affecting the validity or
enforceability of the FHA insurance or VA guaranty applicable to such Mortgage
Loan.

 

(m)

Hazard Insurance. The Mortgage Loan is covered by a policy of hazard insurance,
flood insurance and insurance against other insurable risks and hazards as
required by the applicable Approved Investor and the agreements applicable to
such Mortgage Loan, in amounts not less than the outstanding principal balance
of the Mortgage Loan or such maximum lesser amount as permitted by the
applicable Approved Investor and applicable law, all in a form usual and
customary in the industry and that is in full force and effect, and all amounts
required to have been paid under any such policy have been paid.

 

(n)

Title Insurance. A valid and enforceable title insurance policy has been issued
or a commitment to issue such title insurance policy has been obtained for the
Mortgage Loan in an amount not less than the original principal amount of such
Mortgage Loan, which title insurance policy insures that the Mortgage relating
thereto is a valid first lien or second lien, as applicable, on the property
therein described and that the mortgaged property is free and clear of all
encumbrances and liens having priority over the first lien of the Mortgage
(unless the Mortgage Loan is a Closed-End Second Lien Mortgage Loan or HELOC
Mortgage Loan) and otherwise in compliance with the requirements of the
applicable Approved Investor. The title insurance company that issued the
applicable Closing Protection Letter has also issued or has committed to issue
the title insurance policy.

 

(o)

Assignment. The Assignment (i) has been duly authorized by all necessary limited
liability company action by Seller, duly executed and delivered by Seller and is
the legal, valid and binding obligation of Seller enforceable in accordance with
its terms, except as may be limited by bankruptcy or other laws affecting the
enforcement of creditor’s rights generally and subject to general principles of
equity, and (ii) complies with all applicable laws including all applicable
recording, filing and registration laws and regulations and is adequate and
legally sufficient for the purpose intended to be accomplished thereby,
including, without limitation, the assignment of all of the rights, powers and
benefits of Seller as mortgagee.

 

(p)

No Fraud. No error, omission, misrepresentation, negligence, fraud or similar
occurrence has taken place with respect to the Mortgage Loan on the part of any
Person, including, without limitation, the Mortgagor, any appraiser, any builder
or developer or any other party involved in the origination of the Mortgage Loan
or in the application of any insurance in relation to such Mortgage Loan.

 





--------------------------------------------------------------------------------

SCHEDULE 1

Filing Jurisdictions and Offices